Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 1 of 154 Page ID #:568




                                   EXHIBIT A
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 2 of 154 Page ID #:569
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 3 of 154 Page ID #:570
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 4 of 154 Page ID #:571
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 5 of 154 Page ID #:572
 Federal Bureau of Prisons (BOP)                                                                      COVID-19 Pandemic Response Plan
 OVERVIEW                                                                                                  August 31, 2020, version 1.0


 RESPONSE PLAN OVERVIEW

 RESPONSE PLAN OVERVIEW: TABLE OF CONTENTS
     THE CHALLENGE OF COVID-19 ..................................................................................................... 1
     RESPONSE PLAN MODULES .......................................................................................................... 3
     DEFINITIONS ............................................................................................................................. 3
     GENERAL PRINCIPLES OF A PANDEMIC RESPONSE ............................................................................... 5
         A. THREE PHASES OF RESPONSE: PREPARATION, RESPONSE, AND RECOVERY .......................................... 5
         B. CONTAINMENT AND MITIGATION ................................................................................................. 5
         C. COORDINATION ......................................................................................................................... 6
         D. COMMUNICATION ..................................................................................................................... 7
         E. QUALITY IMPROVEMENT (QI) ...................................................................................................... 7
         F. EDUCATION AND TRAINING .......................................................................................................... 7

 THE CHALLENGE OF COVID-19
 Severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2), a novel coronavirus, is responsible for
 the clinical presentation of coronavirus disease 2019 (COVID-19). This is a respiratory illness—first
 described in Wuhan, China, in December 2019—that spread rapidly and is currently a global pandemic.
 The COVID-19 pandemic arrived at the Federal Bureau of Prisons’ (BOP) institutions in mid-March 2020;
 as of August 2020, nearly every facility has identified confirmed cases.
 A PANDEMIC refers to the international occurrence or spread of a particular disease, most commonly an
 infectious disease. More localized spread of disease is usually referred to as an EPIDEMIC or an OUTBREAK.
  Pandemics may occur for a variety of reasons, including MUTATION of existing pathogens (as is usually
   the case for the influenza virus) or development of NEW PATHOGENS like the severe acute respiratory
   syndrome coronavirus 2 (SARS-COV-2), which is causing the current coronavirus disease 2019
   (COVID-19) pandemic.
  An important characteristic of a pandemic caused by an infectious disease is the ABILITY OF THE DISEASE
   TO BE TRANSMITTED from one human to another. With Sars-CoV-2, human-to-human transmission first
   occurred in China in late 2019 and then spread globally in early 2020.
  Other important aspects that determine the disease’s impact are its mode of TRANSMISSION,
   INFECTIVITY, and VIRULENCE.

     TRANSMISSION: SARS-CoV-2 is spread primarily when an infected person coughs, sneezes, or
        speaks, thereby dispersing respiratory droplets that land on the mucous membranes of another
        person’s nose, mouth, or eyes. The dispersal range for these droplets is about six feet. It may also
        be transmitted when a person touches a surface contaminated by infectious respiratory droplets
        and then touches their face, or when respiratory aerosols are generated during certain
        procedures.
     INFECTIVITY: At first, it was thought that the virus was spread primarily by people who had
        developed symptoms of the disease—and that focusing efforts on these cases would be sufficient
        to contain the disease. It has since been determined that a significant number of people may be



                                                                       Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 6 of 154 Page ID #:573
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 OVERVIEW                                                                     August 31, 2020, version 1.0

       transmitting the disease during asymptomatic, presymptomatic, or minimally symptomatic phases
       of the illness, which has contributed to the infectivity and communicability of the disease.
     VIRULENCE AND SYMPTOMS: Lastly, there is a wide range in SEVERITY OF ILLNESS (virulence), with
       current data indicating that the vast majority of cases are in the spectrum of asymptomatic to
       mild/moderate symptoms.
        The MOST COMMON SYMPTOMS are cough and fever. Shortness of breath has been considered
         one of the three primary symptoms, but occurs less commonly than the other two.
        Other LESS COMMON SYMPTOMS include body aches, headaches, sore throat, diarrhea, nausea,
         vomiting, abdominal pain, loss of smell or taste, and runny nose.
        Approximately 20 percent of cases will have severe or life-threatening illness and up to two
         to three percent of patients will die. Some experts in the field estimate the mortality rate may
         be 10 times higher than that of seasonal influenza.

     LONG TERM CONSEQUENCES OF COVID-19: A patient’s immune response appears to dictate long-term
       consequences to SARS-CoV-2. This immune response is dependent on multiple variables including
       viral virulence, exposure intensity and duration to the virus, and the host’s comorbid medical
       conditions. Patients who recover from COVID-19 may not be contagious, but these patients may
       complain of persistent symptoms. Cellular damage from SARS-CoV-2 may cause long-term health
       consequences, including multiple organ injury.
        Individuals who suffered mild or moderate illness presenting with persistent post-COVID-19
         symptoms are called LONG-HAULERS. The most common persistent symptoms are fatigue,
         dyspnea/cough, headache, and joint aches.
        As patients begin to recover from COVID-19, some individuals who suffered severe COVID
         illness may develop complications such as blood clotting, myocardial injury, liver injury, renal
         injury requiring long-term dialysis, and neurological injuries such as strokes, confusion, and
         anxiety. An estimated 20–50% of COVID-19 patients will continue to have health challenges
         post-hospitalization.
        Recovered patients with complaint of persistent symptoms after acute COVID-19 should be
         monitored for long-term sequelae.

 In addition to being highly contagious and potentially fatal, COVID-19 presents a number of other
 challenges including knowledge gaps about the disease, rapidly changing guidance, no effective
 prevention (vaccine) or treatments, limitations in testing capacity, difficulty preventing its spread in
 residential settings like correctional and detention facilities, and severe impacts on institutional and
 organizational operations created by staffing and supply shortages or large numbers of sick patients.
  Knowledge about COVID-19 and public health guidance for responding to this pandemic is evolving
   quickly. Practical tools, together with infection prevention and control plans for COVID-19, are being
   developed and edited frequently to correspond to current guidance from the Centers of Disease
   Control (CDC) and the World Health Organization (WHO).
  COVID-19 presents unique challenges for management in the confined correctional environment.
   Cases of COVID-19 have been documented in all 50 U.S. states. Because many individuals infected
   with COVID-19 do not display symptoms, the virus could be present in facilities before infections are
   identified. Good hygiene practices, vigilant symptom screening, wearing of cloth face coverings, and
   social distancing are critical in preventing further transmission.



                                                    Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 7 of 154 Page ID #:574
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 8 of 154 Page ID #:575
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 OVERVIEW                                                                    August 31, 2020, version 1.0

 COHORTING: The practice of grouping patients infected or colonized with or potentially exposed to the
 same infectious agent together to confine their care to one area and prevent contact with susceptible
 patients. In the BOP, this may refer to housing inmates of similar infection status together rather than in
 single cells.

 CONTACT TRACING: Identifying people infected with COVID-19 (CASES) and the people with whom they
 came into contact (CONTACTS); and then working with them to interrupt disease spread. Contact tracing
 for COVID-19 typically involves:
  Interviewing people with COVID-19 (CASE INVESTIGATION) to identify everyone they had close contact
   with during the time they may have been infectious.
  Notifying contacts of their potential exposure.
  Referring contacts for testing and quarantine/isolation, as indicated
  Monitoring contacts for signs and symptoms of COVID-19

 INCUBATION PERIOD: The stage of subclinical disease that extends from the time of exposure to the onset
 of disease symptoms.

 MEDICAL ISOLATION: Confining individuals with suspected (displaying symptoms) or confirmed (based on a
 positive point of care (POC) or commercial laboratory test) COVID-19 infection, either to single rooms or
 by COHORTING them with other viral infection patients.

 QUARANTINE: In the context of COVID-19, refers to separating (in an individual room or COHORTING in a
 unit) asymptomatic persons who may have been exposed to the virus to (1) observe them for symptoms
 and signs of the illness during the INCUBATION PERIOD and (2) keep them apart from other incarcerated
 individuals.
  The BOP utilizes THREE CATEGORIES OF QUARANTINE: Exposure, intake, and release/transfer.
  All BOP COVID-19 quarantine categories utilize a test in/test out strategy.

 SYMPTOMATIC: People with confirmed COVID-19 have reported a wide range of symptoms that typically
 appear 2–14 days after exposure to the virus. People with confirmed or suspected COVID-19 infection
 presenting with any of the following symptoms are considered symptomatic:
    Fever or chills
    Cough
    Shortness of breath or difficulty breathing
    Fatigue
    Muscle or body aches
    Headache
    New loss of taste or smell
    Sore throat
    Congestion or runny nose
    Nausea or vomiting
    Diarrhea

 SOCIAL DISTANCING (a.k.a. PHYSICAL DISTANCING): Maintaining a distance of approximately six feet or more
 between each individual.




                                                   Page 4
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 9 of 154 Page ID #:576
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 OVERVIEW                                                                   August 31, 2020, version 1.0

 SURVEILLANCE: The ongoing systematic collection, analysis, and interpretation of HEALTH-RELATED DATA,
 closely integrated with the TIMELY DISSEMINATION of this data to those responsible for preventing and
 controlling disease and injury. Health data is defined and standardized by the Health Services Division
 and collected in a uniform and systematic manner. The authoritative and primary source of medical
 information is the electronic health record.

 GENERAL PRINCIPLES OF A PANDEMIC RESPONSE
 A. THREE PHASES OF RESPONSE: PREPARATION, RESPONSE, AND RECOVERY
 The pandemic response is divided into three distinct, but overlapping, stages based on the time course
 of the pandemic: PREPARATION, RESPONSE, and RECOVERY. Individual institutions may be in different stages
 depending on whether they have had COVID-19 cases at their facility.
  PREPARATION: The importance for institutions to develop a response plan PRIOR to a local outbreak
   cannot be overstated. The plan should clearly define a systematic process for all of the elements
   outlined in the modules.
  RESPONSE: Upon identification of the first case, institution executive and medical staff should
   immediately:
    Implement the local response plan.
    Initiate and maintain communication with the regional medical director, health services
      administrator, and the QI/IP&C consultant.
  RECOVERY: This period will involve recovering from the effects of the pandemic emergency,
   evaluating the BOP response to it, and using this evaluation to prepare for subsequent waves of
   pandemic.

 B. CONTAINMENT AND MITIGATION
 Two major goals of a pandemic response are containment and mitigation:
  CONTAINMENT: To LIMIT OR PREVENT SPREAD OF THE DISEASE. For example, symptom screening,
   quarantine, and isolation are all containment efforts intended to limit the spread of disease.
  MITIGATION: To LIMIT THE IMPACT OF THE DISEASE ON OPERATIONS and to address operational challenges
   and disruptions created by the pandemic. Examples of such strategies include developing modified
   policies and procedures for routine operations, using alternative PPE strategies due to supply
   shortages, or setting up alternate care facilities to meet an increased demand for COVID-19-related
   health care.
 CONTAINMENT STRATEGIES
 There are a number of important containment strategies to be implemented.
  Environmental cleaning/disinfection/sanitation
  Health and hygiene practices:
    Face covering (all inmates and staff in public places, with exceptions)
    Covering the mouth and nose when coughing or sneezing
    Hand hygiene – wash hands regularly with soap and water for at least 20 seconds or use hand
     sanitizer
    Reporting illness early (staff and inmates) and staying home when sick (staff)



                                                   Page 5
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 10 of 154 Page ID #:577
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 OVERVIEW                                                                     August 31, 2020, version 1.0

  Physical (social) distancing
  Screening for COVID-19 symptoms and signs (elevated temperature)
  Isolation, quarantine, PPE, and testing are essential aspects of limiting transmission and will be
   considered elsewhere in the document.
 MITIGATION SCENARIOS AND STRATEGIES: CONVENTIONAL, CONTINGENCY, AND CRISIS
 A framework for understanding mitigation strategies identifies three levels of operational disruption:
  CONVENTIONAL scenarios and strategies refer to minimal or no disruptions in normal operations.
  CONTINGENCY scenarios and strategies refer to mild to moderate disruption or impact on operations.
  CRISIS scenarios and strategies refer to severe disruption or impact on operations.
 This framework recognizes that pandemics can make ordinary or well-established standards difficult or
 impossible to achieve and proposes reasonable alternative standards that provide an acceptable
 balance of risk and benefit, in light of the limitations created by the pandemic.
     Examples include the CDC’s Strategies to Optimize the Supply of PPE and Equipment during
        Shortages, the American Dental Association’s recommendation to cancel non-urgent dental care,
        and the decision of many health systems to postpone routine or non-urgent health care
        interventions.
 Mitigation strategies also need to address potential shortages in staffing, supplies, and the ability to
 provide certain services. Every aspect of the organization needs to have plans to address limitations and
 disruptions in in these areas, including alternative means of providing essential services.

 C. COORDINATION
  It is critically important that correctional and health care leadership, and leadership from all divisions
   and departments meet regularly to review the current status of COVID-19, review updated guidance
   from the CDC, and flexibly respond to changes in current conditions.
  Regular meetings should be held, roles and responsibilities for various aspects of the local, regional,
   and central office response determined, and evidence-based plans developed and rapidly
   implemented. Consideration should be given to activating the INCIDENT COMMAND SYSTEM within the
   agency and each individual facility to coordinate response to the crisis.
  Responsibility should be assigned for tracking updates to national and local COVID-19 guidance.
 Questions from institutions regarding any of the guidance in this Response Plan should be referred
 to your Regional Medical Director (RMD), Regional Health Care team, and Regional Director / Regional
 Emergency Operations Centers. The RMDs are aware of the most relevant and recommended
 approaches.
 The medical management of COVID-19—including testing, housing, and treatment strategies—are
 clinical decisions and deference should be given to the RMD regarding these decisions within the clinical
 context of each situation and scenario that presents at the respective institution.




                                                    Page 6
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 11 of 154 Page ID #:578
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 OVERVIEW                                                                   August 31, 2020, version 1.0

 D. COMMUNICATION
  The importance of regular communication with staff, incarcerated persons, and their families
   cannot be over-emphasized. Specific methods of communication for all groups should be
   established. Staff should be assigned responsibility for crafting and disseminating regular updates.
    This CDC website offers printable educational posters at: https://www.cdc.gov/coronavirus/2019-
      ncov/communication/factsheets.html. At the site, type “COVID-19” into the search window.
  Identify points of contact with local public health authorities, and initiate and maintain ongoing
   communication regarding changes to testing procedures, guidelines, and reporting.
  As part of plan preparation, communicate with community hospitals to discuss referral mechanisms
   for transferring severely ill patients to the hospital.
  Questions or concerns from staff should be directed to the following email address:
   COVID-19Questions@bop.gov

 E. QUALITY IMPROVEMENT (QI)
 Periodically throughout the outbreak and at the conclusion of it, review the implementation of your
 agency’s or institution’s COVID-19 Pandemic Response Plan to identify what has worked well (best
 practices),what has not, and deviations from established guidance (opportunities for improvement).
 Total numbers of cases and contacts treated/evaluated should also be reviewed. Engage the
 QI committee in evaluating the facility’s pandemic response, and identify areas for improvement that
 should be reported to the leadership team.

 F. EDUCATION AND TRAINING
 STAFF EDUCATION AND TRAINING
 Agency leadership must have clearly-defined mechanisms and well-developed strategies for
 communicating information and updates broadly and regularly to the field.
 Throughout all BOP locations, post signage (available at the CDC site listed above under COMMUNICATION)
 communicating the following:
  Symptoms of COVID-19 and hand hygiene instructions.
  Advice: Stay at home when sick; if COVID-19 symptoms develop while on duty, leave the facility as
   soon as possible and follow the CDC recommendations for "What to Do If You are Sick".
  Elements of the facility’s COVID-19 Response Plan for keeping employees safe, including social
   distancing.
  To encourage social distancing and limit the chances of viral transmission, large staff meetings and
   recalls should be discouraged.

 INMATE EDUCATION AND TRAINING
 Throughout the facility, post SIGNAGE (available at the CDC site listed above under COMMUNICATION)
 communicating the following:
  Hand hygiene instructions and good health habits such as covering your cough and sneezes.
  Report symptoms of fever and/or cough or shortness of breath (and if another incarcerated person is
   coughing) to staff.


                                                   Page 7
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 12 of 154 Page ID #:579
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 OVERVIEW                                                                   August 31, 2020, version 1.0

  Ensure that signage is understandable for non-English speaking persons and those with low literacy.
  Co-pays for respiratory illness symptoms or fever may be waived.
  Sharing drugs and drug preparation equipment can spread COVID-19.
  Plans to support communication with family members including visitation alternatives, if in-person
   visits are temporarily halted.
  What the institution is doing to keep incarcerated persons safe, including social distancing.
  Weekly updates should be provided to the inmates via TRULINCS. To encourage social distancing and
   limit the chances of viral transmission, town halls should be discouraged.




                                                  Page 8
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 13 of 154 Page ID #:580
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 1. IP&C MEASURES                                                   October 21, 2020, version 2.0


 Module 1. Infection Prevention and Control Measures

 WHAT’S NEW
 • Additional guidance added for CONGREGATE ACTIVITIES. Congregate activities include all staff
   conferences and training and all applicable inmate programming.




                                                  Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 14 of 154 Page ID #:581
 Federal Bureau of Prisons (BOP)                                                               COVID-19 Pandemic Response Plan
 MODULE 1. IP&C MEASURES                                                                           October 21, 2020, version 2.0

 MODULE 1 TABLE OF CONTENTS
     A. HAND HYGIENE AND HEALTH HABITS .........................................................................................2
     B. SOCIAL DISTANCING (A.K.A. PHYSICAL DISTANCING) .......................................................................3
     C. ENVIRONMENTAL CLEANING AND DISINFECTION ............................................................................5
     D. FACE COVERINGS...................................................................................................................7
     E. SUPPLY MANAGEMENT ...........................................................................................................8
     F. TEMPORARY ENCLOSURES ...................................................................................................... 10

 A. HAND HYGIENE AND HEALTH HABITS
 GOOD HEALTH HABITS—including those listed below—should be promoted to both employees and
 inmates, using a variety of means (e.g., educational programs, campaigns including posters, assessing
 adherence to hand hygiene practices, etc.):
 • Avoid close contact with persons who are sick. (See SOCIAL DISTANCING below.)
 • Avoid touching your eyes, nose, or mouth.
 • Wash your hands often (after contact with high-touch surfaces, before eating, after using the
   restroom, after removing gloves, etc.) with soap and water for at least 20 seconds. If soap and water
   are not readily available, use an alcohol-based hand rub (ABHR).
    The CDC has determined that either washing hands with soap and water (for 20 seconds) or
      using an alcohol-based hand rub (ABHR) (with at least 60% alcohol) will inactivate SARS-CoV-2,
      the pathogen that causes COVID-19. Handwashing is also more effective than ABHR at removing
      certain other kinds of germs and chemicals. (See HAND WASHING and HAND SANITIZER below.)
 • Cover your sneeze or cough with a tissue, then throw the tissue in the trash. If a tissue is not
   available, cough or sneeze into your sleeve.
 • Avoid non-essential physical contact. Avoid handshakes and “high-fives.”

 HANDWASHING
 • Provisions should be made for all staff and visitors to wash their hands when they enter the facility.
 • Supplies for handwashing (soap, running water, hand dryers or paper towels) should be readily
   available for all staff and inmates and continually restocked as needed.
 • Provide a no-cost supply of soap to inmates, sufficient to allow frequent hand washing. To reduce the
   risk of cross-contamination, avoid bar soap and provide liquid or foam soap and a means to dry
   hands in shared inmate bathrooms where possible. If bar soap is distributed, ensure individuals are
   not sharing bars.

 HAND SANITIZER
 • Increase availability and access to alcohol based hand rub in monitored inmate common areas and
   staff common areas and housing units where a sink is not readily available.
 • ABHR should be at least 60% alcohol.
 Alcohol-based hand rub is flammable and must be used and stored correctly:
 • STORAGE: Unopened containers must be stored in accordance with institution policy on the storage
   of hazardous products (secured, bin cards, etc.).
 • IN-USE:


                                                                   Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 15 of 154 Page ID #:582
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 1. IP&C MEASURES                                                    October 21, 2020, version 2.0

      Wall-mounted dispensers in corridors and common areas may contain up to 1.2 liters
         (0.32 gallons) of hand sanitizer for use by staff and inmates.
        Wall-mounted dispensers in staff offices and work rooms may contain up to 2.0 liters
         (0.53 gallons) of hand sanitizer for use by staff.
        Wall-mounted dispensers must be installed away from ignition sources (outlets, thermostats,
         appliances, etc.).
        Individual bottles of hand sanitizer may be issued to staff to keep on their person.
        Inmates may NOT store alcohol-based hand sanitizer in their cells.
      Contact the Occupational Safety & Health Branch or consult NFC Life Safety Code (NFPA 101) for
       additional information on the placement of wall-mounted dispensers.

 B. SOCIAL DISTANCING (A.K.A. PHYSICAL DISTANCING)
 Various administrative measures should be implemented to MAXIMIZE SOCIAL DISTANCING (reduce contact
 between people) and thereby reduce the chance of spreading viruses. See Guidance on Congregate
 Activities for additional information. Examples include:
 • Minimize inmate movement by separating operations and programming by units (meals, recreation,
   medical, callouts, education, etc.), with disinfection between groups (e.g., after using phones, seating
   areas, computers, showers)
 • Minimize inmate/staff movement:
    Minimize transfer of inmates between units.
    Have inmate housing units move together in restricted moves; avoid contact with other units.
    Limit staff movement and assignments to single facilities and units, whenever possible
    Stop or limit movement in/out of institution, as able.
    Suspend work-release programs based on community and facility situation.
 • Enforce increased space between individuals in holding cells, as well as in lines (consider marking the
   floors at six-foot intervals to help inmates visualize and maintain social distancing), in waiting areas
   such as intake (e.g., remove or tape-off every other chair in a waiting area), in dining halls (when
   main line resumes), in programming areas such as education, and during inmate movement /
   transfers.
 • Entrance screening and key line:
    Maintain social distance among all individuals in the area.
    Consider marking the floors at six-foot intervals to help employees visualize and maintain social
      distancing.
 • Gatherings of staff (meetings, recalls, lunch and learns, etc.)
    Cancel such meetings when social distancing cannot be maintained by attendees.
    WebEx Executive Conferencing Line: Each institution is being provided with lines to utilize for
      meeting where social distancing cannot be maintained.

 GUIDANCE ON CONGREGATE ACTIVITIES
 Congregate activities include all staff conferences and training and all applicable inmate programming.

 •   Virtual methods of congregation are preferred



                                                   Page 3
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 16 of 154 Page ID #:583
 Federal Bureau of Prisons (BOP)                                          COVID-19 Pandemic Response Plan
 MODULE 1. IP&C MEASURES                                                      October 21, 2020, version 2.0

 •   All individuals participating in congregate activities should not be in quarantine or isolation status
     due to COVID-19.
 •   All individuals participating in congregate activities should not be exhibiting any symptoms
     associated with COVID-19.
 •   The more people an individual interacts with and the longer that interaction lasts, the higher the
     potential risk of becoming infected with COVID-19. Guidance from the CDC on considerations for
     events and gathers can be found here: https://www.cdc.gov/coronavirus/2019-
     ncov/community/large-events/considerations-for-events-gatherings.html
 •   The following requirements need to be adopted when planning congregate activities:
      ADMINISTRATIVE CONTROLS
        o Encourage the use of outdoor seating areas and social distancing for any small-group
             activities
        o Perform enhanced cleaning of frequently touched surfaces between every gather.
        o Stagger start and break times
        o Remind participants to avoid any physical contact to include handshaking, hugs, and fist
             bumps.
      ENGINEERING CONTROLS
        o Provide a meeting space that allows ≥60 sq. ft. per person (e.g. Divide the sq. ft. space by 60
             which will provide the maximum occupancy allowed in that space)
                   Methods for calculating social distancing occupant loads can be found here:
                      https://www.usfa.fema.gov/coronavirus/planning response/occupancy social dist
                      ancing.html
        o Modify the seating layout to allow 6 feet of separation between participants
        o Install shields/barriers between people where 6 feet is not able to be achieved while in
             compliance with fire and safety codes
                   CDC COVID-19 Employer Information for Office Buildings can be found here:
                      https://www.cdc.gov/coronavirus/2019-ncov/community/office-buildings.html
        o Mark off or remove extra seats
        o Remove high-touch communal items (e.g. pens, coffee pots, etc)
        o Encourage people to bring their own pens, water bottles or other personal items to avoid
             cross contamination (e.g. there should be no communal writing utensils provided for sign-in
             to decrease contamination)
        o Increase fresh air flow through the area by:
                   Increase the percentage of outdoor air circulated by the HVAC system
                   Open windows when possible
                   Use HEPA filters where possible
      PROTECTIVE EQUIPMENT
        o All participants must bring and appropriately wear institution-approved cloth face coverings
             as indicated in the BOP memo for Mandatory Use of Face Coverings for BOP Staff dated
             August 24, 2020.




                                                    Page 4
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 17 of 154 Page ID #:584
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 1. IP&C MEASURES                                                    October 21, 2020, version 2.0

 C. ENVIRONMENTAL CLEANING AND DISINFECTION
 TERMS
 • CLEANING refers to the removal of dirt and impurities, including bacteria and viruses from surfaces.
   Cleaning alone does not kill germs, but helps to remove them and reduce the risk of spreading
   infection.
    Cleaning a surface, before disinfecting it, allows the disinfectant to “reach” the surface more
       effectively.
 • DISINFECTING works by using chemicals to kill bacteria and viruses on surfaces, including those that
   remain on a surface after cleaning, to reduce the risk of spreading infection.

 PLANNING AND PREPARATION
 • Develop a local daily cleaning schedule utilizing your housekeeping plan to clean and disinfect, when
   indicated, all areas of the institution.
    Refer to the APPENDICES for a Recommended Cleaning Schedule.
 • Identify inmates who are already trained to clean and disinfect all areas of the institution daily.
    Consider cross-training multiple work crews that are housed separately for performing
      environmental cleaning.
    Training should include basic cleaning and disinfection methods, cross-contamination prevention,
      cleaning product safety, PPE use, and hand washing.
    Assign the same inmate(s) to the same locations to clean and disinfect daily.
    Consider cross-training additional workers housed in separate areas to provide backup in the
      event one group becomes ill.
 • Ensure adequate supplies to support intensified cleaning and disinfection, including PPE as indicated.
    See MODULE 2 for information on PPE.
 • Initiate a plan to restock rapidly when needed.

 HIGH-TOUCH SURFACES AND HIGH-TRAFFIC AREAS
 • Institute a continuous cleaning/disinfection schedule for all high traffic/touch areas.
 • Routine cleaning of “HIGH-TOUCH” (frequently touched) surfaces should be increased to no less than
   several times per day.
 • High-touch surfaces include items such as light switches, doorknobs, door handles, desk tops, drawer
   handles, keys, shared pens, handrails, telephones, computer keyboards and mice, elevator buttons,
   cell bars, bathroom faucets, etc.

 ROUTINE CLEANING AND DISINFECTION
  Neither the CDC nor the EPA support the use of thermal or electrostatic foggers for disinfection
   procedures.
 • If surfaces are dirty, they should be manually cleaned prior to disinfection.
 • Once the cleaning process is complete, inmates equipped with PPE should spray disinfectant on all
   hard surface areas with chemical backpack sprayers, if available.
    If backpack sprayers are not available, have additional inmates with hand-held spray bottles
      complete this task.


                                                   Page 5
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 18 of 154 Page ID #:585
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 1. IP&C MEASURES                                                    October 21, 2020, version 2.0

      Remember to adhere to the wetting time indicated by the disinfectant manufacturer.
      This process should be completed as scheduled and more often if needed.
 • Clean and disinfect according to label instructions, including pre-cleaning steps, product dilution,
   contact time, and potable water rinse directions.
    Follow manufacturer’s directions including pre-cleaning steps, product dilution, contact time, and
      rinse directions. The contact time is the amount of time the surface needs to be treated for the
      product to work. Many product labels recommend keeping the surface wet for a specific amount
      of time.
    Follow label instructions for safe and effective use of the product, including precautions that
      should be taken when applying the product, such as required PPE and making sure there is good
      ventilation during use, and around people.
    Refer to the manufacturer’s documentation for product hazards, as well as shelf life for the
      concentrated and diluted solutions.
       For example, in the case of Virex II/256, the concentrated form has a three-year shelf life, but
          once diluted it has only a one-year shelf life.


 • The CDC recommends using an EPA-registered, hospital-grade disinfectant from LIST N for
   disinfecting surfaces.
    LIST N, the list of EPA-approved products for COVID-19 disinfection, is available at:
       https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2-covid-19
    Institutions should check with health services to find out if the product currently in use is included
       on LIST N. If the health services product is on LIST N, leadership can decide to expand its use for
       the facility or choose another product from the list.
 • Instructions for the use of a bleach solution, Virex II, HDQC2, and HALT are available in the
   APPENDICES.

 HARD SURFACES
 • If surfaces are dirty, they should be cleaned using soap and water prior to disinfection.
 • For disinfection after cleaning, use products approved by EPA for COVID-19 (LIST N, see Useful Links
   below).
 •   If an EPA N-list disinfectant is unavailable, diluted household bleach solutions or alcohol solutions
     with at least 70% alcohol should be effective.
      Diluted, unexpired household bleach can be used under direct supervision if appropriate for the
         surface.
      Gloves and eye protection should be worn when using bleach products.
          Never mix household bleach with ammonia or any other cleanser.
      Prepare bleach solution by mixing:
         • 5 tablespoons (1/3 cup) bleach per gallon of water OR
         • 4 teaspoons of bleach per quart of water.

 SOFT (POROUS) SURFACES (CARPETED FLOORS, RUGS, DRAPES)
 • Remove visible contamination, and clean with appropriate cleaners for these surfaces.




                                                   Page 6
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 19 of 154 Page ID #:586
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 1. IP&C MEASURES                                                   October 21, 2020, version 2.0

 • If washable, launder in hottest water setting for the item and dry completely. Otherwise, use
   products approved by EPA for COVID-19 disinfection (LIST N, see Useful Links below).

 ELECTRONICS
 • For electronics such as tablets, touch screens, keyboards, and remote controls: Remove visible
   contamination if present.
 • Follow the manufacturer’s instructions for all cleaning and disinfection products.
 • Consider use of wipeable covers for electronics.

 USEFUL LINKS FOR ADDITIONAL DISINFECTION GUIDANCE
 • EPA listing (LIST N) of approved disinfectants used to eradicate COVID-19:
   https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2
 • EPA frequently asked questions regarding disinfectants and COVID-19:
   https://www.epa.gov/coronavirus/frequent-questions-about-disinfectants-and-coronavirus-covid-19
 • CDC recommendations for cleaning and disinfection:
   https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-disinfection.html
 • CDC IP&C recommendations for healthcare workers during the COVID-19 pandemic:
   https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-recommendations.html

 D. FACE COVERINGS
  Cloth face coverings are worn to protect others, but are not considered to offer protection for the
   wearer and are not considered to be PPE. “My mask protects you. Your mask protects me.” Cloth
   face coverings are worn as a measure to prevent spread of respiratory droplets and mitigate against
   transmission. Cloth face coverings are not substitutes for surgical masks or N-95 respirators where
   PPE is indicated. Refer to MODULE 2 for guidance on when PPE is recommended.
 • All individuals, staff and inmates, are to wear cloth face coverings to the extent practicable when
   social distancing cannot be maintained and within the common-area facilities and workspaces.
 • It is important to reinforce correct wearing of face coverings by both staff and inmates.
    Wash hands before putting on a face covering
    Always use the same side for contact with nose and mouth
    Avoid touching the side of the covering that touches the face, handle face coverings only by the
        ear loops or ties.
    Place completely over nose and mouth and secure it under the chin while fitting it snugly against
        the side of the face
    Do not pull the face covering down to talk
    When removing the face covering:
         Fold outside corners together to prevent contamination of the surface
         Be careful not to touch eyes, nose and mouth when removing and wash hands immediately
           after removing.
 • Individuals may remove a face covering when working in a private office, cubicle, or workspace
   where at least six feet of social distance can be maintained.



                                                  Page 7
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 20 of 154 Page ID #:587
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 1. IP&C MEASURES                                                     October 21, 2020, version 2.0

 • A staff member may have an inmate remove their cloth face covering to perform safety and security
   checks. Once the check is complete, the inmate should place the covering back on their face.
    To reduce the risk to staff, inmates should remove the face covering themselves.
    If an inmate cannot remove a face covering, staff should put on gloves prior to removing the
      inmate’s face covering. The staff should stand to the side or behind the inmate so they are not in
      direct line with the inmate’s nose and mouth. The mask should be removed so that the inside of
      the covering stays on the inside.
    If staff assist with placing the face covering back on the inmate, staff should place the face
      covering back on the inmate in the same orientation it was worn before taken off (inside of the
      covering stays on the inside).

 TYPES OF FACE COVERINGS TO BE USED
 • Two-layer cloth face coverings are recommended.
    Single-layer face coverings (including balaclava or neck gaiters) are NOT recommended.
 • Surgical masks and N-95 respirators are reserved for environments that the BOP has designated as
   requiring PPE.
 • Face coverings with exhalation valves or vents are NOT recommended. While the vents make it easier
   to exhale, they allow the escape of respiratory droplets into the environment and potentially to
   another person.
 LAUNDERING CLOTH FACE COVERINGS
 • All cloth face coverings should be laundered before first use.
 • Cloth face coverings may be washed with other clothing.
 • It is recommended that staff wash their cloth face coverings at home after each shift.
    Launder items using the warmest water setting and dry completely.
    Clean and disinfect clothes hampers, or use a liner that can be washed or thrown away.
 • Inmates should send cloth face coverings through the institution wash cycles with other clothing.
  According to the BOP Facilities Operations Manual (P4200.12), the wash cycle temperature is to be a
   minimum of 160 degrees Fahrenheit.
  Guidance for staff and inmates on how to wear a cloth face covering may be found in the APPENDICES.

 E. SUPPLY MANAGEMENT
 A sufficient stock of hygiene supplies, cleaning supplies, PPE, and medical supplies (consistent with the
 healthcare capabilities of the facility) should be on hand and available, and a plan should be in place to
 restock as needed if COVID-19 transmission occurs within the facility.
 It is recommended that facilities maintain a 90-DAY SUPPLY of the following items:
 • Standard medical supplies for daily clinic needs
 • Tissues
 • Liquid or foam soap for hand washing, when possible, to avoid cross-contamination. If bar soap is
   distributed, each person should be given (cost-free) their own bar of soap, and bars should not be
   shared.
 • Hand drying supplies



                                                   Page 8
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 21 of 154 Page ID #:588
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 1. IP&C MEASURES                                                   October 21, 2020, version 2.0

 • Alcohol-based hand sanitizer containing at least 60% alcohol
 • Cleaning supplies, including EPA-registered disinfectants from the EPA list N.
 • Recommended PPE (surgical masks, N95 respirators, eye protection, disposable medical gloves, and
   disposable gowns/one-piece coveralls).
    See MODULE 2 for more detailed information on supply chain management, including
      recommendations for extending the life (optimization) of all PPE categories in the event of
      shortages, and when surgical masks are acceptable alternatives to N95s.
 • Sterile viral transport media and sterile swabs to collect specimens if COVID-19 testing is indicated.
   Institutions should work with locally established commercial laboratory contacts to ensure adequate
   supply chains for collection items. If adequate supply of collection items cannot be secured locally,
   notification should be provided to the Central Office HSD.
     See Module 7 for information regarding obtaining supplies for the collection of specimens if
      influenza testing is completed using the Abbott ID Now point-of-care machines.


 To ensure that appropriate 90-day supplies are on hand at all times throughout the deployment of
 this pandemic plan, the institution should ensure that the following PROCESS is in place:
 1. STAFFING: A primary staff member or group of staff members should have delegated responsibility
    for all institution supplies, including PPE, cleaning and disinfection items, and other items listed
    above. Consider assigning several staff members to support the supplies mission.
 2. TRACKING: One staff member should be assigned to enter the applicable data into the SUPPLIES
    DASHBOARD, to ensure accurate tracking of supplies and monitoring their use. This person should be
    either the primary staff member mentioned above, or one of the members of the supplies group.
 3. FORECASTING: Submitting supply chain inventory according to Central Office direction is important to
    determine “BURN RATES” and to forecast usage needs across all institutions. Institutions may choose
    to calculate their own “burn rates” to assist with accurate forecasting of all required supplies.
 4. PROCUREMENT: Institutions should track and keep historical information related to local attempts to
    procure all supplies. This information is helpful when pursuing national-level vendors, as those with
    supply sites close to institutions may expedite the delivery of required supplies.
  The Incident Command System (ICS) Logistics Branch actively seeks to find necessary PPE through
   government, commercial, and other sources to maintain PPE for staff during the pandemic.
   Institutions should continue local efforts to procure all levels of PPE that meet applicable standards,
   working with local vendors to establish supply chains. If an institution is unable to secure necessary
   supplies, they should contact their regional EOC for guidance. Refer to MODULE 2 Personal Protective
   Equipment for additional information on PPE supply chain management.




                                                   Page 9
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 22 of 154 Page ID #:589
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 1. IP&C MEASURES                                                     October 21, 2020, version 2.0

 F. TEMPORARY ENCLOSURES
 The construction of INDIVIDUAL ISOLATION AREAS as a supplement or replacement for social distancing, face
 coverings, and standard precautions is NOT RECOMMENDED. Temporary enclosures do not serve a medical
 or infectious disease purpose.
 Temporary enclosures can pose fire and safety concerns. The LIFE SAFETY CODE (NFPA 101) allows privacy
 curtains and plastic sheeting to be used in detention and correctional facilities with a number of
 restrictions.
 • Temporary enclosures must comply with the requirements for new detention and correctional
   occupancies (NFPA 101, chapter 22).
 • Material used in privacy curtains must be tested in accordance with NFPA 701 (Standard Method of
   Fire Tests for Flame Propagation of Textiles and Films, 2015 edition).
 • Special emphasis must be placed on means of egress components (number, width, distance and
   arrangement) (NFPA 101, chapter 22 section 2.2, Means of Egress Requirements).
 • Construction of temporary enclosures necessitates a review and possible modification of the facility
   fire plan.
 Temporary enclosures may also impact compliance with other codes and standards.
 • Without proper clearance, operation of the sprinkler and fire alarm systems may be impaired.
 • Temporary structures may also affect the operation of the building heating, ventilation, and air
   conditioning system.
 Before an institution determines some type of physical barriers are medically necessary, Regional
 Infection Prevention and Control Officers, as well as the Regional Safety Administrator, Regional Medical
 Director and Regional Health Services Administrator, should be consulted.
 • If the decision is made to install TEMPORARY BARRIERS, the use of partial height dividers constructed of
   a non-combustible material such as gypsum board is recommended.
 • If a decision is made to use PRIVACY CURTAINS OR PLASTIC SHEETING, review the fire test documentation
   and verify that the installation will not interfere with area egress or the operation of any building fire
   protection systems.
    Documentation of the fire tests, egress, and fire system reviews should be maintained by the
       institution.




                                                   Page 10
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 23 of 154 Page ID #:590
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)                                October 8, 2020, version 2.0


 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)

 WHAT’S NEW
 • Updates to TABLE 1 and throughout document to clarify PPE requirements for inmate workers: PPE
   requirements for inmate workers are the same as they are for staff working in the same area. The
   Safety Data Sheet and local hazard assessment should be reviewed for any additional PPE
   requirements based upon the chemical hazard.
 • Added GUIDANCE IN THE EVENT OF DISPOSABLE MEDICAL GLOVE SHORTAGES
 • Clarified APPROPRIATE USES OF EYE PROTECTION: Use eye protection if direct or very close contact with ill
   inmates (e.g. temperature checks) or if splashes or spray is anticipated.




                                                   Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 24 of 154 Page ID #:591
 Federal Bureau of Prisons (BOP)                                                                   COVID-19 Pandemic Response Plan
 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)                                                           October 8, 2020, version 2.0



 MODULE 2 TABLE OF CONTENTS
     TERMINOLOGY/DEFINITIONS ........................................................................................................2
     CLOTH FACE COVERINGS, SURGICAL MASKS, AND RESPIRATORS............................................................. 2
     STRATEGIES TO OPTIMIZE THE SUPPLY OF PPE ..................................................................................3
     RECOMMENDED LEVELS OF PPE ....................................................................................................3
     DONNING AND DOFFING ..............................................................................................................6
     N95 RESPIRATORS .....................................................................................................................7
     SURGICAL MASKS.......................................................................................................................9
     GOWNS ................................................................................................................................. 10
     GLOVES ................................................................................................................................. 12
     EYE PROTECTION...................................................................................................................... 12
     SUPPLY CHAIN MANAGEMENT .................................................................................................... 13


 TERMINOLOGY/DEFINITIONS
  CDC = Centers for Disease Control and Prevention; FDA = Food and Drug Administration;
   NIOSH = National Institute for Occupational Safety and Health

 •    COHORTING: The practice of grouping patients infected or colonized with or potentially exposed to
     the same infectious agent together to confine their care to one area and prevent contact with
     susceptible patients. In the BOP, this may refer to housing inmates of similar infection status
     together rather than in single cells.
 • INCUBATION PERIOD: The stage of subclinical disease that extends from the time of exposure to the
   onset of disease symptoms.
 • MEDICAL ISOLATION: Confining individuals with suspected (displaying symptoms) or confirmed (based
   on a positive point-of-care (POC) or commercial laboratory test) COVID-19 infection, either to single
   rooms or by COHORTING them with other viral infection patients.
 • QUARANTINE: In the context of COVID-19, refers to separating (in an individual room or COHORTING in a
   unit) asymptomatic persons who may have been exposed to the virus to (1) observe them for
   symptoms and signs of the illness during the INCUBATION PERIOD and (2) keep them apart from other
   incarcerated individuals.
    The BOP utilizes THREE CATEGORIES OF QUARANTINE: Exposure, intake, and release/transfer.
    All BOP COVID-19 quarantine categories utilize a test in/test out strategy.


 CLOTH FACE COVERINGS, SURGICAL MASKS, AND RESPIRATORS
 • CLOTH FACE COVERINGS: Cloth face coverings serve as “source control” for the persons wearing them.
   They primarily protect others rather than the wearer by limiting dispersion of infectious respiratory
   droplets into the environment. “My mask protects you. Your mask protects me.” Although they may
   offer some protection to the wearer, unlike FDA-approved surgical masks or N95 respirators, they
   are NOT considered to be PPE. (The CDC indicates that surgical masks and N95 respirators are critical




                                                                      Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 25 of 154 Page ID #:592
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)                                October 8, 2020, version 2.0

    supplies that must continue to be reserved for healthcare workers and other medical first
    responders.) Refer to MODULE 1 for guidance on cloth face coverings.
 • SURGICAL MASKS: This term refers to disposable facemasks that are FDA-APPROVED as PPE. Surgical
   masks come in various shapes and types (e.g., flat with nose bridge and ties, duck billed, flat and
   pleated, and pre-molded with elastic bands).
    Surgical masks may sometimes be referred to as “facemasks.” However, “FACEMASKS” that are not
      FDA-approved for medical use are NOT considered to be PPE. Individuals working under
      conditions that require PPE should NOT use a cloth face covering or a facemask that is not FDA-
      approved.
 • RESPIRATORS: This term refers to N95 or higher filtering, face-piece respirators that are CERTIFIED BY
   CDC/NIOSH as PPE.

 STRATEGIES TO OPTIMIZE THE SUPPLY OF PPE
 OPTIMIZATION STRATEGIES offer a continuum of options when PPE supplies are stressed, running low, or
 absent. The terms EXTENDED USE and REUSE apply to PPE that are normally “one-time use” items (i.e., N95
 respirators, surgical masks, and gowns).
 • EXTENDED USE OF PPE may be utilized during periods when shortages are anticipated. Extended use of
   PPE is the practice of wearing the same PPE for repeated close contact encounters with several
   different patients, WITHOUT removing the PPE between patient encounters.
 • REUSE OF PPE may be utilized when supply cannot meet demand. Reuse of PPE is the practice of
   using the same PPE by one healthcare provider (HCP) for multiple encounters with different patients,
   but removing it after each encounter. The respirator is stored in between encounters to be put on
   again prior to the next encounter with a patient. As it is unknown what the potential contribution of
   contact transmission is for COVID-19, care should be taken to ensure that HCPs do not touch outer
   surfaces of the PPE during care, and that PPE removal and replacement be done in a careful and
   deliberate manner. (See Donning and Doffing below.)
  A quick reference summary for CDC strategies to optimize personal protective equipment supplies is
   available at: https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/strategies-optimize-
   ppe-shortages.html


 RECOMMENDED LEVELS OF PPE
 Recommended PPE for incarcerated/detained individuals and staff in a BOP facility will vary based on
 the type of contact with inmates, the type of procedure being performed, the type of separation
 (QUARANTINE vs. MEDICAL ISOLATION), the type of room utilized (single cell with solid doors and walls, open
 cells with bars, room without anteroom, or barracks-style space), and PPE availability.

 This MODULE covers each type of recommended PPE, including appropriate use, supply optimization,
 and guidance in the event of a shortage.
  Table 1 summarizes the appropriate use of each type of PPE.
  Table 2 summarizes length of use, re-use, disposal, and storage of PPE.




                                                   Page 3
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 26 of 154 Page ID #:593
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 27 of 154 Page ID #:594
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 28 of 154 Page ID #:595
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)                                October 8, 2020, version 2.0

 DONNING AND DOFFING
 Staff who are wearing PPE—including masks and gloves—should be trained on its use.
  CDC instructions, including posters and video training on donning and doffing (removing) PPE, are
    available at: https://www.cdc.gov/coronavirus/2019-ncov/hcp/using-ppe.html
  See PPE donning and doffing skill tests in the Appendices that can be used for verification of the
   above training.
 • It is strongly emphasized that HAND HYGIENE (using soap and water or an alcohol-based hand sanitizer)
   be performed BEFORE AND AFTER donning and doffing any PPE item. This includes touching or
   adjusting the respirator if needed for comfort or to maintain fit.
 • GLOVES: If a task requires gloves, hand hygiene should be performed prior to donning gloves—before
   touching the patient or the patient environment—and again immediately after removing the gloves.
 • EYE PROTECTION: HCP should leave patient care area if they need to remove their eye protection. See
   protocol for removing and reprocessing eye protection below.
 • UTILITY BELTS: If utility belts are worn over PPE, they are removed and belt and items on belt cleaned
   and disinfected as appropriate.
 • There should be an area for donning and doffing PPE at the entrance and exit from QUARANTINE and
   MEDICAL ISOLATION areas. It can be a designated taped area to stand in, or a makeshift anteroom
   created with barrier materials.
    Under no circumstances should PPE worn in the medical isolation or quarantine areas be worn to
      other areas of the institution. PPE must be removed in doffing area at exit.
 • Donning and doffing areas should include POSTERS demonstrating correct PPE donning and doffing
   procedures
 • The donning and doffing areas should NOT include:
    Microwaves
    Food
    Utensils used for drinking or eating
    Coffee/water dispensers
 • The doffing area should include:
    An alcohol-based hand hygiene product or a sink with soap and water
    A receptacle for reusable items (face shields or goggles)
    A large waste bin with a clear trash bag
    Cleaner/disinfectant
    An area to hang or bag recycled items for reuse if there is a critical shortage only
      (i.e., a command strip hanger for reuse of gowns, with ID written on gown, or paper bags with IDs
      for N95s)
        o Create a system to clean and disinfect the equipment to be re-used (i.e., the person that
              used the equipment sprays and wipes it off—per manufacturer’s wet time—and then places
              it in donning area for reuse).




                                                   Page 6
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 29 of 154 Page ID #:596
 Federal Bureau of Prisons (BOP)                                          COVID-19 Pandemic Response Plan
 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)                                  October 8, 2020, version 2.0

 N95 RESPIRATORS
  Only NIOSH-approved N95 respirators should be utilized, whenever possible, to lessen the chance of
   counterfeit N95 respirator use. Verification of NIOSH approval can be found at:
   https://wwwn.cdc.gov/niosh-cel/
  More information regarding identification of counterfeit N95 respirators can be found at:
   https://www.cdc.gov/niosh/npptl/usernotices/counterfeitResp.html

 APPROPRIATE USE OF N95 RESPIRATORS
 • N95 respirators should be used:
    For all AEROSOL-GENERATING PROCEDURES (whether or not COVID-19 is suspected), e.g., nebulizer,
     high flow oxygen, CPR, nasopharyngeal swabbing for flu or COVID-19, etc.
    When entering MEDICAL ISOLATION ROOMS OR AREAS WITH SYMPTOMATIC CONFIRMED OR SUSPECT COVID-
     19 INMATES.
    Consider use of N95 respirators in QUARANTINE open dorm, barrack, and open-bar units if any
     positive cases have occurred (i.e., in exposed quarantine unit)
 • N95 respirators must be used in the context of a FIT-TESTING program. Fit testing is specific to the
   brand/size of respirator to be used.
    N95 respirators should NOT be worn with facial hair that interferes with the respirator seal.
      Images of appropriate facial hairstyles can be found at:
      https://www.cdc.gov/niosh/npptl/pdfs/FacialHairWmask11282017-508.pdf
    Refer to the local institution compliance officer for any/all items related to N95 fit testing
    Information regarding annual fit-testing requirements during the pandemic response can be
      found at:
      https://www.osha.gov/memos/2020-04-08/expanded-temporary-enforcement-guidance-
      respiratory-protection-fit-testing-n95

 ISSUES ARISING OUT OF MANDATORY N95 FIT TESTING AND WEAR
 OSHA regulations require that any tight-fitting respirator such as an N95 is to be worn with no more
 than one day’s growth of hair where the seal of the respirator meets the face. Employers are required to
 enforce this shaving requirement not only during the fit testing process, but also during use of PPE
 where indicated.
 As such, there are four scenarios that would need to be addressed to meet OSHA requirements:
 A. Individuals who request accommodations under the religious exemption.
 B. Individuals who clear the medical portion of the questionnaire (i.e., they have no medical conditions
    preventing them from wearing the respirator), but refuse to meet the grooming standards required
    by the respirator for fit testing.
 C. Individuals who clear the medical portion, and meet the grooming standards required by the
    respirator for fit testing on the day of the fit test, but do not maintain a state of readiness and report
    to work with facial hair that will interfere with the seal of the tight-fitting respirator such as an N95.
 D. Individuals who do not clear the medical portion of this process and/or cannot be fit tested due to
    medical/physical reasons.



                                                    Page 7
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 30 of 154 Page ID #:597
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)                                 October 8, 2020, version 2.0

 Formal notice must be provided to all employees with law enforcement officer (LEO) designation
 that, when reporting to an institution for work, they are expected to comply with OSHA regulations as it
 relates to facial hair. The use of a tight-fitting respirator such as an N95 can be required at any time
 during the work day based on the hazard that is present.
 • For those cases where an individual fits into the (A) scenario, requests will be considered on a case-
   by-case basis. Forward requests for religious accommodations to the Employment Law Branch. Staff
   will not be required to complete fit testing until their accommodation request is resolved.
 • For those cases where individual fits into the (B) scenario, the supervisor should provide a direct
   order to the employee to report to fit testing appropriately shaved. If the individual fails to follow
   orders, and continues to refuse to meet the grooming standards, the individual should be referred to
   OIA for misconduct. The employee may request annual leave or LWOP until such time that they
   comply with the shaving requirement or at the conclusion of this public health emergency. If they
   refuse to request leave, the supervisor must enforce annual leave after consultation with the local
   Human Resources office.
 • For those cases where individual fits into the (C) scenario, the Lieutenant/supervisor will evaluate all
   individuals as they report for their shift. If an individual fails to meet the appropriate grooming for
   respirator use, they should be directed to shave. If the individual fails to follow orders, the individual
   should be referred to OIA for misconduct. The employee may request annual leave or LWOP until
   such time that they comply with the shaving requirement or until the conclusion of this public health
   emergency. If they refuse to request leave, the supervisor must enforce annual leave, after
   consultation with the local Human Resources office.
 • For those cases where an individual fits into the (D) scenario, either the local Health Services
   Department (Clinical Director) or the Safety Department will alert the Human Resource Manager or
   designee with the name of the individual that is unable to be fit-tested. This information is then
   forwarded to Occupational Safety & Health through email (BOP-HSD/Occupational Health) for review
   of a Temporary Job Modification (TJM) for the duration of the COVID-19 event. During the review,
   the individual is placed on Weather & Safety leave.
    All TJMs will conform to the medical restrictions that are being posed by the individual’s inability
      to wear a respirator, but would not have to conform to the individual’s regular schedule, shift, or
      duties.
    When a TJM is offered to the individual, they have the option to either accept or decline the TJM.
    If the TJM is declined, these individuals will no longer qualify for Weather & Safety leave and
      would need to make an appropriate request for leave.
    If there is no TJM available for the individual’s medical restrictions, the employee would be placed
      on Weather & Safety leave.

 SUPPLY OPTIMIZATION FOR N95 RESPIRATORS
 The CDC and NIOSH recommend the following strategies for optimizing supplies of disposable N95
 respirators.
  See the CDC and NIOSH recommendations at:
    https://www.cdc.gov/coronavirus/2019-ncov/hcp/respirators-strategy/index.html
    https://www.cdc.gov/niosh/topics/hcwcontrols/recommendedguidanceextuse.html
 • Use alternatives to N95s (other classes of filtering facepiece respirators)
 • Use of N95 respirators beyond stated expiration date.


                                                   Page 8
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 31 of 154 Page ID #:598
 Federal Bureau of Prisons (BOP)                                      COVID-19 Pandemic Response Plan
 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)                              October 8, 2020, version 2.0

 • Extended use of N95 for repeated close contact encounters.
 • Limited re-use of N95 for multiple contact encounters
 • Use of a cleanable face shield (preferred) or a surgical mask over an N95 respirator and/or other
   steps (e.g., masking patients, use of engineering controls), when feasible, to reduce surface
   contamination of the respirator.
 • Hanging of used respirators in a designated storage area or keeping them in a clean, breathable
   container such as a paper bag between uses.
    To minimize potential cross-contamination, store respirators so that they do not touch each other
      and the person using the respirator is clearly identified.
    Storage containers should be disposed of or cleaned regularly.
 • Discarding respirators in any of the following conditions:
    After it has been used five separate times.
    When visibly soiled.
    When difficult to breathe through.
    Following use during aerosol-generating procedures such as bronchoscopy or sputum collection.
    Contaminated with blood, respiratory or nasal secretions, or other bodily fluids from patients, or
      if damaged.
 • Donning procedures for previously used N95 respirators: Use a new pair of clean (non-sterile)
   gloves when donning a used N95 respirator and performing a user seal check. Discard gloves after
   the N95 respirator is donned and any adjustments are made to ensure the respirator is sitting
   comfortably on your face with a good seal.

 GUIDANCE IN THE EVENT OF AN N95 SHORTAGE
 In the event of a shortage, N95 respirators should be reserved for CONFIRMED COVID-19 inmates and for
 use when an inmate is undergoing an AEROSOL-GENERATING PROCEDURE, including testing for COVID-19.
  Surgical masks are an acceptable alternative when the supply chain of N95 respirators cannot meet
     the demand.


 SURGICAL MASKS
 APPROPRIATE USE OF SURGICAL MASKS
 • Surgical masks should be worn by ALL HEALTH CARE WORKERS as both PPE and source control (protection
   of patients and co-workers).
 • Surgical masks should be worn by ALL OTHER STAFF when performing enhanced screenings, screening
   inmates coming into the institution, during R&D encounters, when escorting asymptomatic persons
   to quarantine, when entering the QUARANTINE environment for temperatures or care, and when less
   than 6 feet from inmates in QUARANTINE.
  Wearing of surgical masks applies to ALL TYPES OF QUARANTINE: Intake, exposed, and pre-release/
   transfer.

 • Surgical masks should be worn if an INMATE WORKER FROM GENERAL POPULATION is utilized as an orderly
   in quarantine. Alternatively, a fit-tested N95 may be worn.



                                                  Page 9
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 32 of 154 Page ID #:599
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)                                October 8, 2020, version 2.0

 SUPPLY OPTIMIZATION FOR SURGICAL MASKS
 Prioritize surgical masks for selected activities such as:
 • ESSENTIAL PROCEDURES when splashes and sprays are anticipated with suspected or confirmed
   COVID-19 case or when bloodborne pathogen exposure is anticipated.
 • During CARE ACTIVITIES where splashes and sprays are anticipated.
 • During activities where PROLONGED FACE-TO-FACE OR CLOSE CONTACT with a potentially infectious patient
   is unavoidable.
 • For performing AEROSOL-GENERATING PROCEDURES, if respirators are no longer available.

 The CDC recommends the following strategies for optimizing the supply of surgical masks.
  See the CDC’s recommendations at: https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-
    strategy/strategies-optimize-ppe-shortages.html
 • Use surgical masks beyond stated expiration date. If there is no expiration date on the facemask label
   or packaging, facilities should contact the manufacturer to determine if the facemask can be used.
   The user should visually inspect the product prior to use and, if there are concerns (such as degraded
   materials or visible tears), discard the product.
 • Implement limited re-use of surgical masks.
    Surgical masks with elastic ear hooks may be more suitable for re-use. Facemasks that fasten via
     ties may not be able to be undone without tearing and should be considered only for extended
     use, rather than re-use.
    When removed, surgical masks should be carefully folded so that the outer surface is held inward
     and against itself to reduce the user’s contact with the outer surface during storage. Store the
     folded mask between uses in a clean, paper bag, or breathable container.
    The surgical mask should be removed and discarded if soiled, damaged, or hard to breathe
     through.

 GUIDANCE IN THE EVENT OF A SHORTAGE OF SURGICAL MASKS
 • Exclude staff and inmate workers at increased risk for severe illness from COVID-19 from contact
   with known or suspected COVID-19 patients.
 • Instead of a surgical mask, use a face shield that covers the entire front (extending to the chin or
   below) and sides of the face.
 • Use of cloth face coverings are not considered PPE, since their capability to protect HCP is unknown.
   CAUTION should be exercised when considering this option. Cloth face coverings should ideally be
   used in combination with a face shield that covers the entire front (extending to the chin or below)
   and sides of the face


 GOWNS
 APPROPRIATE USE OF GOWNS AND COVERALLS
 • Gowns are used when in direct contact with inmates in QUARANTINE and MEDICAL ISOLATION, for
   performing care or activities where splashes and sprays are anticipated, and during use of aerosol-
   generating procedures, including swabbing inmates for COVID testing.



                                                   Page 10
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 33 of 154 Page ID #:600
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)                                October 8, 2020, version 2.0

 • If custody staff need to wear a duty belt over their protective gown or coverall (for access to
   equipment), ensure that the duty belt and gear are disinfected after close contact with the individual.
   Clean and disinfect duty belt and gear prior to re-use, using an EPA list N cleaning spray or wipe,
   according to the product label.
 • Current CDC guidelines do not require use of gowns that conform to any particular standards. Gowns
   and coveralls that conform to international standards, including EN 13795 and EN14126, could be
   reserved for activities that may involve moderate to high amounts of body fluids.

 SUPPLY OPTIMIZATION OF GOWNS
  CDC contingency strategies for optimizing supplies of gowns may be found at:
   https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/isolation-gowns.html
 • Gowns should be prioritized for the following: Aerosol-generating procedures; patient care
   activities where splashes and sprays are anticipated; and high-contact patient care activities that
   provide opportunities for transfer of pathogens to the hands and clothing of staff (i.e., dressing,
   bathing/showering, transferring, provision of hygiene, changing linens, assistance with toileting,
   device care or use, and wound care).
 • Cloth gowns that can be rewashed are preferred over reusing disposable gowns. Disposable gowns
   are not typically amendable to being doffed and re-used because the ties and fasteners typically
   break during doffing.
 • If a disposable gown must be used more than once during a shift:
    Wipe off any obvious contamination on the front of the gown while wearing new gloves.
    Remove gloves, perform hand hygiene, and don new gloves. Then, remove gown:
       • Release the ties at neck and waist, then grasp the gown at the inside shoulder area, and pull
          the gown down and away from your body.
       • Once the gown is off your shoulders, pull one arm at a time from the sleeves of the gown so
          that the gown arms are bunched at your wrists. Pull gown away from body and off.
       • Hang gown up on designated hanger with inside facing out.
      Re-don the gown with clean gloves on, only touching the inside of gown. Remove gloves, perform
       hand hygiene, and apply new gloves. Have someone secure back of gown with ties or tape.
      Dispose of gown at the end of the shift.

 GUIDANCE IN THE EVENT OF A SHORTAGE OF GOWNS AND COVERALLS
 In situations where gowns are severely limited or not available, the following pieces of clothing can be
 considered as a last resort for care of COVID-19 patients, as SINGLE USE:
 •   Disposable laboratory coats
 •   Reusable (washable) patient gowns
 •   Reusable (washable) laboratory coats
 •   Disposable aprons
 •   Combinations of clothing can be considered for activities that may involve body fluids when there are
     no gowns available, for example:
      Long-sleeve aprons in combination with long-sleeve patient gowns or laboratory coats
      Open back gowns with long-sleeve patient gowns or laboratory coats
      Sleeve covers in combination with aprons and long-sleeve patient gowns or laboratory coats




                                                  Page 11
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 34 of 154 Page ID #:601
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)                                 October 8, 2020, version 2.0

 GLOVES
 • Wear gloves when in direct contact with inmates, when transporting inmates, during food delivery or
   tray removal, upon entry to quarantine or medical isolation of COVID-19 suspected or confirmed
   cases—and when providing medical care of inmates, in general.
 • Gloves are not a substitute for hand hygiene. Change gloves and perform hand hygiene during
   patient care if gloves become damaged or become visibly soiled with blood or body fluids following a
   task; when moving from work on a soiled body site to a clean body site on the same patient; or if
   another clinical indication for hand hygiene occurs.
  Never wear the same pair of gloves in the care of more than one patient.

 GUIDANCE IN THE EVENT OF A SHORTAGE OF DISPOSABLE MEDICAL GLOVES
  • The CDC does not recommend disinfection of disposable medical gloves however, in times of
    extreme shortages, alcohol-based hand sanitizer (ABHS) is the preferred method for performing
    hand hygiene of gloved hands when gloves are not visibly soiled.
  • Disposable medical gloves can be disinfected or up to six (6) applications of ABHS.
  • If ABHS is not available, soap and water may be used although washing may be impractical for
    short-cuffed gloves where water may enter inside the worn gloves.
  • Disposable medical gloves can be cleaned with soap and water up to 10 times.


 EYE PROTECTION
 • Eye protection is defined as goggles or a disposable face shield that fully covers the front and sides of
   the face to protect the membranes of the eyes.
 • Eye protection does NOT include personal eyeglasses.
 APPROPRIATE USES OF EYE PROTECTION
 Eye protection is used in a range of situations:
 • If direct or very close contact with ill inmates (e.g. temperature checks) or if splashes or spray is
   anticipated.
 • When performing temperature checks
 • When screening inmates coming into the institution
 • During R&D encounters
 • While in QUARANTINE and MEDICAL ISOLATION units that are open, barracks-style, or cells with bars
 • When entering the room or opening the trap door of QUARANTINED or MEDICAL ISOLATION rooms
 • When escorting asymptomatic persons to QUARANTINE
  Wearing of eye protection applies to ALL TYPES OF QUARANTINE (intake, exposed, and pre-release/
   transfer), as well as MEDICAL ISOLATION.




                                                    Page 12
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 35 of 154 Page ID #:602
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)                                October 8, 2020, version 2.0

 SUPPLY OPTIMIZATION OF EYE PROTECTION
 • EXTENDED USE of eye protection is the practice of wearing the same eye protection for repeated close
   contact encounters with multiple patients, without removing eye protection between patient
   encounters. Extended use of eye protection can be applied to disposable and reusable devices.
 • If a disposable face shield is cleaned and disinfected (“reprocessed”), it should be dedicated to one
   staff member and reprocessed whenever it is visibly soiled or removed (e.g., when leaving the
   isolation area) prior to putting it back on. Refer to Donning and Doffing section for protocol for
   removing and reprocessing eye protection.
    Eye protection should be discarded if damaged (e.g., face shield can no longer fasten securely to
       the provider, or if visibility is obscured and reprocessing does not restore visibility).
    Staff should take care not to touch their eye protection. If they touch or adjust their eye
       protection, they must immediately perform hand hygiene.
 GUIDANCE IN THE EVENT OF A SHORTAGE OF EYE PROTECTION
 Shift eye protection supplies from disposable to re-usable devices (i.e., goggles and reusable face
 shields). Ensure cleaning and disinfection between users if goggles or reusable face shields are used.

 SUPPLY CHAIN MANAGEMENT
 • At least once weekly, inventory current supplies of PPE and enter levels into the inventory capture
   dashboard as directed by the Central Office Emergency Operation Center.
 • While Central and Regional Offices work to procure PPE in large quantities for disbursement,
   institutions should continue local efforts to procure all levels of PPE that meet applicable standards,
   working with local vendors to establish supply chains. If institutions cannot establish supply chains
   locally, notification should be made to the respective Regional EOC/Command Center by submitting
   the ICS 215 form.
 • If Regional EOCs/Command Centers are unable to fulfill PPE requests, the regional EOC should notify
   the Central Office EOC. Regional EOC’s/Command Centers should immediately request supplies from
   other Regional EOC’s while awaiting further instruction from the Central Office EOC.

 Facilities should implement the following to preserve PPE supplies including:
 • Exclude non-essential staff from entering isolation or quarantine areas.
 • Minimize the number of individuals who need to use respiratory protection by limiting persons in
   direct contact with suspected or confirmed COVID-19 cases.
 • Reduce face-to-face encounters with inmates being screened at entry points, at R&D encounters, and
   at sick calls and triage.




                                                  Page 13
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 36 of 154 Page ID #:603
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 3. SCREENING AND TESTING                                             January 5, 2021, version 3.1


 MODULE 3. SCREENING AND TESTING

 WHAT’S NEW
    • Updates to SECTION B.1 DIAGNOSTIC TESTS to include BinaxNOW Ag card POC test
    • Changes to SECTION B. 3 SPECIMEN COLLECTION: Abbott ID NOW respiratory samples must be
      processed within one hour of collection and may not be refrigerated for later testing.
    • EXPIRATION DATES: All testing supplies should be checked for expiration dates prior to use and
      returned to Central Fill and Distribution (CFAD) if expired.
    • New section C. INFLUENZA TESTING added
    • Changes made throughout the document to include BinaxNOW Ag card testing where needed.
    • COVID-19 Asymptomatic Novel Coronavirus lab order no longer an available test in BEMR.
      References to this test have been removed.




                                                  Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 37 of 154 Page ID #:604
 Federal Bureau of Prisons (BOP)                                                                      COVID-19 Pandemic Response Plan
 MODULE 3. SCREENING AND TESTING                                                                            January 5, 2021, version 3.1

 MODULE 3 TABLE OF CONTENTS
    A. SCREENING INMATES FOR COVID-19 .........................................................................................2
         1. INDICATIONS FOR SCREENING....................................................................................................... 2
         2. SCREENING PROCESS .................................................................................................................. 2
         3. TEMPERATURE CHECK PROTOCOL ................................................................................................. 3
    B. COVID-19 TESTING ...............................................................................................................4
         1. DIAGNOSTIC TESTS ..................................................................................................................... 4
         2. INDICATIONS FOR TESTING .......................................................................................................... 5
         3. SPECIMEN COLLECTION ............................................................................................................... 7
         4. LABORATORY ORDERING AND DOCUMENTATION ...........................................................................10
         5. ALGORITHM FOR SELECTING THE APPROPRIATE LAB TEST ...............................................................11
         6. SCREENING AND TESTING PROCEDURES SUMMARY .......................................................................12
         7. MANAGING INMATES WHO REFUSE TESTING ...............................................................................14
    C. INFLUENZA TESTING .............................................................................................................. 16


 A. SCREENING INMATES FOR COVID-19
 1. INDICATIONS FOR SCREENING
    • INTAKE SCREENING: All new inmate arrivals at any BOP facility.
       Inmates returning from routine day trips ordinarily do not need to be screened upon return to
         the facility.
       Includes all new intakes (detainees and commitments, writ returns, parole violators, bureau
         intra-system transfers, etc.), regardless of their mode of arrival (voluntary surrender,
         USMS/JPATS, ICE, BOP, etc.).
       COVID-19 screening is recommended early in the intake screening process, preferably before
         entering the building.
       Documentation of the COVID-19 symptom screen and temperature check for new intakes will
         be recorded in the BEMR Intake note, along with disposition to either quarantine or isolation.
    • EXIT SCREENING: All inmates leaving (i.e., transferring, going to RRC, releasing, etc.) a BOP facility.
    • SCREENING AS PART OF CONTACT INVESTIGATION: Close contacts of a COVID-19 case.
    • QUARANTINE AND MEDICAL ISOLATION: Refer to MODULE 4 for monitoring of patients in quarantine
      and medical isolation.

 2. SCREENING PROCESS
    • SYMPTOM SCREENING
       Chills, cough, shortness of breath
       Fatigue, muscle or body aches, headache
       New loss of taste or smell
       Sore throat, congestion, or runny nose
       Nausea, vomiting, or diarrhea




                                                                       Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 38 of 154 Page ID #:605
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 39 of 154 Page ID #:606
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 3. SCREENING AND TESTING                                              January 5, 2021, version 3.1

 B. COVID-19 TESTING
 1. DIAGNOSTIC TESTS
    The primary diagnostic test for the SARS-COV-2 VIRUS that causes COVID-19 is a molecular test
    performed on respiratory secretions, using nucleic acid amplification technology (NAAT), usually a
    reverse transcriptase-polymerase chain reaction (RT-PCR OR PCR). COVID-19 viral antigen tests, are
    also available for testing of respiratory secretions.
    • Based on the available evidence and published recommendations, the BOP-PREFERRED SAMPLE for
      symptomatic and asymptomatic cases is a swab from the nasopharynx, mid-turbinate, or
      anterior nares.
       A lower respiratory tract specimen is usually reserved for testing in a hospital setting or for
         patients whose upper respiratory tract specimen has tested negative despite a high degree of
         clinical suspicion.
       Sputum induction is not recommended in the outpatient setting due to increased risk for
         exposure to respiratory droplets or aerosols.
       In general, the BOP does not recommend the use of antibody testing unless it is required by
         civilian health care entities for a patient to be evaluated.
    • COVID-19 COMMERCIAL PCR TESTS are sent out to a lab for processing after institution staff collect
      the swab sample, and then appropriately label and package it. These “send-out” PCR tests are
      processed using an FDA-approved test.
       Utilization of the BOP national laboratory contract for COVID-19 testing is required for
         commercial testing.
    • RAPID, POINT-OF-CARE (POC) TESTS that are FDA-approved are also available for detection of viral
      nucleic acid or antigen.
      ABBOTT ID NOW SYSTEM
       CLIA-waived for COVID-19 molecular testing.
       Also equipped to test for influenza. See MODULE 7 for additional information.
       The major advantage of using the Abbott ID Now system is obtaining rapid test results.
         Potential limitations include false negative test results, limited specimen viability (1 hour from
         time of collection), and the time required to run individual tests (10 to 15 minutes per test).
       ABBOTT BINAXNOW COVID-19 AG CARD
        CLIA-waived for COVID-19 antigen testing.
        May be used for broad-based COVID-19 testing in a manner similar to the Abbott ID NOW.
        The major advantage of using the BinaxNOW COVID-19 AG CARD is obtaining rapid test
         results. Potential limitations include false negative test results and these tests may be less
         sensitive than NAAT tests. The amount of antigen in a sample may decrease as the duration of
         illness increases and specimens collected after day 7 of illness may be more likely to be
         negative compared to a RT-PCR assay.
        Negative results from patients with symptoms should be treated as preliminary and confirmed
         with a molecular assay, if necessary, for patient management.
    • Institutions are strongly encouraged to identify a variety of sources for obtaining swabs/viral
      transport media, high volume PCR lab testing, and testing materials. If institutions require


                                                   Page 4
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 40 of 154 Page ID #:607
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 3. SCREENING AND TESTING                                               January 5, 2021, version 3.1

       additional testing supplies and are unable to obtain them, they should consult with their local
       contract laboratory representative, regional healthcare team —and then send the request to
       BOP-HSD/AIMS@bop.gov.

 2. INDICATIONS FOR TESTING
    With the increased availability of testing supplies and the increased understanding of the
    epidemiology of transmission, expanded TESTING STRATEGIES have become an important tool in the
    prevention and management of COVID-19 infections. This is especially true in congregate living and
    residential settings such as correctional facilities where social distancing may be difficult to achieve
    or maintain.
     The indications for testing for the SARS-CoV-2 virus in a correctional environment include both
       ASYMPTOMATIC and SYMPTOMATIC inmates with compelling reasons or priorities for testing.

    Specific INDICATIONS FOR TESTING in the BOP are listed below in FOUR (A–D) CATEGORIES. If there are
    limitations on the number of tests that can be performed at a given location, prioritization of testing
    indications may be needed and should be done in consultation with the Regional Medical Director,
    the Regional Health Services Administrator, and the Regional Infection, Prevention, and Control
    Consultant.
     Refer to MODULE 4, MEDICAL ISOLATION AND QUARANTINE, for further guidance regarding (1) testing
      inmates in and out of medical isolation and quarantine and (2) other criteria for releasing inmates
      from medical isolation and quarantine.

    A. SYMPTOMATIC INMATES
     Testing SYMPTOMATIC INMATES is the primary reason for use of the ABBOTT ID NOW or BINAXNOW
      COVID-19 tests in the BOP. However, a negative test result from an Abbott ID Now or BinaxNOW
      system should NOT be used as the sole basis for patient management decisions, due to concerns
      about FALSE NEGATIVE RESULTS.
    • Symptomatic inmates whose Abbott POC test (ID NOW or BinaxNOW) is POSITIVE should be placed
      in MEDICAL ISOLATION.
       A POSITIVE Abbott POC test result does NOT require confirmation with a commercial PCR test.
    • Symptomatic inmates whose Abbott test is NEGATIVE require CONFIRMATION. Another specimen is
      collected and sent out for commercial PCR lab testing.
       Until the confirmation commercial PCR test results are known, the symptomatic patient is
          placed into MEDICAL ISOLATION—but separate from symptomatic patients whose Abbott test was
          positive. If the commercial PCR test result is positive, the inmate may be cohorted in medical
          isolation with other COVID-19 positive cases. Clinical judgment will be needed if the
          commercial lab test result is negative and consultation with Regional Health Services staff is
          recommended.
    • Testing for release from COVID-19 medical isolation is NOT recommended.
       Refer to MODULE 4 for criteria used for releasing inmates from medical isolation.

    B. ASYMPTOMATIC INMATES WITH KNOWN OR SUSPECTED CONTACT WITH A COVID-19 CASE
    • When a staff or inmate case of COVID-19 is identified at an institution, CONTACT TRACING of both
      inmates and staff should be performed expeditiously.




                                                    Page 5
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 41 of 154 Page ID #:608
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 3. SCREENING AND TESTING                                              January 5, 2021, version 3.1

    • All inmates identified as CLOSE CONTACTS of the index case should be assessed for symptoms and
      tested using either the Abbott ID NOW POC test, BinaxNOW POC test, or a commercial PCR test.
       SYMPTOMATIC CONTACTS should be tested (and placed in medical isolation, as necessary), as
          described above under 2.A. Symptomatic inmates.
       ASYMPTOMATIC CONTACTS should be tested and placed into exposure quarantine, or into medical
          isolation if their COVID-19 test is positive. (See MODULE 4 for more information.)
    • TESTING IN HOUSING UNITS: Because COVID-19 is very contagious and may be spread by
      asymptomatic as well as symptomatic individuals, expanded testing of all inmates in an entire
      housing unit should be considered—especially if the unit has open sleeping areas (rather than
      cells with solid walls and doors) or common areas where inmates have close contact.
    • INSTITUTION-WIDE TESTING of inmates may be considered where one or more inmate or staff cases
      of COVID-19 have been identified.
       This is recommended especially if substantial transmission is confirmed beyond the index case,
         or if staff or inmates have moved about the institution.
       Institutions should consult with their regional infection prevention and control (IPC) officer
         prior to initiating expanded testing strategies.
    • RETESTING DURING WIDESPREAD TRANSMISSION: Retesting of close contacts who previously tested
      negative—or retesting more broadly—is recommended when there is widespread institution
      transmission. A testing frequency of every 3 to 7 days is recommended, whenever feasible, in
      consultation with the Regional IPC and the Regional Medical Director.

    C. ASYMPTOMATIC INMATES WITH NO KNOWN OR SUSPECTED CONTACT WITH A COVID-19 CASE
    • A QUARANTINE TEST-IN/TEST-OUT STRATEGY is used for all inmates being admitted to and discharged
      from any type of quarantine
       See MODULE 4, for further guidance on testing in and out of quarantine.
    • ALL INMATE INTAKES, RELEASES, AND TRANSFERS (including to BOP Medical Referral Centers) should be
      tested.
       Refer to MODULE 6 for specific guidance regarding testing procedures for INMATE MOVEMENT.
        Regardless of the test result, all new BOP admissions/intakes must be placed in a full 14-day
         quarantine.
        While a commercial PCR test for intake/release quarantine may be used instead of an Abbott
         test, outside processing has the disadvantage of a longer turnaround time, causing a possible
         delay of placement into isolation and/or a prolonged quarantine period for the inmate.
        If test turnaround time (TAT) is greater than 7 days, the Abbott POC test may be used for
          TRANSFERS to other BOP facilities or in the case of IMMEDIATE RELEASES. (In such cases, a negative
          result on the Abbott POC test does not require confirmation with a PCR test.)



    • INMATES RETURNING FROM THE COMMUNITY should be tested. Examples include an extended time in
      an emergency department or crowded waiting area; residing overnight in the community or
      alternative setting including hospitalization or furlough; work release; and court appearances.




                                                  Page 6
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 42 of 154 Page ID #:609
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 3. SCREENING AND TESTING                                             January 5, 2021, version 3.1

        Inmates with frequent or regular trips to the community (e.g., court hearings, work release),
         may need to be housed in a separate housing group and tested periodically (e.g., once every
         three to seven days).
    • HEALTH-CARE RELATED TESTING:
       Inmates may be required to be tested in order to be seen at a CIVILIAN HEALTH CARE SYSTEM.
       For RESIDENTIAL HEALTH CARE UNITS AT MRCS (e.g., Nursing Care Center units) without any known
         or suspected cases of COVID-19, BASELINE TESTING of inmate residents is recommended by the
         CDC in conjunction with PERIODIC RETESTING. Institutions should consult with their regional IPC
         to determine frequency of testing.
    • INSTITUTION-WIDE SURVEILLANCE TESTING involves testing all inmates at an institution without any
      known COVID-19 cases.
       The effectiveness, feasibility, and role of this type of testing in a correctional setting is not
         clearly defined and requires considerable resources. Low participation rates are likely to limit
         its effectiveness, and institution health care staffing levels are likely to be insufficient to
         accomplish it.
       ALTERNATIVE STRATEGIES: When institution-wide surveillance testing of inmates is not feasible,
         alternative strategies may be considered such as PERIODIC TESTING OF CERTAIN GROUPS such as
         inmates with risk factors for severe COVID-19 illness, CPAP users, inmates who work in groups
         or who may interact with large numbers of staff or inmates as part of their duties (e.g., food
         service, orderlies), inmates housed in a residential health care unit, etc.
       Institutions should consult with their regional IPC to determine frequency of testing.

    D. RELEASE FROM QUARANTINE
    • The preferred method to test out of any quarantine status is a commercial PCR test no earlier
      than day 14.
    • However, if TAT is greater than 7 days, an Abbott POC test (either ID NOW or BinaxNOW) may be
      used for TRANSFERS to other BOP facilities or in the case of IMMEDIATE RELEASES. (In such cases, a
      negative result on the Abbott POC test does not require confirmation with a PCR test.)
     Refer to MODULE 4 for further guidance on releasing inmates from quarantine.

 3. SPECIMEN COLLECTION
    The following information applies to specimen collection for either an Abbott POC test or a PCR test
    that is processed by an outside lab. Training videos, fact sheets and manufacturer website links for
    these tests are available on the Sallyport COVID-19 guidance page.
     Handle LABORATORY WASTE from testing suspected or confirmed COVID-19 patients the same as all
      other biohazardous waste in the laboratory. Currently, there is no evidence to suggest that this
      laboratory waste needs any additional packaging or disinfection procedures.




                                                  Page 7
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 43 of 154 Page ID #:610
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 3. SCREENING AND TESTING                                              January 5, 2021, version 3.1

    A. USE OF THE ABBOTT POC TESTS (ID NOW AND BINAXNOW)
    • All staff performing testing using the Abbott POC machines must demonstrate competency to
      perform testing.
       Refer to the APPENDICES for the Abbott ID NOW Competency and Performance Assessment and
          Abbott ID NOW Training Log forms. BinaxNOW Assessment and training logs are forthcoming.
    • Staff using the Abbott ID NOW machines must perform quality control (QC) tests as specified by
      the CLIA waiver and the manufacturer.
       Refer to the QUICK REFERENCE INSTRUCTIONS for using the Abbott ID NOW machine and running QC
         tests, available at:
         https://dam.abbott.com/en-us/homepage/coronavirus/38993-ID-NOW-QRG-r4-HD.pdf
    • Staff using the Abbott BinaxNOW COVID-19 Ag Card should refer to PROCEDURE CARD and QUICK
      REFERENCE SHEET available at: https://www.globalpointofcare.abbott/en/product-details/navica-
      binaxnow-covid-19-us.html

    B. LOCATION FOR SPECIMEN COLLECTION
    When collecting diagnostic respiratory specimens (e.g., nasopharyngeal (NP) swabs) from a patient
    with possible COVID-19, the following should occur:
    • Specimen collection should be performed outdoors if possible. If not feasible, testing should be
      performed in an examination room with no carpet, solid walls, the door closed—and within a
      negative airflow room, if available.
    • If a room is repeatedly used for consecutive testing of inmates, a method of purifying the air is
      recommended—such as an airborne infection isolation room (AIIR) or a room with a portable
      high-efficiency particulate air (HEPA) air purifier:
       Use a HEPA filter that is sufficient for the size of the room (consult with HVAC), and base the
          wait time between individuals on the clean air delivery rate (CADR) for the filters.
       In rooms without HEPA filtering, coordinate with the facilities department to determine if the
          air flow in the room(s) can be adjusted to vent to the outside or to increase the rate of air
          exchange.

    C. PPE FOR STAFF
    Staff performing the testing and/or handling of specimens should wear an N95 respirator, eye
    protection (face shield or goggles), gloves, and a gown.
    • If the supply of N95 respirators is limited, they should be prioritized for procedures at higher risk
      for producing infectious aerosols (e.g., intubation). In this case, staff should use surgical masks.
    • Staff should remove PPE when leaving the testing area.
    • Gloves should be changed after each patient, and hand hygiene should be performed prior to
      donning new gloves.




    • Avoid contact of the gown with inmates during swabbing, to minimize contamination of the
      gown. If a gown becomes soiled (e.g., inmate sneezes on the gown during specimen collection):


                                                   Page 8
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 44 of 154 Page ID #:611
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 3. SCREENING AND TESTING                                              January 5, 2021, version 3.1

        Doff the gown in the collection room and perform hand hygiene.
        Doff the gloves (both pairs if double gloved) and perform hand hygiene.
        Proceed directly to exit and perform hand hygiene upon exiting.
        Don a new gown and gloves outside the testing area.
    • If eye protection is also soiled:
       Doff gloves and perform hand hygiene.
       Don clean gloves.
       Doff eye protection using strap from the back.
       Eye protection can either be disposed of in trash or cleaned with an EPA disinfectant wipe.
       Doff gloves and dispose of in trash and perform hand hygiene
       Don new gloves and face shield or goggles outside the testing area.
     If a staff member needs to take a break and leave the testing area, the procedure will be the same
      as above, with all PPE doffed and hand hygiene performed inside the room before leaving.
     Refer to MODULE 2 for additional information on PPE, including donning and doffing procedures.

    D. PREPARATION FOR SPECIMEN COLLECTION
    • INMATES should wear their BOP-issued cloth face covering in the testing area and pull it down
      below their nose, leaving their mouth covered during the collection of the specimen.
    • ESSENTIAL STAFF ONLY: The number of staff present during the procedure should be limited to only
      those essential for patient care and procedure support. Place a notice on the door that COVID
      testing is being conducted. Only authorized personnel can enter.
    • WAITING AREA: Inmates will stand on marked areas, which will be ≥6 ft apart in front of the
      screening table, and maintain social distancing while waiting.
    • ROOM PREPARATION:
       30 minutes prior to specimen collection, testing rooms will be disinfected.
       Place a countertop splash guard (if available) in front of the machine, if collecting and running
        tests in same room.
       Place a chux on the floor in front of the machine (if available), and dispose of it at the end of
        each day.
    • EXPIRATION DATES: All testing supplies should be checked for expiration date prior to use. If expired,
      supplies should be returned to the BOP Central Fill and Distribution (CFAD).

    E. SPECIMEN COLLECTION PROCEDURE:
        Orient the inmate being swabbed toward a wall so that, if they cough or sneeze, the
           respiratory droplets will not be directed toward another person or a space where others will
           walk.
          Before the NP swabbing, ask the inmate to blow their nose and provide them with tissues, as
           well as hand sanitizer to use afterwards.
          Proceed to the screening questions and explain the procedure, allowing time to answer the
           inmate’s questions.
          Collect the NP swab (allow 3–5 minutes, including packaging of sample).
          Discard the used swabs as biohazardous waste.


                                                   Page 9
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 45 of 154 Page ID #:612
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 46 of 154 Page ID #:613
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 47 of 154 Page ID #:614
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 48 of 154 Page ID #:615
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 49 of 154 Page ID #:616
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 3. SCREENING AND TESTING                                              January 5, 2021, version 3.1

 7. MANAGING INMATES WHO REFUSE TESTING
 Inmate refusal of testing may be a concern that requires management, not just for the sake of the
 inmate’s individual healthcare, but also to aid in management decisions that could involve the
 healthcare of others. As such, it is considered not just a refusal for medical treatment, but also an act
 that affects the safe and orderly running of the institution.
  Program Statement 6190.04, Infectious Disease Management, states, "The Bureau tests an inmate
   for an infectious or communicable disease when the test is necessary to verify transmission following
   exposure to bloodborne pathogens or to infectious body fluid. An inmate who refuses diagnostic
   testing is subject to an incident report for refusing to obey an order."

    A. ADMINISTRATIVE MANAGEMENT OF INMATES WHO REFUSE TESTING
    Although not every potential scenario can be anticipated, the information below provides some
    guidance and principles for the management of inmates who refuse COVID-19 testing.
    • A distinction should be made between those who simply refuse testing and those who are willing
      to be tested, but are unable to tolerate testing via nasopharyngeal, oropharyngeal, nasal mid-
      turbinate or anterior nares swabbing. Follow CDC instructions on proper sample collection and
      handling: https://www.cdc.gov/coronavirus/2019-ncov/lab/guidelines-clinical-
      specimens.html#specimen
    • If an inmate refuses testing, the first action is to EDUCATE the inmate on the importance of testing,
      why it is being conducted, and the potential risks and benefits of testing vs. refusal.
    • Except where noted under “B. Clinical Management” below, if an inmate continues to refuse
      COVID testing, they should be given a DIRECT ORDER to submit to testing.
          • If an inmate refuses the direct order, an INCIDENT REPORT should be generated. A sample
            Incident Report is provided in APPENDICES.
          • A Medical Treatment Refusal Form should also be completed.
          • Due to the risk of exposure for staff, a use of force to involuntarily obtain a sample is
            generally not recommended.

    B. CLINICAL MANAGEMENT OF INMATES WHO REFUSE TESTING
    Clinical management of inmates refusing COVID-19 testing will vary depending on a variety of
    factors:
    • SYMPTOMATIC PATIENTS: Place in single-cell MEDICAL ISOLATION until they clear CDC symptom-based
      criteria for release from isolation. Ideally, this isolation should be separated from both suspected
      and known positive COVID-19 isolation cases.
       Refer to MODULE 4 for information regarding medical isolation.
    • ASYMPTOMATIC CLOSE CONTACTS: Place in single-cell quarantine for 14 days.
       If the inmate becomes SYMPTOMATIC at any time during the quarantine, follow guidance for
         symptomatic patients in the bullet above.
       If the inmate remains ASYMPTOMATIC, testing should be made available throughout the 14-day
         quarantine.




                                                  Page 14
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 50 of 154 Page ID #:617
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 3. SCREENING AND TESTING                                             January 5, 2021, version 3.1

          • If the inmate submits to TESTING prior to the full 14-day quarantine and tests NEGATIVE, they
            may be placed in regular exposure quarantine for remainder of the 14-day quarantine
            period.
          • If the inmate submits to TESTING prior to the full 14-day quarantine and tests POSITIVE, they
            should be placed in MEDICAL ISOLATION and follow time-based criteria for release from
            isolation.
          • If the inmate continues to REFUSE TESTING, they should remain in single-cell quarantine for
            the full 14 days. On Day 14 of this initial quarantine, TESTING TO RELEASE from quarantine
            should be offered.
             If the inmate submits to testing and tests NEGATIVE, they may release from quarantine.
             If the inmate submits to testing and tests POSITIVE, they should be placed in medical
                isolation and follow CDC criteria for release from medical isolation.
             If the inmate continues to REFUSE TESTING, they should be placed in CONTINUED QUARANTINE
                for another 10 days. They may submit to testing at any time during this 10-day period. If
                they test positive, they go to medical isolation. If they test negative, they may be
                released from quarantine. If they continue to refuse, they may be released at the end of
                10 days if they remain asymptomatic.
    • ASYMPTOMATIC NEW BOP INTAKES: Follow guidance for ASYMPTOMATIC CLOSE CONTACTS above.
    • ASYMPTOMATIC INMATES REFUSING TO “TEST-OUT” PRIOR TO RELEASE FROM INTAKE QUARANTINE: Follow
      guidance above for ASYMPTOMATIC CLOSE CONTACTS who refuse testing to release from the first 14-
      day quarantine period.
    • ASYMPTOMATIC INMATES REQUIRED TO BE TESTED IN ORDER TO BE SEEN AT A CIVILIAN HEALTH CARE SYSTEM:
      Educate the inmate on the need for testing in order to be seen at civilian health care system.
       If inmate continues to refuse, have inmate sign refusal for testing and for the medical trip.
         Document in BEMR that inmate was educated on the testing requirements of the outside
         facility and that inmate refused.
       Educate the inmate to notify Health Services if they change their mind about testing so that
         they can go on the medical trip. In this instance, since testing would not otherwise be
         indicated, NO direct order or Incident Report should be given for refusal.
       It is also important to note that even if an inmate has previously refused COVID-19 testing, if
         experiencing a MEDICAL EMERGENCY, they should still be taken to a community hospital.
    • ASYMPTOMATIC INMATES TRANSFERRING TO/ARRIVING AT A BOP MEDICAL REFERRAL CENTER (MRC):
       When feasible, follow the above guidance for ASYMPTOMATIC CLOSE CONTACTS.
       In some instances, the medical condition may preclude prolonged quarantine period at the
         sending facility. In these instances, MRCs may need to take the patient and perform
         quarantine on arrival. With these cases, it is imperative that the sending and receiving
         institutions are in direct communication to ensure a smooth, timely and appropriate transfer.




                                                 Page 15
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 51 of 154 Page ID #:618
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 3. SCREENING AND TESTING                                             January 5, 2021, version 3.1

    • ASYMPTOMATIC INMATES DEPARTING A BOP FACILITY FOR HOME CONFINEMENT, REGIONAL REENTRY CENTER, OR
      FULL TERM/GOOD CONDUCT TIME RELEASE, especially if there are any cases of COVID at the institution:
       Follow the above guidance for ASYMPTOMATIC CLOSE CONTACTS prior to release. Note that this
         may delay an inmate’s release, and inmate should be educated as such.
       If circumstances require IMMEDIATE RELEASE or it is mandated without enough time to fulfill
         quarantine requirements, the receiving facility, home and/or local health department must be
         notified of the patient’s COVID-19 status. Direct order and Incident Report for refusal of
         testing in this situation does NOT apply.
    • ASYMPTOMATIC INMATES DEPARTING A BOP FACILITY AS A TRANSFER TO ANOTHER BOP FACILITY OR OTHER
      CORRECTIONAL JURISDICTION: Follow above guidance for ASYMPTOMATIC CLOSE CONTACTS.

    • TESTING INMATES AS PART OF AN INSTITUTION-WIDE SURVEILLANCE PROGRAM: Follow above guidance for
      ASYMPTOMATIC CLOSE CONTACTS.


 C. INFLUENZA TESTING
    • For patients with acute respiratory symptoms, it may be difficult to distinguish between
      symptoms of influenza and COVID-19. This is an especially important consideration when high
      seasonal influenza activity overlaps with the COVID-19 pandemic. During such times, the BOP
      recommends testing for both COVID-19 and influenza A/B.
    • Facilities may test for influenza via commercial (Quest) testing, department of health flu testing,
      or the Abbott ID NOW.
       The Abbott ID NOW influenza tests have been CLIA waived for institutions with a current, valid
          CLIA certificate of Waiver. Similar to COVID-19 tests, influenza tests will be purchased through
          HSD and delivered to institutions as needed. Please submit requests for influenza tests
          to bop-hsd/AIMS@bop.gov
       Information regarding the Abbott ID NOW Influenza test can be found here:
          https://www.globalpointofcare.abbott/en/product-details/id-now-influenza-ab-2.html
       Training for the Abbott ID NOW influenza test processing must be completed prior to use.
          Institutions should contact the National Laboratory Administrator for training guidance.




                                                 Page 16
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 52 of 154 Page ID #:619
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                              December 21, 2020, version 2.0


 MODULE 4. MEDICAL ISOLATION AND QUARANTINE

 WHAT’S NEW

 VERSION 2.0
  CLOSE CONTACT definition updated
  Updates to Medical Isolation Housing and General Considerations: If medical isolation in single cells is
   necessary (inmates are not cohorted), Psychology Services staff should be consulted to ensure
   inmates proposed for single celling are not particularly vulnerable individuals and/or to make
   recommendations.
  Updates to Housing Considerations for Quarantine: If quarantining in single cells is necessary
   (inmates are not cohorted), Psychology Services staff should be consulted to ensure inmates proposed
   for single celling are not particularly vulnerable individuals and/or to make recommendations.
  Updates to Symptomatic Persons in Medical Isolation: added reference to monoclonal antibodies for
   COVID-19, clarified documentation of daily assessments requirement.




                                                  Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 53 of 154 Page ID #:620
 Federal Bureau of Prisons (BOP)                                                                         COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                                                                December 21, 2020, version 2.0

 MODULE 4 TABLE OF CONTENTS
     A. DEFINITIONS......................................................................................................................... 2
     B. GENERAL GUIDANCE............................................................................................................... 3
         1. GENERAL HOUSING CONSIDERATIONS FOR QUARANTINE AND MEDICAL ISOLATION .............................. 3
         2. STAFF ASSIGNMENTS AND TRAINING ............................................................................................. 4
         3. PERSONAL PROTECTIVE EQUIPMENT (PPE) .................................................................................... 5
         4. LAUNDRY .................................................................................................................................. 5
         5. FOOD SERVICE ITEMS AND MEALS ................................................................................................ 5
         6. CLEANING AND DISINFECTION ...................................................................................................... 6
         7. RECREATION ............................................................................................................................. 6
     C. MEDICAL ISOLATION ............................................................................................................... 6
         1. HOUSING AND GENERAL CONSIDERATIONS .................................................................................... 7
         2. MONITORING AND DOCUMENTATION ........................................................................................... 8
         3. RELEASE FROM MEDICAL ISOLATION .............................................................................................. 9
     D. QUARANTINE ..................................................................................................................... 10
         1. ADMISSION TO QUARANTINE .....................................................................................................11
         2. HOUSING CONSIDERATIONS FOR QUARANTINE .............................................................................11
         3. MONITORING AND DOCUMENTATION DURING QUARANTINE ..........................................................13
         5. OTHER QUARANTINE CONSIDERATIONS ........................................................................................13


 A. DEFINITIONS
 MEDICAL ISOLATION: Confining individuals with suspected (displaying symptoms) or confirmed (based on a
 positive point of care [POC] or commercial laboratory test) COVID-19 infection, either to single rooms or
 by COHORTING them with other viral infection patients.
 QUARANTINE: In the context of COVID-19, refers to separating (in an individual room or COHORTING in a
 unit) asymptomatic persons who may have been exposed to the virus to (1) observe them for symptoms
 and signs of the illness during the incubation period, and (2) keep them apart from other incarcerated
 individuals.
  The BOP utilizes THREE CATEGORIES OF QUARANTINE: Exposure, intake, and release/transfer.
  All BOP COVID-19 quarantine categories utilize a test-in/test-out strategy.

 CASE refers to an individual who has a positive test for COVID-19 OR who has symptoms consistent with
 COVID-19, but has not yet been tested or whose test results are pending.
 CLOSE CONTACT: In the context of COVID-19, an individual is considered a close contact if they have not
 been wearing appropriate PPE and:

  Have been within 6 feet of an infected person for a cumulative total of 15 minutes or more over a 24-
   hour period starting from 2 days before illness onset (or, for asymptomatic patients, 2 days prior to
   test specimen collection) OR
  Had direct contact with infectious secretions of a COVID-19 case.
 Considerations when assessing close contacts include the proximity to the infected person, duration of
 exposure, and the clinical symptoms of the person with COVID-19 (i.e., coughing likely increases
 exposure risk as does an exposure to severely ill persons).



                                                                         Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 54 of 154 Page ID #:621
 Federal Bureau of Prisons (BOP)                                          COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                                 December 21, 2020, version 2.0

 COHORTING: The practice of grouping patients infected or colonized with or potentially exposed to the
 same infectious agent together to confine their care to one area and prevent contact with susceptible
 patients. In the BOP, this may refer to housing inmates of similar infection status together rather than in
 single cells.
 SYMPTOMATIC: People with confirmed COVID-19 have reported a wide range of symptoms that typically
 appear 2–14 days after exposure to the virus. People with confirmed or suspected COVID-19 infection
 presenting with any of the following symptoms are considered symptomatic:
  Fever or chills
  Cough
  Shortness of breath or difficulty breathing
  Fatigue
  Muscle or body aches
  Headache
  New loss of taste or smell
  Sore throat
  Congestion or runny nose
  Nausea or vomiting
  Diarrhea


 B. GENERAL GUIDANCE
 1. GENERAL HOUSING CONSIDERATIONS FOR QUARANTINE AND MEDICAL ISOLATION
  Each institution will identify and designate specific QUARANTINE and MEDICAL ISOLATION areas within the
   institution—prior to need.
  Plan for separate physical locations (dedicated housing areas and bathrooms) to:
    ISOLATE individuals with confirmed COVID-19 (individually or cohorted).
    ISOLATE individuals with suspected COVID-19, separate from confirmed cases.
    QUARANTINE close contacts (see definition above) of those with confirmed or suspected COVID-19
      (ideally individually; cohorted if necessary).
    QUARANTINE new intakes and release/transfer inmates—separately from inmates who are exposed
      close contacts in quarantine.
  The plan should include contingencies for identifying multiple locations if numerous infected
   individuals and/or close contacts are identified and require medical isolation or quarantine
   simultaneously. See MEDICAL ISOLATION and QUARANTINE sections below for more detailed cohorting
   considerations.
  When identifying spaces for isolation and quarantine, consider spaces not being utilized such as
   those used for education, religious services, visiting, recreation, or facilities. Tents, shower stations,
   and mobile hand hygiene stations may need to be obtained to create separate spaces at some
   facilities.
  When possible, it is recommended that a room be designated near each housing unit and intake area
   to evaluate and test individuals with COVID-19 symptoms.
  RESTRICTIONS ON MOVEMENT: To the extent possible, quarantined and medically isolated inmates
   should be restricted from being transferred, having visits, or mixing with the general population.



                                                    Page 3
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 55 of 154 Page ID #:622
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                              December 21, 2020, version 2.0

  SIGNAGE: The doors to both quarantined and medical isolation units should remain closed.
    Print out color medical isolation and quarantine signs to be placed on the door of the room or
      unit, indicating isolation or quarantine, and the recommended personal protective equipment
      (PPE). Printable signs are available in the APPENDICES.
    Cohorted groups should not be in contact with other cohorts. To prevent co-mingling of cohorts
      and to help correctional staff when moving inmates for showers, phone, computer time and
      recreation, consider quarantine signs in different colors for each separate cohorted group.
  Provide individuals under medical isolation or quarantine with tissues and, if permissible, a lined no-
   touch trash receptacle (the liner allows for easier, no-touch emptying). Instruct them to:
    Cover their mouth and nose with a tissue when they cough or sneeze.
    Dispose of used tissues immediately in the lined trash receptacle.
    Wash hands immediately with soap and water for at least 20 seconds.

 2. STAFF ASSIGNMENTS AND TRAINING
  STAFF ASSIGNMENTS:
    Staff assignments to quarantine and medical isolation spaces should remain as consistent as
      possible. These staff should limit their movements to other parts of the facility as much as
      possible.
    If staff must serve multiple areas of the facility, ensure that they change PPE when leaving the
      isolation or quarantine space.
    If a shortage of PPE supplies necessitates reuse, ensure that staff always move from areas of
      low exposure to areas of high exposure risk while wearing the same PPE, to prevent CROSS-
      CONTAMINATION.
       For example, start in a housing unit where no one is known to be infected, then move to a
          space used as quarantine for close contacts, and end in an isolation unit.
  STAFF TRAINING:
    Train staff and inmate workers on appropriate PPE use in quarantine and medical isolation. (Refer
      to MODULE 2 for information on PPE.)
    Train staff and inmate workers on how to appropriately CLEAN AND DISINFECT high-touch hard and
      soft surfaces in quarantine and medical isolation areas. (Refer to MODULE 1 for more information
      on cleaning and disinfection.)




                                                  Page 4
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 56 of 154 Page ID #:623
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                               December 21, 2020, version 2.0

 3. PERSONAL PROTECTIVE EQUIPMENT (PPE)
 MEDICAL ISOLATION and QUARANTINE have different requirements for the use of PPE. Refer to MODULE 2
 for the specific PPE to be used in each situation, as well as supply chain management.
  LOCATIONS: A PPE DONNING OR DOFFING AREA should be designated at the entry and exit to both
   quarantine and isolation. The PPE DONNING AND DOFFING AREAS can be created with assistance from the
   facilities department, or an area can be taped off for a visual indication of where to don and doff PPE.
  SUPPLIES FOR PPE DONNING AREA: The DONNING AREA (place where PPE is put on) should have the
   following: Hand hygiene supplies, gloves in different sizes, face shields, goggles or glasses for eye
   protection, surgical masks or N95 or other respirators in different sizes, and gowns or coveralls in
   different sizes.
  SUPPLIES FOR PPE DOFFING AREA: The DOFFING AREA (place where PPE is removed) should have the
   following: Hand hygiene supplies, a waste receptacle (with clear bags), a container to place reusable
   equipment that needs to be cleaned and disinfected, a disinfectant, and possibly hangers (3M stick-
   up hangers) to place reusable items (i.e., gown).
  INSTRUCTIONAL POSTERS: PPE DONNING and DOFFING areas should have signage designating the use of
   each space as well as instructions for donning or doffing PPE. CDC posters and fact sheets for
   donning and doffing PPE can be found here: https://www.cdc.gov/coronavirus/2019-ncov/hcp/using-
   ppe.html

 4. LAUNDRY
  Laundry from individuals in COVID-19 medical isolation or quarantine can be washed with other
   individuals’ laundry.
  Persons handling laundry from known or suspected COVID-19 cases should wear a gown/coveralls
   and disposable gloves, discarding them after use and performing hand hygiene.
  Do not shake dirty laundry—to minimize the potential of dispersing virus through the air.
  Clean and disinfect dirty clothes bins after use.

 5. FOOD SERVICE ITEMS AND MEALS
  Meals should be provided to medically isolated or quarantined individuals in their spaces, if possible.
  In some facilities, cohorted quarantined inmates may be allowed to go together to meals when they
   can eat as a separate group and maintain social distancing (i.e., provide more space between
   individuals in the dining hall by removing every other chair and using only one side of the table).
    Cohorted inmates should wear facial coverings (except when they are eating) and maintain social
       distancing any time they are out of their personal area.
    The food service area must be cleaned and disinfected between groups.
  Disposable food service items can be disposed of in regular trash.
  Non-disposable food service items should be handled with gloves and washed as normal.
  Persons handling used food items from either quarantine or medical isolation should wear a gown or
   coveralls (to protect clothing from spills) and disposable gloves. Perform hand hygiene after
   removing gloves.




                                                   Page 5
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 57 of 154 Page ID #:624
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                                December 21, 2020, version 2.0

 6. CLEANING AND DISINFECTION
 Spaces where quarantined or medically isolated inmates have spent time must be cleaned and
 disinfected while in use and after discharge (see MODULE 1 for more detailed information):
  If possible, the inmate(s) should assist in cleaning and disinfecting their areas prior to their discharge
   from quarantine or medical isolation.
  Ensure that persons performing cleaning and disinfection of medical isolation or quarantine areas are
   wearing the recommended PPE for the product and the space being cleaned. Refer to MODULE 2 for
   required PPE.

 7. RECREATION
  MEDICAL ISOLATION: Inmate recreation will be suspended while in medical isolation. The institution
   should provide other means for inmates to occupy their time such as reading materials, educational
   materials, etc.
  QUARANTINE: If recreation is allowed for quarantine and occurs as a group, it should be limited to
   established cohorts, whenever possible, and the recreation area cleaned and disinfected between
   and after use (see MODULE 1). If recreation is suspended, the institution should provide other means
   for inmates to occupy their time such as reading materials, educational materials, etc.


 C. MEDICAL ISOLATION
 MEDICAL ISOLATION is a critical infection control measure for COVID-19. It separates inmates who are
 symptomatic and/or who test positive for COVID-19 (symptomatic or asymptomatic) from the general
 population and other staff.
  As soon as an individual develops symptoms of COVID-19 or tests positive for SARS-CoV-2, they
   should be given a cloth face covering (if not already wearing one and if it can be worn safely),
   immediately placed under medical isolation in a separate environment from other individuals, and
   medically evaluated.
    Anyone who has trouble breathing, or is unconscious, incapacitated, or otherwise unable to
   remove the mask without assistance should not wear a cloth face covering.
  Refer to the MEDICAL ISOLATION CHECKLIST in the APPENDICES for a summary of all medical isolation
   requirements.

 MEDICAL ISOLATION for COVID-19 should be distinct in name and practice from the use of restrictive
 housing for disciplinary or administrative reasons—even though limited housing availability may
 require the use of cells normally used for restrictive housing. To avoid being placed in these conditions,
 inmates may hesitate to report their COVID-19 symptoms. This can lead to continued transmission
 within shared housing spaces and, potentially adverse health outcomes for infected individuals.

 Ensure that MEDICAL ISOLATION is operationally distinct—with different conditions of confinement
 compared to restrictive housing, even if the same cells are used for both. For example:
  Ensure that individuals under medical isolation receive regular visits from medical staff.
  Ensure that individuals under medical isolation or quarantine have access to mental health services.
  Make efforts to provide similar access to radio, TV, reading materials, personal property, and
   commissary as would be available in the individuals’ regular housing units.


                                                    Page 6
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 58 of 154 Page ID #:625
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                                December 21, 2020, version 2.0

  Consider allowing increased telephone privileges without a cost barrier to maintain mental health
   and connection with others while isolated.

 1. HOUSING AND GENERAL CONSIDERATIONS
  Ideally, MEDICAL ISOLATION will be in a single, well-ventilated room with a solid door and an attached
   bathroom.
  When housing inmates in medical isolation as a COHORT:
    ONLY persons with LABORATORY-CONFIRMED COVID-19 should be placed under medical isolation
     together as a cohort.
    Do NOT cohort CONFIRMED COVID-19 cases with inmates who are SUSPECTED of having COVID-19.
    Ensure that cohorted groups of people with confirmed COVID-19 wear CLOTH FACE COVERINGS
     whenever anyone (including staff) enters the isolation space.
      Anyone who has trouble breathing, or is unconscious, incapacitated, or otherwise unable to
        remove the mask without assistance should not wear a cloth face covering.
     When possible, use ONE LARGE SPACE for cohorted medical isolation, rather than several smaller
       spaces. This practice will conserve PPE and reduce the chance of cross-contamination across
       different parts of the facility.
  TRANSFERS: If possible, avoid transferring infected individuals to another facility, unless necessary for
   medical care. Refer to MODULE 6 for additional guidance.
  AEROSOL-GENERATING PROCEDURES: If a patient who is in medical isolation must undergo a procedure
   that is likely to generate aerosols (e.g., suctioning, administering nebulized medications, testing for
   COVID-19), they should be placed in a separate room. An N-95 respirator (not a surgical mask),
   gloves, gown, and face protection should be used by staff. (For more information, see MODULE 7.)
  DEDICATED MEDICAL EQUIPMENT: If possible, use disposable or dedicated medical equipment in medical
   isolation (i.e., blood pressure cuffs). Equipment should be left in the medical isolation area and
   decontaminated in accordance with manufacturer’s instructions between cohorts.
  IN-PERSON COURT APPEARANCES: Inmates in COVID MEDICAL ISOLATION should not have in-person court
   appearances unless absolutely necessary. Having the inmate appear via telephone hearing should be
   strongly considered. A video teleconference (VTC), if accessible, can also be used as an alternative.
  MEDICAL ISOLATION IN SINGLE CELLS: If medical isolation in single cells is necessary (inmates are not
   cohorted), Psychology Services staff should be consulted to ensure inmates proposed for single
   celling are not particularly vulnerable individuals and/or to make recommendations.




                                                    Page 7
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 59 of 154 Page ID #:626
 Federal Bureau of Prisons (BOP)                                      COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                             December 21, 2020, version 2.0

 2. MONITORING AND DOCUMENTATION
     Only medical staff can screen and assess patients in MEDICAL ISOLATION.
     Refer to MODULE 3 for additional information on screening and testing.

 SYMPTOMATIC PERSONS IN MEDICAL ISOLATION
  Assess at least daily for temperature and for symptoms of illness and decompensation, including
   asking about shortness of breath and cough. Other objective data may include respiratory rate, as
   well as pulse and oxygen saturation by pulse oximetry.
  Assessments for symptomatic inmates in medical isolation should be DOCUMENTED in the medical
   record.
  Date of entry into and out of isolation and daily assessments should be noted in the medical record.
  A physician or advanced practice provider (APP) will be notified for any of the following: pulse
   oximetry less than 94%, pulse greater than 100, temp > than 101⁰F, or respiratory rate > 22 per
   minute.
  EMERGENCY WARNING SIGNS: A low threshold should be used for deciding to transport an inmate to an
   OUTSIDE HOSPITAL if any of the following emergency warning signs for COVID-19 are noted:
    Trouble breathing
    Persistent pain or pressure in the chest
    New confusion
    Inability to wake or stay awake
    Bluish lips or face
  TREATMENT: Two monoclonal antibody products, bamlanivimab and casarivimab/imdevimab, have
   received Emergency Use Authorization (EUA) for treatment of persons with mild to moderate COVID-
   19 symptoms who are at risk for severe disease. Providers should consult with their Regional Medical
   Director and monitor updates from the CDC on the latest treatment guidelines.
    Refer to Appendices for COVID-19 Clinical Assessment Protocol
    Refer to the BOP MONOCLONAL Antibodies for COVID-19 Clinical Guidance Document
  ISOLATION INFIRMARY: Under certain circumstances, establishment of an onsite infirmary at an
   institution may be necessary. Considerations include the number of symptomatic patients, institution
   resources and local healthcare resources. The decision to stand up an infirmary should be made in
   consultation between the institution with regional and central office leadership. Refer to APPENDICES
   for COVID-19 Medical Isolation Infirmary Guidance.

 ASYMPTOMATIC, COVID-19 PATIENTS IN MEDICAL ISOLATION
  Asymptomatic inmates in medical isolation should be ASSESSED DAILY by health services staff for signs
   and symptoms of COVID-19.
  When feasible, the assessments for asymptomatic inmates in medical isolation should be
   DOCUMENTED in the medical record under temperature screening in flowsheets. The comment box is
   used for documenting that the inmate remains asymptomatic.
  AT A MINIMUM, asymptomatic inmates in medical isolation should have a clinical encounter reviewing
   their time in isolation and a symptom screen upon release from medical isolation.




                                                 Page 8
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 60 of 154 Page ID #:627
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                               December 21, 2020, version 2.0

 RELEASE FROM MEDICAL ISOLATION
  Release from medical isolation should be noted in the medical record and the Health problem code
   updated to note “RESOLVED.” Sentry coding is noted as “RECOVERED.”
  Refer to the COVID-19 Coding Clinical Reference Guide located in the APPENDICES for the correct
   diagnosis codes.

 3. RELEASE FROM MEDICAL ISOLATION
 Testing for release from COVID-19 medical isolation is not recommended in most cases. The BOP
 follows the CDC guidance to determine when to discontinue medical isolation as discussed below:
  See Discontinuation of Isolation for Persons with COVID-19 Not in Healthcare Settings, available at:
   https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-in-home-patients.html .

 TABLE 1. CDC DEFINITIONS OF COVID-19 ILLNESS SEVERITY

   MILD ILLNESS: Individuals who have any of the various signs and symptoms of COVID-19 (i.e., fever,
    cough, sore throat, malaise, headache, muscle pain) without shortness of breath, dyspnea, or
    abnormal chest imaging.
   MODERATE ILLNESS: Individuals who have evidence of lower respiratory disease by clinical assessment
    or imaging, and an oxygen saturation (SpO2) > 94% on room air.
   SEVERE ILLNESS: Individuals who have a respiratory frequency 30 breaths per minute, SpO2 <94% on
    room air (or for patients with chronic hypoxemia, a decrease from baseline of >3%), and lung
    infiltrates >50%
   CRITICAL ILLNESS: Persons with respiratory failure, septic shock, and/or multiple organ dysfunction.
   SEVERELY IMMUNOCOMPROMISED: Includes conditions such as being on chemotherapy for cancer,
    untreated HIV infection with CD4 lymphocyte count <200, combined primary immunodeficiency
    disorder, and receipt of prednisone > 20mg/day for more than 14 days.

  SOURCE: https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-hospitalized-
           patients.html#definitions

  ASYMPTOMATIC INMATES who test positive and never develop symptoms can be released from medical
   isolation when at least 10 days have passed since the date of their first COVID-19 positive RT-PCR
   test.
  INMATES WITH MILD OR MODERATE SYMPTOMS, who tested positive or negative, can be released from
   medical isolation at least 10 days after symptom onset, resolution of fever for at least 24 hours
   without the use of fever reducing medications, and if symptoms (e.g., cough, shortness of breath)
   have improved.
  INMATES WITH SEVERE SYMPTOMS REQUIRING HOSPITALIZATION, OR SEVERELY IMMUNOCOMPROMISED INMATES,
   can be released from medical isolation 20 days after symptom onset, resolution of fever for at least
   24 hours without the use of fever reducing medications, and if symptoms have improved
    Although the above strategies are appropriate for COVID-19 patients who are severely
      immunocompromised, the CDC indicates a test-based approach may also be considered in these
      cases. Consultation with the Regional Medical Director is recommended prior to using a test-based
      strategy in this scenario.


                                                  Page 9
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 61 of 154 Page ID #:628
 Federal Bureau of Prisons (BOP)                                      COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                             December 21, 2020, version 2.0

 D. QUARANTINE
  Refer to the Quarantine Checklist in the APPENDICES for a summary of all quarantine requirements.
  The BOP utilizes three categories of QUARANTINE:
    EXPOSURE: Close contacts of a suspected or confirmed case of COVID-19
    INTAKE:
       New admissions to a BOP facility
       Inmates returning from the community to a BOP facility (e.g., an extended time in an
        emergency department or crowded waiting area; residing overnight in the community or
        alternative setting such as hospitalization, furlough, writ return, etc.)
    RELEASE/TRANSFER:
       Inmates being released back into the community (residential reentry center, home
        confinement, or full-term release)
       Inmates being transferred to another BOP facility or correctional jurisdiction
  All BOP COVID-19 quarantine categories utilize a test-in/test-out strategy, with a quarantine
   duration of at least 14 days (the incubation period of the SARS-CoV2 virus).
  Exceptions to quarantine requirements:
    Inmates previously diagnosed with COVID-19 do not need to be quarantined within 90 days of
      their initial symptom onset (for symptomatic cases) or their initial COVID-19 positive test (for
      asymptomatic cases) if they have met the current CDC release from isolation criteria.
    Immediate releases from custody and in consultation with regional medical director because of
      statutory or judicial requirements. Refer to MODULE 6 for additional guidance for immediate
      releases.




                                                 Page 10
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 62 of 154 Page ID #:629
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 63 of 154 Page ID #:630
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                               December 21, 2020, version 2.0

      should be limited in number (e.g., 10) and kept consistent with the same inmates throughout the
      duration of quarantine.
     If an entire housing unit is being managed as an exposure quarantine due to contact with a case
      from the same housing unit, the entire housing unit may need to be treated as a cohort and
      quarantine in place.
     If a cohort co-mingles with any other cohort the 14-day quarantine period must be reset for all
      groups.
     If quarantined as a cohort, the 14-day quarantine period must be reset to zero if an inmate in the
      cohort becomes symptomatic or new inmates are added to the quarantine.
  PLACEMENT OF BEDS IN COHORTED QUARANTINE: As feasible, the beds/cots of inmates quarantined as a
   cohort should be placed at least 6 feet apart. Consider alternating head-to-foot sleeping positions, if
   feasible.
  QUARANTINING IN SINGLE CELLS: If quarantining in single cells is necessary (inmates are not cohorted),
   Psychology Services staff should be consulted to ensure inmates proposed for single celling are not
   particularly vulnerable individuals and/or to make recommendations.

 HOUSING OPTIONS IN ORDER OF PREFERENCE
 The CDC lists the following options for housing inmates in QUARANTINE, in order of preference from top
 to bottom:
     Separately, in single cells with solid walls and solid doors that close fully.
     Separately, in single cells with solid walls, but without solid doors.
     As a cohort, in a large, well-ventilated cell with solid walls, a solid door that closes fully, and at
       least 6 feet of personal space assigned to each individual in all directions.
     As a cohort, in a large, well-ventilated cell with solid walls and at least 6 feet of personal space
       assigned to each individual in all directions, but without a solid door.
     As a cohort, in single cells without solid walls or solid doors, preferably with an empty cell
       between occupied cells creating at least 6 feet of space between individuals.
     As a cohort, in multi-person cells without solid walls or solid doors, preferably with an empty cell
       between occupied cells. Employ social distancing strategies.
     As a cohort, in the individuals’ regularly assigned housing unit, but with no movement outside the
       unit. Employ social distancing strategies related to housing in the Prevention section above to
       maintain at least 6 feet of space between individuals. Place beds head-to-foot instead of head-to-
       head to create more space.
     Safely transfer to another facility with capacity to quarantine.
        Transfer should be avoided due to the potential to introduce infection to another facility;
       proceed ONLY if no other options are available.
  HIGHER-RISK INMATES: Ideally, do NOT cohort individuals who are at higher risk of severe illness and
   mortality from COVID--19, including persons 65 and older or with certain co-occurring conditions.
    See the CDC’s guidance “People Who Are at Higher Risk for Severe Illness” at:
      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
  MEDICAL REFERRAL CENTERS: At MRCs, the facility’s exposure quarantine area for COVID-19 should be in
   a separate area from the medical units (Nursing Care Center [NCC] units, ambulatory care units, etc.),
   whenever possible. MRC intake transfers that need to be quarantined on a medical unit due to care



                                                  Page 12
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 64 of 154 Page ID #:631
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                                December 21, 2020, version 2.0

    level for other medical conditions should be quarantined in a single room with solid walls and door,
    placed on droplet and standard transmission precautions, with full COVID-19 PPE worn by staff when
    entering the room. Donning and doffing PPE appropriately and practicing hand hygiene is critical. To
    the extent possible, staff interventions with the inmate in quarantine should be limited.

 3. MONITORING AND DOCUMENTATION DURING QUARANTINE
  Each type of quarantine uses a test-in/test-out strategy.
  Refer to MODULE 6 regarding inmate movement and the timing of the test-in/ test-out quarantine
   strategy.
  On admission to and discharge from any type of quarantine, inmates in quarantine should have their
   COVID-19 symptoms, temperature screening, and testing results documented in the medical record.
    The screening for COVID-19 includes symptoms, temperature, and a COVID-19 PCR test from a
      nasopharyngeal, mid-turbinate, or anterior nares swab.
    Either POC testing (Abbott ID Now) or a commercial lab may be used for testing into quarantine.
    Refer to MODULE 3 for guidance regarding testing of inmates in quarantine.
  It may be helpful to maintain a ROSTER of inmates who are in quarantine, including cell assignment,
   date of placement in quarantine, projected end date of quarantine, date of placement in that specific
   cell, cell mate or members of the cohort, and designated facility.
  INTAKE AND RELEASE/TRANSFER QUARANTINE: Daily COVID-19 symptom screens and temperature checks
   are not required routinely for intake and release/transfer quarantine.
  EXPOSURE QUARANTINE: Inmates in exposure quarantine should be screened at least once daily for
   COVID-19 symptoms, including a temperature reading. Twice-daily screening is preferred when
   feasible.
    Non-healthcare staff—trained to obtain temperatures and record yes or no answers to a symptom
      screen and documenting on a roster—can assist health services staff to complete daily screenings.
      Any positive screening is reported promptly to healthcare staff for further assessment, planning
      and intervention.
     A physician or Advanced Practice Provider (APP) will be notified for any of the following: Inmates
      who become symptomatic or have a temperature (Mouth) ≥ 100.4˚F, (Ear) ≥ 101˚F, or (Forehead)
      ≥ 100˚F need to be isolated promptly. Upon assessment, the physician or APP should document
      assessment in the medical record.
     Refer to the COVID-19 Coding Clinical Reference Guide in the APPENDICES for correct diagnosis
      codes.

 5. OTHER QUARANTINE CONSIDERATIONS
 QUARANTINE OF INMATES PREVIOUSLY DIAGNOSED WITH COVID-19
  Current evidence indicates that people who have recovered from COVID-19 can continue to shed
   detectable levels of virus for up to 90 days after illness onset. However, the virus levels are
   considerably lower than during illness and are in ranges that are unlikely to be contagious. Patients
   that have met release from isolation criteria are no longer considered infectious, even though they
   may continue to test positive for up to 90 days. If at least 90 days has passed from the onset of their
   initial illness or positive test, they should be managed as any other individual with no prior history of
   infection.


                                                  Page 13
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 65 of 154 Page ID #:632
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 4. MEDICAL ISOLATION AND QUARANTINE                              December 21, 2020, version 2.0

  Refer to MODULE 6 for guidance regarding intake and release/transfer for inmates previously
   diagnosed with COVID-19.

 QUARANTINE ISSUES ASSOCIATED WITH COURT
 A number of variables affect the risk of COVID-19 transmission during in-person court appearances
 and will determine some of the specific management strategies that are needed at each location.
  When possible, inmates in any type of QUARANTINE should delay in-person court appearances until
   they are tested and COVID-19 negative at the end of quarantine. Telephone or VTC appearances are
   recommended alternatives.
  The U.S. Marshalls Service (USMS) takes responsibility for the inmate from the time they leave the
   BOP institution until their return. Each USMS district may have their own procedures. Individual
   courts may also have different COVID-19 prevention/mitigation procedures and requirements. The
   risk or likelihood of mixing with non-quarantined, non-BOP inmates while BOP inmates are with the
   USMS and the courts is essential to determining their risk of COVID-19 exposure.
  The frequency of an inmate’s court appearance and the number of inmates going to a court at any
   one time are also important factors to consider.
  It is recommended that each BOP detention center contact the USMS and the court to ascertain
   their COVID-19 mitigation procedures and consult with Regional Health Services staff on developing
   an individualized strategy. The following are general principles to follow:
     BOP officials will request that BOP inmates be cohorted only with their own housing or
       quarantine cohort and not be mixed with inmates from other housing units or other institutions,
       or transported with inmates from other institutions to the extent possible while at court.
     Upon return to the detention center, inmates should test-in/ test-out of a 14-day quarantine if
       they were exposed to other inmates from other housing units or locations (e.g., county jails).
     Inmates who were not previously in quarantine prior to their court appearance, were outside of
       the institution for less than 24 hours, were not exposed to other inmates between departure and
       return to the facility and where proper precautions were maintained including use of face
       coverings, social distancing and PPE by transporting and court staff, may return to their housing
       unit upon return to their institution after being screened.
     Testing an inmate immediately after a one-day court appearance would have little utility and is
       not recommended. However, an Abbott ID NOW test can be used before a court appearance on a
       case-by-case basis, especially if the test is required by the court.




                                                 Page 14
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 66 of 154 Page ID #:633
 Federal Bureau of Prisons (BOP)                                                                COVID-19 Pandemic Response Plan
 MODULE 5. SURVEILLANCE                                                                              August 31, 2020, version 1.0


 MODULE 5. SURVEILLANCE

 MODULE 5 TABLE OF CONTENTS
     SYNDROMIC SURVEILLANCE .......................................................................................................... 1
     CONTACT TRACING ..................................................................................................................... 2
     SURVEILLANCE TESTING ............................................................................................................... 2
     DATA SHARING TO ASSIST IN SURVEILLANCE ..................................................................................... 3

 The purpose of COVID-19 surveillance is to monitor the current state of the pandemic. It involves
 measuring epidemiological (disease-related) aspects of the pandemic in order to manage it
 appropriately. -Public health surveillance is the ongoing systematic collection, analysis, and
 interpretation of data, closely integrated with the timely dissemination of these data to those
 responsible for preventing and controlling disease and injury.
  Surveillance is essential during a pandemic to assist in reducing SARS-COV-2 transmission. It should
   involve a combination of facility and community monitoring.
  Institutions should develop a SURVEILLANCE PLAN addressing SYNDROMIC SURVEILLANCE, CONTACT TRACING,
   and SURVEILLANCE TESTING, which are described below.


 SYNDROMIC SURVEILLANCE
 Syndromic surveillance includes the following:
  Clinician reporting on inmates presenting to sick call with acute respiratory complaints, fevers, and
   pneumonias. The BOP’s electronic surveillance dashboard can assist with monitoring of respiratory
   complaints.
  Reporting of staff not permitted entry to the institution upon COVID-19 screening
  Reporting on staff calling in sick related to COVID-19 symptoms.
  Clinician and laboratory reporting on the number of inmate and staff COVID-19 positive and negative
   cases.
  Reporting on inmate hospitalization and discharges
  Reporting on COVID-19 related deaths (inmates or staff)
  Community COVID-19 positive cases, hospitalizations, and death—including communities where staff
   members are known to live, visit, and commute




                                                                   Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 67 of 154 Page ID #:634
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 5. SURVEILLANCE                                                     August 31, 2020, version 1.0

 CONTACT TRACING
 Contact tracing can be a useful tool to help contain disease outbreaks. When deciding whether to
 perform contact tracing, consider the following:
  Have a plan in place for how close contacts of individuals with COVID-19 will be managed, including
   quarantine or isolation, as appropriate. (Refer to MODULE 3 - Screening and Testing, and MODULE 4 -
   Inmate Isolation and Quarantine.)
  Contact tracing may be more feasible and effective in settings where incarcerated/detained
   individuals have LIMITED CONTACT with others (e.g., celled housing units)—compared to settings where
   close contact is frequent and relatively uncontrolled (e.g., open dormitory housing units).
  Contact tracing can be especially impactful in the following situations:
    When there is a SMALL NUMBER OF INFECTED INDIVIDUALS (staff or inmate)—such as in a particular
     work unit or housing unit—aggressively tracing close contacts and separating them from the
     general population can help curb transmission before many others are exposed.
    When the infected individual (staff or inmate) has had CLOSE CONTACT WITH INDIVIDUALS FROM OTHER
     HOUSING OR WORK UNITS, identifying close contacts can help prevent the infection from spreading
     throughout the entire facility.
    When the infected individual (staff or inmate) has recently been in a COMMUNITY SETTING,
     identifying close contacts can help reduce transmission from the facility into the community.
  If there is a LARGE NUMBER OF INDIVIDUALS WITH COVID-19 in the facility, contact tracing may become
   difficult to manage:
    When there is identified ongoing transmission in a specific area, formal contact tracing may not
       be indicated when new cases are identified.
    Under such conditions, consider BROAD-BASED TESTING in order to identify infections and prevent
       further transmission. Decisions for expanded testing should be made in consultation with the
       Regional Infection Prevention and Control Officer (IPC) and Medical Director.


 SURVEILLANCE TESTING
 Congregate settings such as prisons are at high risk for SARS-CoV-2 transmission. SURVEILLANCE TESTING
 assists in identifying asymptomatic or mildly symptomatic spread that may elude symptom-based
 surveillance.
 It is recommended that facilities develop a COVID-19 PCR SURVEILLANCE TESTING PLAN for inmates who are
 at risk for increased exposure to SARS-CoV-2, including:
  Inmates admitted to long-term care units.
  Inmates on work details at high risk for contracting COVID-19 or transmitting it to others such as
   orderlies, sanitation workers, food service workers, town drivers, trash details, or UNICOR.
  Inmates returning from prolonged hospitalizations, writ returns, court appearances, furloughs, or any
   community activity.




                                                  Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 68 of 154 Page ID #:635
 Federal Bureau of Prisons (BOP)                                     COVID-19 Pandemic Response Plan
 MODULE 5. SURVEILLANCE                                                   August 31, 2020, version 1.0

 DATA SHARING TO ASSIST IN SURVEILLANCE
  The COVID-19 pandemic has magnified the significance of a MULTIDISCIPLINARY APPROACH to managing
   the spread of SARS-CoV-2—requiring communication, collaboration, and data sharing within the
   facility and with the local health department.
  Utilize data sharing to disseminate information, assist in evidence-based clinical decisions, and
   expedite the deployment of resources needed to mitigate widespread transmission of SARS-CoV-2.
  Contact your local health department to ascertain reporting requirements and methods for sharing
   data. COVID-19 is a reportable disease and must be reported to civilian health authorities in
   accordance with individual state reporting requirements. The data systems listed below can assist in
   monitoring the current state of the COVID-19 pandemic.
    BOP respiratory surveillance dashboard
    BOP COVID-19 dashboard
    BOP public website
    Community, local, and state COVID-19 dashboards.

  If there are any questions related to what data may be shared with the local health department,
   contact your Regional IPC.




                                                 Page 3
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 69 of 154 Page ID #:636
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 6. Inmate Movement                                                 November 3, 2020, version 2.0


 MODULE 6. INMATE MOVEMENT

 WHAT’S NEW
 • SECTION I. IN-PERSON COURT APPEARANCES added
 • Clarification: If any inmate in a release or transfer quarantine cohort tests positive, the quarantine
   period must be restarted for all inmates in that cohort.




                                                   Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 70 of 154 Page ID #:637
 Federal Bureau of Prisons (BOP)                                                                  COVID-19 Pandemic Response Plan
 MODULE 6. Inmate Movement                                                                           November 3, 2020, version 2.0

 MODULE 6 TABLE OF CONTENTS
     A. DEFINITIONS.........................................................................................................................2
     B. PLANNING FOR INMATE MOVEMENT ..........................................................................................2
     C. TRANSPORTATION CONSIDERATIONS ..........................................................................................3
     D. DOCUMENTATION .................................................................................................................4
     E. INTAKES...............................................................................................................................4
     F. INTRA-SYSTEM TRANSFERS, TRANSFERS OUT OF BOP CUSTODY, AND RELEASES ................................... 5
     G. HOLDOVER SITES/BUS HUBS ....................................................................................................6
     H. MEDICAL TRANSFERS TO MRCS ................................................................................................7
     I. IN-PERSON COURT APPEARANCES ...............................................................................................9
     J. INFECTION CONTROL GUIDANCE FOR VEHICLE TRANSPORTATION OF INMATES ....................................... 9

 A. DEFINITIONS
 • BOP GROUP: Includes inmates who have completed the full pre-release/transfer, test-in/test-out
   quarantine prior to their transfer within the BOP.
 • NON-BOP GROUP: Includes inmates from other agencies or correctional jurisdictions and who have
   not undergone a full test-in/test-out quarantine.
 • NEW INTAKES: Includes new commitments, voluntary surrenders, writ returns, and any inmate
   brought to a BOP facility by the U.S. Marshals Service, Justice Prisoner and Alien Transportation
   Service, Customs and Border Patrol, or Immigration and Customs Enforcement.
 • QUARANTINE: In the context of COVID-19, refers to separating (in an individual room or cohorting in a
   unit) asymptomatic persons who may have been exposed to the virus to (1) observe them for
   symptoms and signs of the illness during the INCUBATION PERIOD and (2) keep them apart from other
   incarcerated individuals.
    The BOP utilizes THREE CATEGORIES OF QUARANTINE – exposure, intake, and release/transfer
    All BOP COVID-19 quarantine categories utilize a test-in/test-out strategy.
 • MEDICAL ISOLATION: Confining individuals with suspected (displaying symptoms) or confirmed (based
   on a positive point of care [POC] or commercial laboratory test) COVID-19 infection, either to single
   rooms or by COHORTING them with other viral infection patients.
    Refer to MODULE 4 for additional guidance on COVID-19 pandemic-related QUARANTINE and MEDICAL
      ISOLATION.


 B. PLANNING FOR INMATE MOVEMENT
 Advanced and coordinated planning is required when transferring inmates to other BOP locations or
 other correctional jurisdictions, or when releasing inmates from BOP Custody. Collaboration and
 coordination among departments, institutions, and regions is necessary to reduce the risk of COVID-19
 exposure and transmission during inmate movement. Planning for inmate movement should be
 coordinated from the beginning with local Executive Staff, Case Management Coordinators (CMC), Unit
 Team, and Health Services staff—from all the institutions involved—in setting transfer dates and
 ensuring that all aspects of the transfer process are carried out efficiently. Coordination with other




                                                                     Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 71 of 154 Page ID #:638
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 6. Inmate Movement                                                November 3, 2020, version 2.0

 agencies (e.g., U.S. Marshals Service, Immigration and Customs Enforcement), as well as local or state
 health authorities, may also be necessary.
 • Whenever possible, inmate move planning should occur enough in advance to allow for a full test-in,
   14-day quarantine, and test-out after 14 days with turnaround time for test results (this may require
   approximately 21 days of advanced planning).
 • An inmate who is currently in COVID-19 medical isolation, or meets the criteria for isolation, should
   NOT be transferred or released from BOP custody unless absolutely necessary (e.g., immediate
   release, completion of a sentence).
 • PPE appropriate for each setting (testing, transportation, etc.) should be worn by staff in accordance
   with established procedures. (See MODULE 2.)

 C. TRANSPORTATION CONSIDERATIONS
 Movement of inmates can be a simple, short-distance transfer—or a complex, multi-day, multi-
 institution process. The risk of COVID-19 exposure and transmission increases as the complexity of the
 move increases.
 Normal transport routes and schedules need to be reviewed and reconsidered during a pandemic.
 Inmate movement should be coordinated in a manner that considers the following:
 • Even a DIRECT MOVEMENT from one BOP facility to another is not without some degree of risk due to
   the characteristics and communicability of COVID-19.
 • MOVEMENT VARIABLES that increase the risk of COVID-19 exposure and transmission should be avoided
   whenever possible, including: multiple stops, introduction of multiple staff, and mixing together of
   inmates from other BOP facilities or other correctional jurisdictions.
 • To the extent possible, manifests should be generated that allow for appropriate SOCIAL DISTANCING
   during transport (e.g., loading a bus/plane at 50% capacity).
 • DIRECT TRAVEL OR MINIMAL STOPS/HOLDOVERS should be arranged whenever possible (e.g., consider
   institutions meeting at a halfway point to pick-up inmates, rather than having multiple stops and
   holdovers).
 • Minimize the amount of time inmates are held in HOLDOVER; the longer an inmate spends in transit,
   the greater the risk for exposure to the virus. The frequency of certain drop offs/pick-ups may need
   to be increased to minimize holdovers.
 • Avoid mixing inmate groups (BOP and NON-BOP) as much as possible:
    Maximize runs with BOP GROUPS only.
    Make every effort to coordinate runs for NON-BOP GROUPS separately.
 • Ideally, any non-BOP transfer group should be tested for COVID-19 prior to transport. However,
   this is often not possible or verifiable. All NON-BOP GROUP inmates must have a temperature check
   and symptom screen immediately prior to transport.
    Anyone with a known positive COVID-19 test or who has fever or symptoms will not be admitted
       on the transport.




                                                  Page 3
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 72 of 154 Page ID #:639
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 6. Inmate Movement                                                 November 3, 2020, version 2.0

 D. DOCUMENTATION
 • It can be useful to maintain a COVID-19-related roster of inmates to facilitate management of
   release/transfer. Helpful data points include cell assignment, start date of quarantine or medical
   isolation, projected end date of quarantine or isolation, date of placement in that cell, cell mate or
   members of a cohort, testing dates, type of test (Point of Care [POC] or commercial), test results and
   designated facility.
 • The BEMR Exit Summary/transfer paperwork should be provided to the bus LT/USMS to verify that
   required screening/testing has been completed.
 • Documentation on the BEMR exit summary/transfer paperwork (e.g., In-Transit Form) needs to
   include:
    Quarantine start date, results of the symptom screen and temperature check.
    COVID-19 test date and result upon entry to quarantine.
    COVID-19 test date, type of test used and negative results after at least 14 days of quarantine.
    A temperature and symptom screen within 24 hours of the inmate’s release or transfer.
    For inmates who have a history of COVID-19 illness and are recovered and ready to release or
      transfer: Exit summary/clinical notes should include the inmate’s most recent COVID-19 history
      (e.g., date of onset/diagnosis, date of initial positive COVID-19 test, date and criteria used for
      release from isolation, and any complications or sequelae from the illness).

 E. INTAKES
 PRIOR TO ENTERING THE INSTITUTION, OR IN R&D: All new intakes to an institution, including voluntary
 surrenders, BOP-to-BOP transfers, or transfers from outside the BOP system will be screened by medical
 staff for COVID-19—including a symptom screen, a temperature check, and an approved viral PCR test
 (either an Abbott ID NOW point-of-care [POC] test or a commercial PCR test) performed on a sample
 obtained from a nasopharyngeal, mid-turbinate, or anterior nares swab.
 • Inmates who arrive symptomatic AND/OR test positive will be placed in MEDICAL ISOLATION.
 • Inmates who arrive asymptomatic AND test negative will be placed in QUARANTINE.
    If inmates become symptomatic during quarantine, they should be re-tested (Abbott or
      commercial) and placed in MEDICAL ISOLATION immediately.
    If inmates remain asymptomatic, they remain in QUARANTINE for at least 14 days. They are then
      tested out of quarantine with a COMMERCIAL PCR TEST at 14 days or after; if the test is negative, the
      inmate can be released to the general population. If the test is positive, they should be placed in
      MEDICAL ISOLATION immediately.

  Refer to MODULES 3 AND 4 for additional information regarding screening, testing, and medical
   isolation and quarantine of inmates.




                                                   Page 4
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 73 of 154 Page ID #:640
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 6. Inmate Movement                                                 November 3, 2020, version 2.0

 F. INTRA-SYSTEM TRANSFERS, TRANSFERS OUT OF BOP CUSTODY, AND RELEASES
 All inmates who are transferring between facilities, to other correctional jurisdictions, or releasing
 from BOP custody, will be managed in one of the following three categories, which are discussed
 below:
 1. Inmates with no prior history of COVID-19.
 2. Inmates previously diagnosed with COVID-19 who have since recovered, and have met the current
    criteria for release from isolation (see MODULE 4).
 3. Immediate releases.
  Consultation with the Regional Medical Director, Regional Health Services Administrator, and
   Regional Infection Prevention Consultant is recommended for management of inmates who are not in
   one of these three categories.

 1. TRANSFER OR RELEASE OF INMATES WITH NO PRIOR HISTORY OF COVID-19
 • Prior to transfer, these inmates should be tested with an approved test (either an Abbott ID Now
   POC test or commercial send out lab test) and, if negative, and be placed in RELEASE/TRANSFER
   QUARANTINE and housed separately from inmates in EXPOSURE OR INTAKE QUARANTINE. See MODULES 3
   AND 4 for testing procedures and more information on quarantine and medical isolation.
 • Inmates will remain in quarantine for a minimum of 14 days. They may be tested out of quarantine
    on Day 14 with a commercial PCR lab test (or an Abbott ID NOW test in circumstance outlined
    below).
  If any inmate in a release or transfer quarantine cohort tests positive, the quarantine period must be
    restarted for all inmates in that cohort.
 • Movement is preferred within five days of receiving the negative COVID-19 test result, regardless of
   the mode of travel (by ground or air). When this five-day window for movement cannot be achieved,
   the time frame for movement may be expanded to within 14 days of receiving the negative COVID-19
   test result, as long as quarantine conditions are maintained for the entire time.
    A symptom screen and temperature check needs to be performed within 24 hours prior to
      departure from the facility.
    Documentation of the symptom screen, temperature, and entry and exit date test results must be
      included in the exit summary/transfer paperwork. (See Documentation above.)
    Inmate movement that needs to occur more than 14 days after receipt of a negative test result
      should be discussed with regional health services staff.
    The Abbott ID NOW PCR test may be used for immediate releases and for transfers to other BOP
      facilities if commercial lab test result turnaround times are expected to be more than 7 days.
      Refer to MODULE 3 for additional guidance.

 2. TRANSFER OR RELEASE OF INMATES WITH A HISTORY OF COVID-19 INFECTION
 • WITHIN 90 DAYS OF INITIAL SYMPTOM-ONSET OR POSITIVE TEST: Inmates with a history of COVID-19
   infection who have met criteria for release from medical isolation do not need to be placed in
   quarantine and should not be tested within 90 days of their initial symptom onset (for symptomatic
   cases) or initial positive COVID-19 test (for asymptomatic cases).




                                                   Page 5
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 74 of 154 Page ID #:641
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 75 of 154 Page ID #:642
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 6. Inmate Movement                                                 November 3, 2020, version 2.0

     This BRIEF HOLDOVER GROUP should be housed separately from other inmates at the
      Holdover/Bus Hub institution, including from new intake, post-exposure, and prior-to-
      release/transfer quarantine groups.
     If necessary, multiple BOP BRIEF HOLDOVER GROUPS originating from different BOP facilities may
      be housed together.
     AFTER THE BRIEF HOLDOVER: The BOP-group is moved to their designated facility (ies). BOP groups
      can move together, but they should not mix with non-BOP groups in transit to their destination
      facilities.
     On arrival to their destination institution, these groups must complete an INTAKE QUARANTINE for
      14 days as an intake group, with a test-in and test-out strategy.
 • PROLONGED HOLDOVERS: Inmates that are expected to be housed at a holdover site/bus hub/detention
   center for a prolonged period of time (i.e., several months) will complete an INTAKE QUARANTINE and
   be released to the general population upon meeting criteria for release from quarantine.
    After release to the general population, inmates must complete a new RELEASE/TRANSFER
      QUARANTINE prior to leaving.
 • NON-BOP GROUPS: If a holdover site/bus hub OFTEN receives NON-BOP GROUPS, the facility should
   consider having designated quarantine/isolation units for these non-BOP groups and manage them
   as new intakes with screening, quarantine, and testing (as recommended in MODULES 3 AND 4).
    The non-BOP group should NOT be mixed with the BOP-only holdover groups.
    Once a NON-BOP GROUP has undergone a full test in/ out of quarantine at the Holdover site, they
      can be considered a BOP-GROUP
    Inmates who complete a quarantine at the holdover site and are expected to transfer within a
      reasonable period of time (i.e., 30–45 days), should remain in quarantine until their transfer date
      and then test out of quarantine with a COVID-19 PCR test within 14 days of their transfer date.
    Inmates who complete an INTAKE QUARANTINE at the holdover site and are expected to remain for a
      prolonged period of time may be released to a general population unit. After release to the
      general population, inmates must complete a new RELEASE/TRANSFER QUARANTINE prior to leaving.
 • MIXED GROUPS: If a holdover site/bus hub receives a mixed group of BOP and NON-BOP GROUPS, or a
   BOP group that has PREVIOUSLY MIXED with a Non-BOP group, they must now ALL be managed as a
   NON-BOP GROUP at the holdover site—with screening, 14-day intake quarantine, and testing prior to
   transfer (as outlined in MODULES 3 AND 4).
 • MEDICAL ISOLATION: Inmates in any group who are SYMPTOMATIC for COVID-19 and/or TEST POSITIVE
   must be placed in medical isolation, and can be released after meeting the criteria outlined in
   MODULE 4.

 H. MEDICAL TRANSFERS TO MRCS
  EMERGENCY DESIGNATIONS
 Upon receipt of emergency designation approval by the Office of Medical Designations and Transport
 (OMDT) at the sending facility, the patient should be COVID-19 tested into RELEASE/TRANSFER QUARANTINE
 at the sending facility.
 • IF TEST-IN IS POSITIVE: The patient should be placed in MEDICAL ISOLATION. The sending institution and
   the receiving MRC should discuss the specifics of the case; they should determine the most



                                                   Page 7
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 76 of 154 Page ID #:643
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 6. Inmate Movement                                                November 3, 2020, version 2.0

    appropriate course of action regarding transfer, including acuity of the patient’s medical condition
    and appropriateness of transfer in light of the patient’s COVID-19 status. However, there may be rare
    instances where the nature and acuity of the patient’s medical condition necessitates a more
    expeditious transfer. These cases should be discussed among the sending institution, the receiving
    MRC, and the Chief of Health Programs.
 • IF TEST-IN IS NEGATIVE: The patient will complete the RELEASE/TRANSFER QUARANTINE as specified above
   under Transfer or Release of Inmates with No Prior History of COVID-19. See also Other
   Considerations for Medical Transfers below.

 ROUTINE URGENT DESIGNATIONS
 • Since ROUTINE URGENT designations may take a longer period from date of designation approval to
   actual transfer date, designated patients may generally await transfer in their current housing unit.
 • When the date of transfer is provided by the MRC, the patient should undergo the release/transfer
   quarantine procedure as outlined above for intra-system transfers.

 OTHER CONSIDERATIONS FOR MEDICAL TRANSFERS
 • HOSPITALIZED PATIENTS AND THOSE IN LTC: There are times when the patient awaiting transfer is being
   managed at an outside hospital or long-term care facility (LTC), so that quarantine within the BOP
   institution prior to transfer is not possible. In these circumstances, the patient may be transferred
   without the formal quarantine, but should be tested for COVID-19 with a commercial viral PCR lab
   test—and test negative—prior to transfer.
 • SPECIALIZED NEEDS: In some instances, due to the medical condition and/or needs of the patient,
   placement in quarantine may pose a challenge (e.g., need for assistance with ADLs, wound care).
   Unique solutions may need to be developed to appropriately accommodate the patient’s needs.
   Considerations may include: temporary placement at an LTC facility, housing patient in quarantine
   with other pre-release/transfer quarantine group inmate(s) that may assist with minor needs, or a
   designated inmate companion.
   In the case of a DESIGNATED INMATE COMPANION, the companion would need to test negative just prior
   to the TRANSFER QUARANTINE period with either an Abbot POC or a commercial lab test. The
   companion will house with the patient for the duration of the pre-transfer quarantine period until
   the patient transfers. Since the companion is not expected to be transferred, they do not need to
   undergo the temperature and symptoms screening process or a COVID-19 test at the end of the
   transfer quarantine period to return to general population.
    However, if the patient whom the companion is assisting or housing with becomes symptomatic or
       tests positive, the companion is considered a CLOSE CONTACT and must test-in/test-out of an
       EXPOSURE QUARANTINE.




                                                  Page 8
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 77 of 154 Page ID #:644
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 6. Inmate Movement                                                 November 3, 2020, version 2.0

 I. IN-PERSON COURT APPEARANCES
 Court appearances are important aspects of the U.S. criminal justice system, but create potential risks
 for COVID-19 transmission from close interactions that may occur. Refer to MODULE 6 – INMATE ISOLATION
 & QUARANTINE for specific recommendations regarding court appearances during quarantine and
 isolation.
 • Inmates in COVID MEDICAL ISOLATION should not have in-person court appearances unless absolutely
   necessary. Having the inmate appear via telephone hearing should be strongly considered. A video
   teleconference (VTC), if accessible, can also be used as an alternative.
 • Inmates in COVID QUARANTINE should delay in-person court appearances until they are COVID-tested
   at the end of quarantine. Telephone or VTC appearances are recommended alternatives. In general,
   testing an inmate immediately before or after a legal visit would have little utility and is not
   recommended. However, an Abbott ID NOW test can be used on a case-by-case basis, especially if
   the test is required by the court.
 • Inmates should wear face coverings and perform hand hygiene just before departure and upon
   return to the institution.

 J. INFECTION CONTROL GUIDANCE FOR VEHICLE TRANSPORTATION OF INMATES
  See MODULE 2 for more details on the use of PPE. See MODULE 1 for more information about hand
   hygiene, social distancing, and cleaning and disinfection.

 1. PPE for BOP GROUPS cleared through pre-release/transfer quarantine:
 • INMATES: Face coverings
 • STAFF: Face coverings and gloves

 2. Additional measures for these circumstances:
 • Inmates with sign/symptoms of COVID-19 or a positive test, without completion of medical isolation
 • Non-BOP or mixed groups, where infection has not been ruled out
    VEHICLE SET-UP PRIOR TO TRANSPORT
     Place vehicle indoor fan on FRESH, and NOT re-circulation mode.
     Set fan to HIGH.
     Driver side-window should be rolled down to the furthest extent possible and rear/side windows
       on both sides of the vehicle should be propped opened (weather permitting).
     When the vehicle being used is a Bus: Open the hatch on the ceiling of the vehicle.
     Place portable fan on the front dash of vehicle, in-front of the driver and have it on its highest
       setting during the trip.
    INMATE SOURCE CONTROL
     Facial coverings.

    PPE FOR DRIVER AND OFFICER
     N95, eye protection, and gloves.
     Add gown when in direct contact with inmate, securing restraints, and helping inmates into
       vehicle.
     Prior to entering cab of vehicle, remove and discard gloves and gown and perform hand hygiene.




                                                   Page 9
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 78 of 154 Page ID #:645
 Federal Bureau of Prisons (BOP)                                      COVID-19 Pandemic Response Plan
 MODULE 6. Inmate Movement                                               November 3, 2020, version 2.0

     Officer in contact with inmate(s) puts on new gown and gloves before helping inmates disembark
       from vehicle.
    INMATES BOARDING THE VEHICLE
     Place inmates 6 feet apart (fill every other seat) and stagger seating when possible.
     Fill bus starting from the back to maximize distance of the nearest inmate from the driver.

    AFTER THE END OF TRANSPORT
     Open all the windows and doors to air-out the vehicle for 1 hour.
     Clean and sanitize the vehicle:
       • PPE: Gloves, gown, surgical mask, and eye protection while cleaning.
       • Use a hospital grade disinfectant (EPA Schedule N) to clean




                                                 Page 10
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 79 of 154 Page ID #:646
 Federal Bureau of Prisons (BOP)                                                                   COVID-19 Pandemic Response Plan
 MODULE 7. NON-COVID ROUTINE MEDICAL & DENTAL SERVICES                                                  August 31, 2020, version 1.0


 MODULE 7. NON-COVID ROUTINE MEDICAL & DENTAL SERVICES

 MODULE 7 TABLE OF CONTENTS
     A. ROUTINE HEALTH CARE DELIVERY DURING THE COVID-19 PANDEMIC ............................................... 1
     B. CHRONIC CARE...................................................................................................................... 2
     C. SICK CALL............................................................................................................................. 2
     D. AEROSOL GENERATING PROCEDURES (AGPS) .............................................................................. 2
     E. DIRECTLY OBSERVED THERAPY .................................................................................................. 4
     F. RESPONSE TO EMERGENCIES ..................................................................................................... 4
     G. INFLUENZA VACCINATIONS ...................................................................................................... 5
     H. OUTSIDE MEDICAL AND DENTAL CONSULTATIONS ......................................................................... 5
     I. DENTAL SERVICES DELIVERY CONSIDERATIONS ............................................................................... 7


 A. ROUTINE HEALTH CARE DELIVERY DURING THE COVID-19 PANDEMIC
 Many aspects of routine health care delivery may become disrupted during the COVID-19 pandemic.
 Each facility should develop a plan of action that addresses health care delivery during the pandemic,
 based on the degree of disruption to the Health Services Unit (HSU) and the institution as a whole.
  See MODULE 1, INFECTION PREVENTION AND CONTROL MEASURES, for more information on hand hygiene,
   social distancing, cleaning and disinfection, cloth face coverings, and supply management.
  See MODULE 2, for more information on PERSONAL PROTECTIVE EQUIPMENT (PPE).

  When there is known COVID-19 transmission within a facility and moderate to severe disruptions
   of normal operations: In consultation with the Regional Medical Director, it is recommended that
   health care services be limited to urgent health care needs and that routine services be postponed.
    Refer to the APPENDICES for “Prioritization of Health Care Services Based on Degree of Disruption to
      Normal Operations.”
  PPE use when delivering health care to an inmate NOT suspected of COVID-19: See MODULE 2,
   Table 1.
  Cloth face coverings for inmates: All inmates in the HSU should wear a cloth face covering at all
   times except when physical examination requires access to the mouth/nose.
  Waiting area: Chairs should be at least 6 feet apart.
  Staggered appointments: Limit the number of persons in the HSU to promote social distancing.
   Consider grouping persons to be evaluated by housing unit.
  Signage: Post signage within the HSU to emphasize important behavior (distancing, respiratory
   etiquette, wearing of face coverings, hand hygiene).
    Posters are available from the CDC at: https://www.cdc.gov/coronavirus/2019-
      ncov/communication/toolkits/shared-congregate-housing.html
  Increase frequency of cleaning and disinfection on the health services unit: See the section on
   Environmental Cleaning and Disinfection in MODULE 1, and post a schedule in the HSU.



                                                                     Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 80 of 154 Page ID #:647
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 7. NON-COVID ROUTINE MEDICAL & DENTAL SERVICES                      August 31, 2020, version 1.0

 B. CHRONIC CARE
 Prioritize CHRONIC CARE evaluations during the COVID-19 pandemic to focus on the identification and
 monitoring of inmates with poorly controlled conditions, who are pregnant, or who are at risk for more
 severe COVID-19 illness such as the following:
  People age 50 years and older
  People admitted to a nursing care unit or long-term care facility
  Other high-risk individuals, including:
    People with chronic lung disease or moderate to severe asthma
    People who have heart disease with complications
    People who are immunocompromised, including those receiving cancer treatment
    People of any age with underlying medical conditions such as severe obesity (BMI ≥ 40), diabetes,
      renal failure, or liver disease, particularly if not well-controlled


 C. SICK CALL
  Inmates should have continued access to health care during a pandemic. Triage inmates based on
   medical acuity, as outlined in the PATIENT CARE PROGRAM STATEMENT 6031.04, with a focus on
   evaluating the acutely ill and scheduling appointments for those requesting routine medical care.
  Priority should be given to those with COVID-like symptoms or urgent medical conditions. Inmates
   who come to sick call with respiratory symptoms should immediately be placed in a separate room
   and directed to wear a mask, if not already doing so, and perform hand hygiene. Suspend co-pays for
   inmates seeking medical evaluation for complaints of fever or respiratory symptoms.
    Refer to the APPENDICES for “Triage of Certain Medical and Mental Health Conditions During
      COVID-19 Disruptions.”
  Consider alternate methods of running sick call so that the waiting room is not crowded with
   inmates waiting to be triaged:
    Organize sick call by housing unit.
    Consider transitioning to an electronic sick call process only.
    Scheduling “routine” sick call for issues other than acute illness (requests for medication renewal,
      medical idle, issuing of supplies, etc.) at a different time.


 D. AEROSOL-GENERATING PROCEDURES (AGPS)
 Strong consideration must be taken to minimize as much as medically possible the use of AGPs to
 mitigate the risk of COVID-19 transmission. Among the AGPs that may be utilized within a BOP
 institution are nebulizer treatments, continuous positive airway pressure (CPAP), bi-level positive airway
 pressure (BiPAP), and pulmonary function testing (PFT). Institutions should retrieve a report from BEMR
 identifying inmates who have been issued a nebulizer or CPAP machine and follow the
 recommendations below.




                                                  Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 81 of 154 Page ID #:648
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 7. NON-COVID ROUTINE MEDICAL & DENTAL SERVICES                      August 31, 2020, version 1.0

 NEBULIZER TREATMENTS
  To the maximum extent possible, the use of a metered dose inhaler (MDI) should be used instead
   of a nebulizer. Even in the acute setting, the use of an MDI with a spacer has been shown to be at
   least as effective as a nebulizer when used correctly.
    Be aware that it may be necessary to use more doses per event, or more frequent dosing than the
      baseline prescription for the medication.
  If a nebulizer MUST be used:
    Administer the treatment in an airborne infection isolation (AII) room when possible. If an AII
       room is not available, use a single room with solid walls and a solid door.
    Attach an in-line viral filter (e.g., Airlife 001851) at the end of the 6-inch flex tube that extends
       from the nebulizer kit.
    Minimize the number of staff involved in administering the nebulizer, and the amount of time the
       staff spends in the room.
    When in the room, staff should use appropriate PPE (refer to MODULE 2).
    The room and equipment must be disinfected when finished (refer to the section on
       Environmental Cleaning and Disinfection in MODULE 1).

 CPAP/BIPAP
  As of the writing of this guidance, there are no special or increased cleaning recommendations for
   CPAP/BiPAP equipment or machines. Patients should be reminded to perform their usual regularly
   scheduled daily and weekly cleaning regimens as recommended by the equipment manufacturers.
 Most patients who use a CPAP machine do so for sleep apnea. In many of these cases, it may be
 reasonable to consider that the RISKS OF AEROSOLIZATION of the SARS CoV-2 virus (leading to transmission)
 outweigh the risks of the short-term discontinuation of CPAP use during the pandemic.
 MILD TO MODERATE SLEEP APNEA
 In cases where CPAP is used for mild to moderate sleep apnea with no significant co-morbidities, the
 CPAP machines should be retrieved from the patient until the risks of COVID-19 transmission at the
 institution have abated.
 SEVERE SLEEP APNEA WITH CO-MORBIDITIES
 In patients with severe sleep apnea with co-morbidities—such as morbid obesity, pulmonary
 hypertension, cardiomyopathy, etc.—even the temporary discontinuation of BiPAP or CPAP may
 constitute a higher risk. When the decision is made to allow the patient to continue using CPAP/BiPAP,
 the following procedures should be considered to mitigate the spread of COVID-19:
  It is highly recommended that these patients should be tested for COVID-19.
  Patients that TEST POSITIVE should be placed in ISOLATION and a contact investigation should be
   performed. Any identified close contacts, as well as inmates bunking nearby, should be tested for
   COVID- 19, have a symptom screen and temperature check, and be placed in quarantine or isolation
   as indicated.
  For patients that TEST NEGATIVE, the following HOUSING ADJUSTMENTS (listed in order of preference)
   should be made as feasible:
    CPAP wearers should be single-celled in a room with solid walls and a solid door that closes.
        The door should be closed when BiPAP or CPAP is in use.


                                                  Page 3
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 82 of 154 Page ID #:649
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 7. NON-COVID ROUTINE MEDICAL & DENTAL SERVICES                       August 31, 2020, version 1.0

        When in the room, and CPAP/BiPAP are in use, staff should use appropriate PPE: N95 mask,
         face shield or eye protection, gown, and gloves. (See MODULE 2 for proper use of PPE.)
        A CPAP/BiPAP sign should be posted on the door to alert staff to the PPE required for entering
         the room. (Refer to the APPENDICES for the sign.)
        Minimize the number of staff and the amount of time spent in rooms when CPAP/BiPAP are in
         use.
        Room and equipment must be disinfected prior to a new patient occupying a room previously
         used by a CPAP/BiPAP user.
       If single cells are limited, prioritize use of these rooms to patients under quarantine.
     Cohort CPAP/BiPAP wearers to one area of a unit in a lower bunk.
     House CPAP/BiPAP wearers maximally distanced from others.

 SET-UP AND USE OF CPAP/BIPAP
  CPAP/BiPAP must be set up and used with a full-face, non-vented CPAP mask with an in-line viral
   filter attached to the intake and exhalation ports. The viral filters should be changed daily. (See the
   APPENDICES for a set-up diagram.)
  If the recommended setup is not readily obtainable, the humidifier chamber should be removed
   from the device, when possible, or the device be used without humidification.

 SUPPLEMENTAL OXYGEN
  Within BOP institutions, the use of supplemental oxygen is typically LOW FLOW via the use of nasal
   cannula. This is NOT considered to be an AGP and should NOT require specific precautions.
  Use of HIGH FLOW OXYGEN, HUMIDIFIED TRACH MASKS, or NON-REBREATHERS do involve AGPs and their use
   should be performed with the same precautions and measures described above for CPAP/ BiPAP use.

 PULMONARY FUNCTION TESTING (PFT)/PEAK FLOWS
 The performance of PFTs and peak flow testing are generally considered NOT NECESSARY in the acute
 setting and should be deferred until concerns of the pandemic have abated.


 E. DIRECTLY OBSERVED THERAPY
  When feasible, administer medications by unit or cell to encourage social distancing and to reduce
   risk of exposure.
  Reduce staff exposure at insulin line by encouraging inmate self-injection of insulin when feasible.
   When inmates cannot inject themselves, advise employees to change gloves between each patient
   and wear appropriate PPE (see MODULE 2).


 F. RESPONSE TO EMERGENCIES
  ADDITIONAL PPE: In addition to the PPE normally required for emergency response, staff should
   prepare to respond to emergencies with a SURGICAL MASK AND EYE PROTECTION, in the event that a
   patient requiring an emergency response is infected with COVID-19.
  FOR CPR: Staff performing CPR on a suspected or confirmed COVID-19 case should wear an
   N95 RESPIRATOR AND GOGGLES, and use a bag-valve-mask (e.g. an AMBU®-BAG) for breaths.


                                                   Page 4
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 83 of 154 Page ID #:650
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 7. NON-COVID ROUTINE MEDICAL & DENTAL SERVICES                        August 31, 2020, version 1.0

     It is reasonable for staff to start with compressions-only CPR until health services staff arrive with
      an Ambu®-bag.
  Place PPE in areas where staff can easily access it for emergencies:
    Add “PPE to-go” bags (4 pairs of gloves, masks, gowns, N-95s, eye wear, 1 Ambu® bag) to
      emergency bags and response kits and carts.
    Add PPE to areas where AED is housed.


 G. INFLUENZA VACCINATIONS
 Upon availability of the 2020–2021 influenza vaccine, all staff and inmates should be encouraged to
 accept the vaccine.
  Influenza vaccine is recommended for all persons who do not have contraindications during the
   2020-2021 influenza season
  Please contact your Regional Chief Pharmacist for any questions regarding supplies of vaccine.
  Please see the CDC Vaccination Guidance During a Pandemic for additional information vaccinating
   those with COVID-19, available at: https://www.cdc.gov/vaccines/pandemic-guidance/index.html.
  During the flu season it may be difficult to discern between symptoms of influenza and COVID-19
   necessitating testing for both. The BOP has approved rapid testing for influenza. Facilities can utilize
   commercial Quest rapid testing, public department of health assistance for flu testing or the Abbott
   ID Now.
    Additional guidance regarding obtaining influenza testing supplies for the Abbott ID NOW
   machines and procedures for testing of inmates will be forthcoming in future versions of this module.


 H. OUTSIDE MEDICAL AND DENTAL CONSULTATIONS
 An important area of consideration is the risk of exposure to COVID-19, as well as other concerns,
 posed by the medical and dental trips that are typically required on a daily basis at BOP institutions
 nationwide. These trips present a potential point of higher risk of exposure of staff and inmates to the
 COVID-19 illness at local hospitals and health centers. They may also require significant staffing
 resources, particularly for escorts, at a time when staffing levels may be low as a result of COVID-19. In
 addition, local hospitals and clinics may be limiting their own operating hours and procedures, making
 these community health resources difficult to access.
  Staff responsible for scheduling and coordinating outside consultations should maintain regular
   COMMUNICATION with outside providers to ensure health services and escort staff are complying with
   guidance from provider offices and hospitals.
  Leverage TELEHEALTH modalities when possible.
  Consider POSTPONING OR RESCHEDULING non-urgent consultations (see discussion of CONSIDERATIONS
   below).




                                                   Page 5
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 84 of 154 Page ID #:651
 Federal Bureau of Prisons (BOP)                                           COVID-19 Pandemic Response Plan
 MODULE 7. NON-COVID ROUTINE MEDICAL & DENTAL SERVICES                          August 31, 2020, version 1.0

 CONSIDERATIONS IN DECIDING TO POSTPONE OR RESCHEDULE CONSULTATIONS
 The decision to POSTPONE OR RESCHEDULE medical care in the community is considered an important and
 necessary response to this national emergency and is NOT made lightly. This decision is affected by
 several variables, including the category and urgency of the care, the safety and health of inmates and
 staff, and good clinical judgment.
  Care for ACUTE, EMERGENT, OR URGENT CONDITIONS is medically necessary and should NOT be postponed
   or rescheduled.
    MEDICAL examples include, but are not limited to, myocardial infarction, hemorrhage, stroke,
       severe trauma, etc.
    DENTAL examples include, but are not limited to, uncontrolled bleeding, cellulitis/swelling that
       potentially compromises the airway, trauma involving major facial bones, complications after oral
       surgery, significant pathology, etc.
  NON-EMERGENT BUT MEDICALLY NECESSARY CARE is prioritized in part by the risk of deterioration, the
   likelihood of successful repair at a later time, and significant pain that impairs activities of daily living.
   The following SUGGESTED TIME FRAMES are based on the severity of the condition and the urgency of
   the intervention:
    HIGHER PRIORITY: Schedule/re-schedule within 30 days. For example: Scheduled blood transfusion
       or IV infusions, unresolved pericoronitis.
    INTERMEDIATE PRIORITY: Schedule/re-schedule within 30–90 days. For example: Routine
       pacemaker check, cancer surveillance imaging, tooth impactions with intermittent pain.
    LOW PRIORITY: Re-schedule within 90–180 days. For example: Routine scheduled follow-up with
       specialty clinic, necessary dental procedures outside the scope of a provider’s skill.
  ROUTINE, ELECTIVE, OR MEDICALLY ACCEPTABLE MEDICAL CARE may be postponed for three to six months on
   a case-by-case basis, or re-scheduled as reasonably available, e.g., elective orthopedic evaluation and
   testing.

 UTILIZATION REVIEW COMMITTEE
 The Clinical Director or designee should convene the UTILIZATION REVIEW COMMITTEE as outlined in
 PATIENT CARE PROGRAM STATEMENT 6031.04. Certain institutions may require involvement of Regional
 resources. In the context of the current COVID-19 pandemic, the purpose of the group is to:
  Review the AVAILABLE RESOURCES of the institution for trips (scheduled and unscheduled).
  Review HISTORICAL TRENDS OF DAILY TRIPS to estimate and plan for the number of unscheduled,
   emergent trips.
  Perform an INITIAL REVIEW OF UPCOMING SCHEDULED MEDICAL TRIPS. The initial focus should be on the trips
   already scheduled for the next thirty days, keeping in mind that operations are likely to be affected
   for a longer period.
  Perform REVIEWS OF SCHEDULED MEDICAL TRIPS ON A REGULAR BASIS, as needs and available resources are
   likely to continue to change. If the period of affected operations is protracted and goes beyond the
   initial thirty days, trip scheduling challenges are likely to be compounded.
  RE-SCHEDULE PLANNED MEDICAL TRIPS as much as reasonably possible to minimize staff and patient
   exposure to community healthcare settings, to accommodate potential staff resource limitations,
   and to avoid over-burdening local resources with elective visits.



                                                     Page 6
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 85 of 154 Page ID #:652
 Federal Bureau of Prisons (BOP)                                      COVID-19 Pandemic Response Plan
 MODULE 7. NON-COVID ROUTINE MEDICAL & DENTAL SERVICES                     August 31, 2020, version 1.0

  EVALUATE NEW MEDICAL CONSULTATION REQUESTS in light of the above timeframe guidelines when
   inputting Target Dates.
  If you need further guidance, please contact your respective Regional Medical Director. Their contact
   information is available on the Health Services Division Sallyport page.


 I. DENTAL SERVICES DELIVERY CONSIDERATIONS
 The following restrictions for dental services are intended to minimize the production of aerosols and
 the possible spread of infection to patients and health services staff. The limitation of procedures at
 this time also aims to assure that adequate PPE is available for use during urgent and emergent dental
 treatment.
  EMERGENCY/URGENT dental care will continue to be provided. NON-URGENT ROUTINE dental treatment
   and preventive dental services should not be resumed at this time.
    See Examples of Urgent/Acute Dental Care below.
  Dental Admissions and Orientation (A&O) examinations should be scheduled in coordination with
   medical staff to limit the number of inmates in medical waiting areas.
    Inmates who have been waiting the longest for their A&O examinations should be prioritized as
     much as possible.
    Cohorted scheduling of Dental A&O inmates who are receiving History and Physical examinations
     should be implemented in order to reduce visits to the HSU, as applicable. Physical / social
     distancing needs to be ensured when inmates are cohorted for such evaluations.
  The BOP Clinical Guidance on Infection Control and Environment of Care in Dental Health-Care
   Settings, available at
   https://www.bop.gov/resources/pdfs/infection control in dental healthcare guidance.pdf, should
   be followed at all times.
  Additionally, institutions should follow the CDC’s Summary of Infection Prevention Practices in Dental
   Settings, available at: https://www.cdc.gov/oralhealth/infectioncontrol/pdf/safe-care2.pdf

 SUPPLEMENTARY RECOMMENDATIONS FOR DENTAL CARE
  During the outbreak of COVID-19, dental staff should work with medical staff to establish triage
   procedures.
  It is recommended that the patient’s temperature be measured and symptoms reviewed for every
   patient encounter. Follow medical staff guidance if COVID-19 symptoms are present or temperatures
   are elevated.
  Limit the number of patients in the clinic to one at a time, whenever possible.
  Patients should wear a cloth face covering for source control whenever possible (immediately prior
   to and following any intraoral procedure).
  For all patients, avoid aerosol-generating procedures (AGP), which include the use of a dental
   handpiece, ultrasonic scaler, or an air/water syringe, whenever possible.
  If AGPs are necessary for emergency care, use four-handed dentistry with high-volume evacuation
   suction and a rubber dam to help minimize aerosols or spatter.




                                                  Page 7
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 86 of 154 Page ID #:653
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 7. NON-COVID ROUTINE MEDICAL & DENTAL SERVICES                       August 31, 2020, version 1.0

  Since SARS-CoV-2 may be vulnerable to oxidation, use 1.5% hydrogen peroxide (commercially
   available in the U.S.) or 0.2% povidone as a pre-procedural mouth rinse. (There are no clinical studies
   supporting the virucidal effects of any pre-procedural mouth rinse against SARS-CoV-2.)
  COVID-19 is spread via droplets and contact. It is paramount during this time that all dental staff
   follow CDC Transmission-Based precautions for droplet and contact precautions—in addition to BOP
   guidance for infection control as it pertains to sterilization, hand washing, and disinfecting surfaces
   (see MODULE 1).

 EXAMPLES OF URGENT/ACUTE DENTAL CARE
  Extraction of symptomatic non-restorable teeth
  Management of active infections/swelling/cellulitis
  Pulpectomy of symptomatic teeth that otherwise meet policy criteria for endodontic therapy (root
   canal therapy should be completed when the patient is asymptomatic)
  Caries removal and temporization of symptomatic cavitated lesions
  Acute trauma/lesion/pathology that requires immediate evaluation/treatment
  Dental treatment required prior to life-saving medical treatment such as radiotherapy/chemotherapy

 DENTAL MANAGEMENT OF COVID-19 SYMPTOMATIC/DIAGNOSED PATIENTS
  See Table 1 below for more information.
  If a dental patient is suspected or confirmed to have COVID-19, defer dental treatment when
   possible.
  If emergency dental care is medically necessary, airborne precautions should be followed, with care
   provided in a hospital or other facility with an isolation room with negative pressure.
  If a symptomatic/diagnosed patient requires immediate evaluation/treatment by an outside
   provider, work closely with your Clinical Director to ensure that all parties (custody, transportation,
   receiving facility, etc.) are aware of the patient’s symptoms/diagnosis.

 DENTAL MANAGEMENT OF ASYMPTOMATIC PATIENTS/NON-INFECTED PATIENTS
 Due to the close proximity of providers to dental patients, treatment should be conducted using PPE as
 recommended in Table 1 below. In addition, keep in mind the following considerations.
  Ensure the appropriate amount of PPE and supplies are stocked to support your patient volume. If
   PPE and supplies are limited, prioritize dental care for the highest need, most vulnerable patients.
  When long-term N95 mask shortages are occurring and expected to continue, the dentist should use
   a full-face shield and an ASTM Level 3 surgical mask to perform A&O examinations. The air/water
   syringe should NOT be used during this encounter to prevent unnecessary aerosols. The dentist
   should document all clinical findings and examination limitations, if applicable, in BEMR.
  If no AGPs are being performed anywhere within the dental clinic at that time, a provider can use an
   ASTM Level 3 surgical mask and full-face shield to take dental radiographs.
  If the minimally acceptable combination of an N95 respirator and eye protection or a full-face shield
   is not available, do NOT perform any emergency dental care (except for an A&O exam without the use
   of the air/water syringe) and refer the patient to an outside dental clinician who has the appropriate
   PPE.



                                                   Page 8
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 87 of 154 Page ID #:654
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 88 of 154 Page ID #:655
 Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
 MODULE 7. NON-COVID ROUTINE MEDICAL & DENTAL SERVICES                      August 31, 2020, version 1.0

 DENTAL ENGINEERING CONTROLS
 In addition to the guidance provided above, ENGINEERING CONTROLS aim to further decrease the potential
 spread of COVID-19 in a patient treatment setting. In the interest of safely increasing the number of
 dental patients that can be treated, the BOP Dental Program—in conjunction with the Occupational
 Safety & Health Branch (OSHA) —has put together a list of recommendations for engineering controls in
 line with CDC recommendations.
  All AGPs will require a chairside dental assistant, a high-evacuation suction, and dental dam.
  All PPE required for specific procedures is expected to be worn (see Module 2).
  The HVAC systems air changes per hour (ACH) in the dental clinics is ideally set at 15 ACH.
    Consult with HVAC/facilities staff to determine if your clinic’s HVAC unit can be programmed to
      15 ACH.
    If the clinic’s HVAC system cannot achieve 15 ACH, it is recommended that the clinic supplements
      with a portable solution (e.g., portable HEPA filtration units).
  Patient chairs should be at least 6 feet apart, and operatories should be separated by a physical
   barrier. When determining the best patient separation for your clinic, consider implementing the
   following:
    Spacing out individuals receiving care to every other chair (50% capacity).
    Using “Shields on Wheels” described as a piece of Plexiglas wider than the length of the chair and
       no higher than 7 feet, on wheels that can be moved around so as not to interfere with the
       sprinkler system.
    Consult with your safety department regarding egress requirements and building fire protection
       systems.
    Consult with Correctional Services regarding the safety and security of the dental clinic with
       altered sight lines.
  Recommendations may change as additional information becomes available. Additional questions
   should be referred to the respective Regional Chief Dental Officer. Refer also to the CDC’s Guidance
   for Dental Settings, available at:
   https://www.cdc.gov/coronavirus/2019-ncov/hcp/dental-settings.html




                                                 Page 10
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 89 of 154 Page ID #:656
 Federal Bureau of Prisons (BOP)                          COVID-19 Pandemic Response Plan
 MODULE 8. INMATE PROGRAMMING AND SERVICES                    October 19, 2020, version 2.0


 MODULE 8. INMATE PROGRAMING AND SERVICES

 WHAT’S NEW
 •   Added Section B.7 guidance for BARBERSHOP




                                                 Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 90 of 154 Page ID #:657
 Federal Bureau of Prisons (BOP)                                                                         COVID-19 Pandemic Response Plan
 MODULE 8. INMATE PROGRAMMING AND SERVICES                                                                   October 19, 2020, version 2.0

 MODULE 8 TABLE OF CONTENTS
     A. INMATE SERVICES ...................................................................................................................2
          1. RECREATION ............................................................................................................................. 2
          2. UNICOR .................................................................................................................................. 2
          3. WORK DETAILS .......................................................................................................................... 3
          4. FOOD SERVICE / DINING HALL...................................................................................................... 3
          5. LAUNDRY .................................................................................................................................. 3
          6. ELECTRONIC LAW LIBRARY (ELL) AND DISCOVERY MATERIALS ........................................................... 4
          7. BARBERSHOP............................................................................................................................. 4
     B. PROGRAMMING CONSIDERATIONS .............................................................................................5
     C. HOUSING CONSIDERATIONS .....................................................................................................6
     D. PSYCHOLOGY SERVICES ...........................................................................................................6


  A. INMATE SERVICES
 •   Develop a local daily cleaning schedule utilizing your housekeeping plan to clean and disinfect, when
     indicated, equipment used by multiple inmates (kitchen, UNICOR, barber shop tools, etc) and areas
     where inmates gather (dining hall, recreation, etc.)
      Refer to MODULE 1 – Infection Prevention and Control Measures for specific guidance regarding
         cleaning and disinfection.

 1. RECREATION
 •   Stagger time in recreation spaces. Generally, inmates in groups of no more than 100 should access
     the recreation yard for a minimum of one hour at a time, so long as they maintain social distancing
     and wear cloth face coverings when indicated.
 •   Inmates should have access to the recreation yard at least three times per week, and attend with
     inmates from their designated housing units.
 •   Group sports are prohibited.
 •   Use of gym equipment (e.g., weights, basketballs) are prohibited.
 •   Small classes that do not involve physical contact may be offered at the discretion of the Warden.
     If this occurs, all equipment / materials must be thoroughly sanitized after each use.
 •   Recreation will continue in Special Housing, consistent with standards outlined in policy.

 2. UNICOR
 •   In consultation with the Safety and Health Services departments, Wardens will develop plans to
     safely have UNICOR operations at their institutions.
 •   Plans should include the use of appropriate face coverings or PPE, as necessary, as well as
     disinfection and cleaning procedures, etc. Refer to Module 1- Infection Prevention and Control
     Measures.
 •   Space inmates six feet apart for work details, with facial coverings in place, and, if possible, provide
     some type of barrier between workers



                                                                         Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 91 of 154 Page ID #:658
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 8. INMATE PROGRAMMING AND SERVICES                                   October 19, 2020, version 2.0

 •   Consider a modification of UNICOR detail assignments or shifts with two or more details, each
     working a separate shift. House each individual detail together and on a separate unit from the
     other details or shifts so that if one unit/shift is affected by COVID-19, another detail/shift can cover
     the same assignment.
 •   Consider cross-training individuals for increased job coverage within UNICOR. House these
     individuals separately from the primary work group.

 3. WORK DETAILS
 •   Consider a modification of work detail assignments so that each detail includes only individuals from
     a single housing unit.
 •   Cross-train individuals for increased job coverage for details such as food service, laundry, and
     orderlies. House these individuals separately from the primary work group.
 •   Screen orderlies assigned to health service units (HSUs) for COVID-19 symptoms and temperature
     prior to each shift.
      Consider a weekly testing schedule for inmate workers in long-term care or in-patient units.
 •   In facilities with active COVID-19 cases (staff or inmate), consider screening inmate food service
     workers and orderlies for COVID-19 symptoms and temperature prior to each shift, as well as
     periodic testing for COVID-19.
 •   Space inmates six feet apart for work details, with facial coverings in place, and, if possible, provide
     some type of barrier between workers.

 4. FOOD SERVICE / DINING HALL
 The following options may be considered to reduce the interaction between individuals, especially when
 masks are removed for the purposes of eating.
 •   Require that masks not be removed unless the person is actually eating their food.
 •   Stagger meals (for instance, one housing unit at a time) to allow for social distancing.
 •   In lines, enforce the need to be six-feet apart. Consider marking the floors at six-foot intervals.
 •   Rearrange dining hall seating to increase space between individuals, e.g., remove every other chair
     and use only one side of a table so individuals are not facing each other.
 •   Minimize self-serve foods, e.g., eliminate salad bars.
 •   Provide meals inside housing units or cells.

 5. LAUNDRY
 There are no requirements to separate laundry between risk groups. Laundry from a COVID-19 case can
 be washed with other individuals’ laundry.
 •   Individuals handling laundry from COVID-19 cases should wear disposable gloves, discard the
     gloves after each use (e.g., after putting laundry into the washing machines), and perform hand
     hygiene—before performing other duties.
 •   Do not shake dirty laundry, to minimize the possibility of dispersing virus through the air.
 •   Launder items using the hottest appropriate water setting, and dry items completely.




                                                    Page 3
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 92 of 154 Page ID #:659
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 8. INMATE PROGRAMMING AND SERVICES                                   October 19, 2020, version 2.0

 6. ELECTRONIC LAW LIBRARY (ELL) AND DISCOVERY MATERIALS
 •   Whenever possible, consistent with social distancing protocols and safe institution operations,
     inmates should be permitted access to the ELL under conditions determined by the Warden at each
     facility.
 •   Similarly, inmates will need access to discovery materials relevant to pending cases, beyond those
     which are personally maintained by the inmates in their cells. It is recommended that a schedule be
     established to permit fair and timely access to ELL terminals and discovery materials upon inmate
     request, and that the schedule be provided to inmates at the facility.

 7. BARBERSHOP
 •   LIMITED SERVICES: Barbershops will provide limited services to include haircuts only – no shaves.
 •   REQUIRED PPE: Barbers will be required to wear facial coverings, gowns, gloves and face shield at all
     times. Inmates will wear cloth face coverings to the extent possible while receiving haircuts. Inmates
     receiving services will wear disposable or re-washable capes, smocks, neck strips, etc. These items
     will be disinfected or disposed of between each haircut.
 •   SOCIAL DISTANCING: Haircuts will be done by housing unit/cohorts. The number of inmates in the
     barbershop at any given time will vary by facility space and waiting areas. All stations must be
     spaced at least six feet apart. Inmates will wait outside the barbershop, adhering to social
     distancing and with facial covering in place, until the barber is ready to for them. Inmates will not
     interact with each other in the barbershop.
 •   Consider a station barrier between the work stations if it doesn’t interfere with egress or fire code
     standards.
 •   To prevent cross-contamination, remove all unnecessary items (magazines, newspapers, and any
     other unnecessary paper products/decor).
 •   HAND-WASHING – Barbers must wash hands with soap and warm water, for a minimum of 20 seconds
     between every haircut given. Barbers should wash hands immediately after touching their face,
     nose, eyes, mask or any non-sanitized surface. Inmate clients should wash hands or hand sanitize as
     they enter the barber shop.
 •   DISINFECTION AND SANITATION:
      All shops will be thoroughly cleaned and disinfected prior to reopening each day. Refer to
         MODULE 1 – for guidance on cleaning and disinfection.
      Disinfect all surfaces, tools, and linens, even if they were cleaned before the shop was closed
         the day before.
      Shops will maintain regular disinfection of all tools, shampoo bowls, and workstations.
      All tools will be disinfected between each use. Disinfectant for immersion of tools must be
         mixed daily and replaced sooner if it becomes contaminated throughout the work day (e.g., hair
         or debris floating in solution or cloudy color).
      Electrical equipment that cannot be immersed in liquid shall be wiped clean and disinfected, per
         the manufacturer’s instructions before and after each use.
      Use disposable towels when possible and dispose of them after every use. Wash any non-
         disposable towels, drapes, etc. in hot water setting and dry completely at warmest temperature
         setting.


                                                   Page 4
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 93 of 154 Page ID #:660
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 8. INMATE PROGRAMMING AND SERVICES                                   October 19, 2020, version 2.0

        The barber chair will be disinfected between each client. Floors will be thoroughly cleaned each
         day. All trash containers will be emptied daily.
 •   SIGNAGE: COVID 19 signage will be posted in the shop to include signs and symptoms, handwashing
     signs and social distance signs.
 •   SUPPLIES: Only the assigned barber will be allowed to handle any supplies. All clean supplies and
     tools will be kept in a clean dry place when not in use.
 •   WORK ATTIRE: Inmate Barbers should arrive at the barbershop showered and wearing clean clothing.
     Inmates should shower and change clothes as soon as they return from work.
 •   BARBER TRAINING PROGRAMS: Barber training programs may include training on specific types of cuts
     and shaves. Before implementing these programs, facilities should evaluate the epidemiological
     picture of the institution and develop plans in collaboration with the region and facility infection
     prevention and control leads.


 B. PROGRAMMING CONSIDERATIONS
  Institutions with ACTIVE COVID-19 CASES may make exceptions to the following programming
   requirements for the safety of staff and inmates. Modification requests are sent to the Regional
   Director and concurrence given by the Reentry Services Division.
  CDC guidance for schools and gatherings may be found at https://www.cdc.gov/coronavirus/2019-
   ncov/community/index.html
 Programming is an essential function in our facilities; furthermore, delivery of the FIRST STEP ACT (FSA)-
 approved EVIDENCE-BASED RECIDIVISM REDUCTION (EBRR) programs and PRODUCTIVE ACTIVITIES (PAS) are
 required by law. Institutions will offer programming in the following ways:
 •   RESIDENTIAL PROGRAMS (i.e., RDAP, BRAVE, SOTP, TCU, FIT, etc.) will continue as required by policy.
     Programs may resume groups with more than 10 participants, so long as other social distancing
     modifications remain in place (e.g., holding groups in larger spaces; suspending community
     meetings, etc.)
 •   NON-RESIDENTIAL EBRR programs and PAs (e.g., GED, Anger Management) will continue. These
     services will be offered at no less than half of their regular capacity.
    Institutions should continue to deliver EBRR and PA programming consistent with the curriculum.
     However, for purposes of safety/social distancing, staff may offer programs in the housing unit or in
     outdoor or unused spaces.
 •   GED TESTING, in groups of six or less, will resume with priority given to inmates releasing within 120
     days. Other inmates may be tested if resources allow.
 •   EDUCATIONAL CURRICULUM may be converted to self-study modalities when able.
 •   Consider suspending group programs not required by law.
      With discontinuation of group activities, it is vitally important to creatively identify and provide
       ALTERNATIVE FORMS OF ACTIVITY to support the mental health of incarcerated individuals during the
       pandemic.




                                                    Page 5
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 94 of 154 Page ID #:661
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 8. INMATE PROGRAMMING AND SERVICES                                   October 19, 2020, version 2.0

 C. HOUSING CONSIDERATIONS
 •   Arrange bunks so that individuals sleep head-to-foot to increase the distance between their faces.
 •   Rearrange scheduled movements to minimize mixing of individuals from different housing units.
 •   Ensure thorough cleaning/disinfection of living space when assigned to a new occupant.
 •   If space allows, reassign bunks to provide more space between individuals (ideally six feet or more in
     all directions). Ensure that bunks are cleaned thoroughly if assigned to a new occupant.
 •   Minimize the number of individuals housed in the same room as much as possible.
 •   Consider opening vacant housing units to decrease population density, when feasible.


 D. PSYCHOLOGY SERVICES
 While protecting the health of inmates and staff, institutions must also ensure that:
 •   Mental health emergencies are prevented.
 • Appropriate care is provided to vulnerable inmates.
 The following recommendations will support these objectives:
 •   If inmates are confined to their cells, single cells should be eliminated to the greatest extent
     possible, to reduce the isolation and privacy that can facilitate suicide. Psychology Services staff
     should be consulted regarding any inmates proposed for single celling to ensure they are not
     particularly vulnerable individuals and/or to make recommendations.
 •   Psychologists must conduct daily rounds in all areas where inmates are housed or confined, to
     observe and communicate with inmates; psychologists may make recommendations regarding
     vulnerable inmates to ensure that their needs are met. If psychologist staffing levels necessitate,
     Treatment Specialists may assist with rounds.
 •   Psychologists must remove inmates from their cells for private sessions when providing crisis
     intervention or suicide risk assessments.
 •   Psychologists must offer to remove inmates with CARE3-MH and CARE4-MH assignments from their
     cells at least weekly for individual clinical contact.
 •   If suicide watch is recommended by a staff member and the usual suicide watch room is not
     available, PS5324.08, SECTION 12, SUICIDE PREVENTION PROGRAM, states that under emergency
     conditions a room other than the designated suicide watch room may be used, as long as an inmate
     on watch is returned to the approved room when it becomes available. Emergency suicide watch
     rooms may not be in the Special Housing Unit.
 •   Institutions may elect to continue using suicide watch companions at the discretion of the Warden.




                                                    Page 6
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 95 of 154 Page ID #:662
 Federal Bureau of Prisons (BOP)                                                                   COVID-19 Pandemic Response Plan
 MODULE 9. Inmate Visitation                                                                            August 31, 2020, version 1.0


 MODULE 9. INMATE VISITATION

 MODULE 9 TABLE OF CONTENTS
     A. GENERAL GUIDANCE FOR ALL VISIT TYPES .................................................................................... 1
     B. SOCIAL VISITS ........................................................................................................................ 1
     C. LEGAL VISITS ......................................................................................................................... 2

 A. GENERAL GUIDANCE FOR ALL VISIT TYPES
  Depending upon factors such as local community transmission rates and institution COVID-19
   epidemiological status, consider suspending or modifying visitation programs, if legally permissible.
   This decision is an executive level decision made by the agency’s Central Office Executive Staff.
  Post signage at the entrance to the facility and communicate with potential visitors instructing them
   to postpone visits if they have respiratory illness.
  The status of visitation for the agency and for each institution should be posted on the bop.gov
   website.
  All visitors should be screened for symptoms and a temperature taken prior to entry.
    Screening for COVID-19 symptoms and a temperature check should be performed by trained non-
       medical staff whenever possible.
     If possible, a Plexiglas barrier should be installed at the location of visitor screening to prevent
      direct droplet exposure.
     See the Visitor/Volunteer/Contractor COVID-19 Screening Tool in the APPENDICES.
     See MODULE 2 – PPE for guidance for performing COVID-19 screenings.
  All visitors must wear a non-vented face covering while at the institution (from the time they arrive
   to the time they depart) and must maintain at least 6 feet of separation with the person they are
   visiting.
  A handwashing or hand sanitizing station should be established and available for use by all visitors at
   all visitor points of entry and exit and within the visiting room area. Visitors should be encouraged to
   wash their hand before and after visitation.

 B. SOCIAL VISITS
  Inmate social visits are important to inmate well-being but also create a risk for introducing COVID-
   19 infection into the work force and incarcerated population by civilian visitors from the
   community.
    An agency-level decision to suspend or resume inmate social visits is made and communicated
      by the BOP Executive Staff based on agency- and pandemic-specific circumstances.
     The current status of visitation should be reflected both on the Bureau’s public website as well
      as each individual institution’s website.




                                                                      Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 96 of 154 Page ID #:663
 Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
 MODULE 9. Inmate Visitation                                                  August 31, 2020, version 1.0

  Arrangements should be made to increase options for incarcerated persons to communicate with
   their families via telephone or video teleconferences (VTC), especially when in-person visitation is
   limited or suspended.
  The following criteria should be considered when making the decision to not allow in-person
   inmate social visitation.
    Visitation should not occur at institutions with a COVID-19 movement moratorium or when active
      institution transmission is occurring. If an institution develops active COVID-19 transmission after
      visitation has been scheduled, the visitation may need to be cancelled and rescheduled at a later
      date when transmission abates.
    Individual inmates should not be allowed in-person visits when they are in medical isolation or
      quarantine.
    Visitors who are sick, have symptoms of COVID-19, a non-contact forehead temperature ≥ 100 °F,
      decline symptom screen and temperature check, or refuse to wear a face covering should not be
      allowed to visit in-person.
  In addition to the GENERAL GUIDANCE listed above, the following procedures should be followed to
   limit the spread of COVID-19 when visitation is allowed.
    Institutions will need to prepare in advance and develop procedures prior to starting in-person
       visitation.
    Identify a specific location where visitation will occur and determine how many visitors and
       inmates will be allowed in that space in order to achieve at least six feet of physical / SOCIAL
       DISTANCING. State and local restrictions on group size may apply.
    Develop an appropriate flow or staging of visitors to maintain at least six feet of physical / SOCIAL
       DISTANCING during entry to the facility, screening, and movement to the visitation room. Having a
       visitation schedule booked in advance is recommended to prevent crowding of visitors at all
       points in the visitation process.
    All visitation with inmates should be NON-CONTACT. PLEXIGLAS OR SIMILAR BARRIER will need to be
       installed to prevent contact during the visit. Consultation with an environmental and safety
       compliance officer is recommended to ensure life safety and fire code requirements are met.
    To prevent mixing of different groups of inmates, scheduled visitation by housing unit or cohort is
       encouraged.
    Inmate searches before and after visitation are conducted according to policy. PPE for the officer
       performing the search includes a face covering and gloves.
    The visiting rooms and barriers should be CLEANED AND DISINFECTED between individual visitors or
       groups and cleaned / disinfected after visitation is over. Refer to MODULE 1 - Infection Prevention
       and Control, for specific recommendations on cleaning and disinfection procedures.

 C. LEGAL VISITS
 Legal visits are important aspects of the U.S. criminal justice system, but they create potential risks for
 COVID-19 transmission from the close interactions that may occur. In addition to the many general




                                                   Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 97 of 154 Page ID #:664
 Federal Bureau of Prisons (BOP)                                            COVID-19 Pandemic Response Plan
 MODULE 9. Inmate Visitation                                                     August 31, 2020, version 1.0

 infection prevention measures recommended by the CDC, the BOP uses quarantine, medical isolation,
 and testing for COVID-19 to limit the risk of transmission.
 The following recommendations apply these established infection prevention procedures and
 principles in a way that accommodates legal visits as safely possible.
  INMATES IN COVID ISOLATION should NOT have in-person legal visits unless absolutely necessary.
   Inmates in medical isolation have, or are suspected to have, COVID-19 and may transmit the
   infection through close or direct contact with others. Strongly consider rescheduling until the inmate
   has met release from medical isolation criteria or utilizing legal telephone calls and, if available, VTC.
  INMATES IN COVID QUARANTINE should NOT have in-person legal visits unless absolutely necessary.
   Quarantined inmates may have asymptomatic COVID-19 infection or be in the incubation period, and
   should delay legal visits until they have COVID-tested negative at the end of quarantine. Legal
   telephone calls or VTC with attorneys, if available, are recommended as alternatives.
  Considerations for in-person legal visits:
    In general, testing an inmate for COVID-19 immediately after a legal visit would have little utility
     and is not recommended.
     Inmates and attorneys/legal visitors should wear FACE COVERINGS (cloth or surgical mask) and
       should perform HAND HYGIENE (washing hands with soap and water or using hand sanitizer) just
       before and after in-person visits.
     Use of PLEXIGLAS OR SIMILAR BARRIER between inmate and attorney is strongly recommended for in-
       person visits. In the alternative, if a barrier is not present, SOCIAL DISTANCING (i.e., 6 feet apart)
       should be used.
     Attorneys/legal visitors should be SYMPTOM-SCREENED and TEMPERATURE-CHECKED upon entry into
       the facility. Legal visitors who are sick or symptomatic should not be allowed to visit.
        See the Visitor/Volunteer/Contractor COVID-19 Screening Tool in the Appendices.
     If necessary, documents should be passed back and forth in a manner to AVOID CONTACT between
       individuals.
     When legal attorney rooms are available, they should be utilized to allow for SOCIAL DISTANCING
       among all present in the room. If there is no legal attorney room available and if there is more
       than one attorney/inmate pair present, all participants should also be separated by more than six
       feet to the extent possible, while protecting attorney-client communications.
     Tables, chairs, and other high-touch surfaces should be CLEANED AND DISINFECTED after each use.




                                                      Page 3
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 98 of 154 Page ID #:665
 Federal Bureau of Prisons (BOP)                                                              COVID-19 Pandemic Response Plan
 MODULE 10. Volunteer & Contract Staff Mgt.                                                        August 31, 2020, version 1.0


 MODULE 10. VOLUNTEER AND CONTRACT STAFF MANAGEMENT

 MODULE 10 TABLE OF CONTENTS
     GENERAL CONSIDERATIONS .......................................................................................................... 1
     ESSENTIAL VOLUNTEERS AND CONTRACTORS .................................................................................... 1
     BACKGROUND INVESTIGATIONS AND SECURITY CLEARANCE .................................................................. 1
     NON-ESSENTIAL VOLUNTEERS AND CONTRACTORS ............................................................................. 2

  GENERAL CONSIDERATIONS
  Contractors and volunteers provide important services to the inmate population and to the agency
   during routine operations. During a pandemic, the importance of on-site services must be balanced
   with the risk of infection being introduced into an inmate population or office setting by a visitor
   from the community.
  Pandemics may also create a greater need for such services when contingency or crisis situations
   arise due to a higher demand for services, increased numbers of sick employees or contractors, a
   need for alternate care facilities at an institution, etc… Thus, contractors and volunteers need to be
   considered as viable options for addressing agency and institution needs.
     Central Office Executive Staff will need to make overall agency decisions related to the role of
     contractors and volunteers during a pandemic. However, within the framework of those general
     decisions, individual institution needs and contracting decisions will be made locally in consultation
     with Regional leadership.

 ESSENTIAL VOLUNTEERS AND CONTRACTORS
  ESSENTIAL SERVICES MAY INCLUDE: Medical services, mental health services, religious services (if unable
   to provide remote services), and critical infrastructure repairs.
  Volunteers and contractors performing essential services or maintenance on essential systems may
   continue entering the institution. All General Guidance for Inmate Visitation applies to contractors
   and volunteers, including screening for COVID-19 symptoms using the same procedures for staff
   prior to entry.
    Refer to MODULE 9, Inmate Visitation, for general information and procedures regarding visits.
    See the Visitor/Volunteer/Contractor COVID-19 Screening Tool in the Appendices.
  Volunteers and contractors who feel ill should be instructed not to report to the institution, but
   notify their point of contact at the institution.

 BACKGROUND INVESTIGATIONS AND SECURITY CLEARANCE
  When determining clearance requirements for non-BOP individuals, refer to the following BOP
   Information Security Programs policy (PS1237.16):
    3.3 Non-BOP Individuals (Contractors and Volunteers)
        Certain non-BOP individuals do not require a clearance to perform the following:
         Low-risk services such as an initial installation of IT systems where no data is resident.


                                                                  Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 99 of 154 Page ID #:666
 Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
 MODULE 10. Volunteer & Contract Staff Mgt.                                  August 31, 2020, version 1.0

          Low-risk services such as infrequent maintenance or repairs of IT systems where no data is
           resident.
          Moderate-risk medical non-BOP individuals, working in Health Services, as long as the
           individual is only accessing information normally used in the course of providing professional
           medical services (no computer/system access).
          Individuals who enter a BOP facility no more than 52 days in a 12-month period.

  In deployment of this PANDEMIC RESPONSE PLAN, laws and regulations applicable to background
   investigations and security clearance must be followed. Institutions are encouraged to begin this
   clearance process upon identification of the volunteer or contractor, so as to avoid delays in allowing
   access to the institution or performing work.
  Human Resources staff should be available to quickly and efficiently obtain all documentation,
   including a pre-employment waiver, to initiate and complete the clearance process as quickly and
   efficiently as possible.
  For Health Services contractors requested or utilized under this plan, computer access and electronic
   health record (EHR) training should be initiated as soon as permissible so that contractors can
   perform their work with the appropriate documentation.
  All non-BOP individuals must always be monitored and escorted by staff knowledgeable about the
   work being performed.
    A signed non-disclosure agreement and an Information Security briefing must be completed prior to
     work being performed. All pre-employment requirements, as stated in HSPD-12 DOJ regulations, and
     BOP employment policy apply (an NCIC, fingerprint check, or any other local entrance or visiting
     procedures).
  All non-BOP individuals not meeting the categories listed in PS 1237.16 Section 3.3 must have a
   security clearance commensurate with their access. Non-BOP individuals who access a BOP IT system
   also need a PIV card. Documentation is maintained in the contractor/volunteer security file.
  NATIONAL GUARD ASSISTANCE: In some cases, it may be necessary to utilize National Guard assets
   authorized by their respective state governors. In this instance, additional clearances may not be
   required.
  Any questions regarding clearances should be directed to Security and Background Investigation
   Section of the Human Resources Management Division or to the Chief Information Officer in
   Information, Policy, and Public Affairs Division.

 NON-ESSENTIAL VOLUNTEERS AND CONTRACTORS
 Consideration should be given to limit access to the facility by non-essential volunteers and contractors.
  Refer to MODULE 9, Inmate Visitation, for information regarding personal and legal visits.




                                                   Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 100 of 154 Page ID #:667
  Federal Bureau of Prisons (BOP)                                     COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                      February 25, 2021, version 5.0


  MODULE 11. BOP EMPLOYEE MANAGEMENT

  WHAT’S NEW
  VERSION 2.0
  • “COVID-19 Enhanced Screening Form” title changed to “COVID-19 Screening Tool for Staff/
    Contractors/Visitors”
  • Reference to Appendix “COVID-19 Tips for Official Travel Using Commercial Vendors” added


  VERSION 3.0
  • SECTION C. GUIDANCE FOR STAFF WITH POTENTIAL EXPOSURE TO COVID-19: the following statements added:
     The BOP relies on the local Health Department or the individual’s healthcare provider to delineate
       the method used to release COVID-19 positive staff back to work in accordance with CDC
       guidance.
     A negative COVID-19 test is not required for staff to return to work. Follow guidance below for
       return to work requirements.
  • Added Section C. 3 and C.4 Asymptomatic Staff with a Positive COVID-19 Test
  • Updates to SECTION D. ALGORITHM FOR SYMPTOMATIC BOP STAFF to clarify procedures for positive COVID-
    19 test and no hospitalization.

  VERSION 4.0
  • Updates to SECTION E. STAFF TESTING to include additional information regarding BOP National
    Contract for staff testing
  • References added to Staff Positive Case Form (located in Appendices)

  VERSION 5.0
  • Addition of SECTION I. PERSONAL TRAVEL
  • Removal of references to Families First Coronavirus Response Act (FFCRA) – expired December 31,
    2020




                                                  Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 101 of 154 Page ID #:668
  Federal Bureau of Prisons (BOP)                                                                COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                                                 February 25, 2021, version 5.0

  MODULE 11 TABLE OF CONTENTS
     A. DEFINITIONS.........................................................................................................................3
     B. ENHANCED EMPLOYEE SCREENING FOR GAINING ENTRY .................................................................. 3
     C. GUIDANCE FOR STAFF WITH POTENTIAL EXPOSURE TO COVID-19 ..................................................... 4
         1. ASYMPTOMATIC INSTITUTION STAFF REPORTING POTENTIAL EXPOSURE TO COVID-19 .................... 4
         2. ASYMPTOMATIC NON-INSTITUTION STAFF REPORTING POTENTIAL EXPOSURE TO A COVID-19 .......... 4
         3. ASYMPTOMATIC INSTITUTION STAFF WITH POSITIVE COVID-19 TEST ........................................... 4
         4. ASYMPTOMATIC NON-INSTITUTION STAFF WITH POSITIVE COVID-19 TEST ................................... 5
         5. SYMPTOMATIC STAFF ........................................................................................................5
     D. ALGORITHM FOR SYMPTOMATIC BOP STAFF................................................................................6
     E. GUIDANCE FOR STAFF TESTING ..................................................................................................7
         1. INDICATIONS AND PRIORITIES FOR TESTING .............................................................................7
         2. STAFF TESTING NATIONAL CONTRACT ....................................................................................8
         3. QUEST DIAGNOSTICS STAFF TEST RESULTS ..............................................................................8
     F. TDY AND OFFICIAL TRAVEL ......................................................................................................9
         1. FOR EMPLOYEES RETURNING TO AN INSTITUTION FROM TDY AND OFFICIAL TRAVEL ........................ 9
         2. FOR EMPLOYEES RETURNING TO A NON-INSTITUTION SETTING FROM TDY AND OFFICIAL TRAVEL ....... 9
     G. TEMPORARY JOB MODIFICATIONS (TJM) .................................................................................. 10
     H. GUIDANCE FOR LEAVE ASSIGNMENTS ....................................................................................... 10
     I. PERSONAL TRAVEL ................................................................................................................. 10
          1. FOR EMPLOYEES RETURNING TO AN INSTITUTION .................................................................. 10
          2. FOR EMPLOYEES RETURNING TO A NON-INSTITUTION SETTING ................................................ 11
     J. RECOMMENDATIONS FOR FAMILY OR OTHERS IN THE EMPLOYEE’S HOUSEHOLD .................................. 12
     K. RIDESHARE/VANPOOL GUIDANCE ............................................................................................ 12
     L. RESOURCES FOR STAFF ........................................................................................................... 12
         1. STAFF SUPPORT LINE ....................................................................................................... 12




                                                                    Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 102 of 154 Page ID #:669
  Federal Bureau of Prisons (BOP)                                      COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                       February 25, 2021, version 5.0

  A. DEFINITIONS
  • BOP INSTITUTION STAFF: BOP employees who work within the correctional setting.
  • BOP NON-INSTITUTION STAFF: BOP employees who work outside the correctional setting, i.e., Regional
    Office, Central Office, Grand Prairie, Staff Training Academy, Management and Specialty Training
    Center.
  • POTENTIAL EXPOSURE: Having close contact within 6 feet of an individual with confirmed or suspected
    COVID-19 for greater than 15 minutes while not wearing recommended PPE. The timeframe for
    potential exposure includes the 48-hour period before the individual became symptomatic.

  B. ENHANCED EMPLOYEE SCREENING FOR GAINING ENTRY
   COVID-19 could gain entrance to a facility through infected employees. Staff should be educated to
    stay home if they have fever and/or respiratory symptoms. If employees become sick at work, they
    should be advised to promptly report this to their supervisor and go home. Institutions should work
    with executive staff and human resources to develop a local contingency plan for reduced staffing.
     All employees must be screened upon arrival with a temperature check, as well as questions about
     respiratory and other COVID-related symptoms and whether they have had contact with a known
     COVID-19 case.
   A COVID-19 ENHANCED SCREENING TOOL FOR STAFF/CONTRACTORS/VISITORS is available in the Appendices.
    This form can be laminated so that the screening staff can read the questions to the employees being
    screened and accept their responses verbally.
   Given the public health emergency, staff who REFUSE the enhanced health screening will be denied
    entry and charged leave—and may be subject to disciplinary action.
  • Employee screenings do not require written documentation unless the person responds “YES” to any
    question or has a temperature, as described below.
  • The temperature check should ideally be taken with a no-touch, infra-red thermometer. If an
    employee registers a temperature of greater than or equal to 100 degrees (Fahrenheit), they will be
    denied entry to the facility and put on sick leave. They should be advised to consult with their
    healthcare provider. (See the Algorithm for Symptomatic BOP Staff.)
  • If the temperature is out of range, (<93.7°F or >108.1°F or screen reads “HI” or “LOW”) the employee
    should be asked to stand aside for 10 minutes and then the temperature should be remeasured.
  • Temperature and symptom screening can be performed by non-health care personnel trained to
    measure temperature.
     Training videos for non-healthcare providers to check temperatures can be found on the BOP
      Sallyport COVID-19 Guidance page.
     Upon completion of the Temperature Video(s), staff should complete the Opinion Survey also
      found on the BOP Sallyport COVID-19 guidance page so that the training can be added to the
      training record.
  • Information regarding screening of volunteers and contract staff can be found in MODULE 10.




                                                  Page 3
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 103 of 154 Page ID #:670
  Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                        February 25, 2021, version 5.0

  C. GUIDANCE FOR STAFF WITH POTENTIAL EXPOSURE TO COVID-19
  • The Infection Control person in charge will determine whether the employee has had POTENTIAL
    EXPOSURE (see definition above) to a COVID-19 case and requires further assessment.
  • Any staff (civil service or PHS) who are subject to or received movement restrictions at the direction
    of public health authorities should provide this information to their supervisor and institution Human
    Resources and not return to work until instructed to do so.
  • Per PS6701.01, all employees are required to report a COVID-19 positive test to their institution
    human resources department. Reporting should include completion of the STAFF POSITIVE CASE FORM
    located in the Appendices in addition to the lab report or screen shot indicating diagnosis.
  • Any questions regarding leave flexibilities should be forwarded to the Staffing and Employee
    Relations Section (SERS) for further guidance.
  • The BOP relies on the local Health Department or the individual’s healthcare provider to delineate
    the method used to release COVID-19 positive staff back to work in accordance with CDC guidance.
  • A negative COVID-19 test is not required for staff to return to work. Follow guidance below for return
     to work requirements.
   If the employee becomes symptomatic in any of the below scenarios, see the Algorithm for
    Symptomatic BOP Staff below.

  1. ASYMPTOMATIC INSTITUTION STAFF REPORTING POTENTIAL EXPOSURE TO COVID-19
  BOP employees are considered to be part of the critical infrastructure of the institution. To ensure
  continuity of operations of essential functions, the CDC advises that CRITICAL INFRASTRUCTURE WORKERS are
  permitted to continue work following potential exposure to COVID-19, provided they remain
  asymptomatic.
  • The exposed employee should report to work and go through the enhanced screening at the
    institution.
  • The employee should monitor their health status with continual awareness of development of
    COVID-19 symptoms and twice daily temperature self-checks.

  2. ASYMPTOMATIC NON-INSTITUTION STAFF REPORTING POTENTIAL EXPOSURE TO A COVID-19
  • Staff who currently have an approved telework agreement (regular or situational) are expected to
    continue telework at their home.
  • The employee should monitor their health status with continual awareness of development of
    COVID-19 symptoms and twice daily temperature self-checks.

  3. ASYMPTOMATIC INSTITUTION STAFF WITH POSITIVE COVID-19 TEST
  • Asymptomatic staff who test positive for COVID-19 may return to work after 10 days have passed
    since first positive COVID-19 test.




                                                   Page 4
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 104 of 154 Page ID #:671
  Federal Bureau of Prisons (BOP)                                      COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                       February 25, 2021, version 5.0

  4. ASYMPTOMATIC NON-INSTITUTION STAFF WITH POSITIVE COVID-19 TEST
  • Staff who currently have an approved telework agreement (regular or situational) are expected to
    continue telework at their home.
  • The employee should monitor their health status with continual awareness of development of
    COVID-19 symptoms and twice daily temperature self-checks.

  5. SYMPTOMATIC STAFF
  Due to the widespread prevalence of COVID-19-infected persons, staff with symptoms suggestive of
  COVID-19 infection may not be aware if a potential exposure has occurred. The Algorithm for
  Symptomatic BOP Staff on the following page shows the steps that should be taken if a BOP employee
  has symptoms suggestive of COVID-19.
  • The BOP relies on the local Health Department or the individual’s healthcare provider to release
    COVID-19 positive staff from isolation in accordance with CDC guidance.
  • If the provider has cleared a staff member to return to work and the staff member refuses, the
    individual should be charged AWOL. The individual can also be issued an 8-point letter after
    consultation with the Occupational Safety and Health Branch.




                                                  Page 5
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 105 of 154 Page ID #:672
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 106 of 154 Page ID #:673
  Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                          February 25, 2021, version 5.0

  E. GUIDANCE FOR STAFF TESTING
  Refer to MODULE 3 SCREENING & TESTING for information regarding types of COVID-19 tests available.

  All institutions are advised to identify methods for staff to be voluntarily tested for COVID-19.
  • Institutions are strongly encouraged to establish relationships with the local health department for
    testing. Utilization of a staff specific BOP national contract for COVID-19 testing is a secondary
    option.
     Staff may locate community testing sites through the following link:
       https://www.hhs.gov/coronavirus/community-based-testing-sites/index.html.
  • Several locales have established additional procedures to allow first responders to be tested for
    COVID-19. Institutions are encouraged to become familiar with the procedures and locations of
    these resources to augment, or in lieu of, testing with DOHs or BOP national contract. Some of these
    locations may require a memo or letter from the individual’s employer verifying their status as
    someone working in a Critical Infrastructure Industry. Please use the Critical Infrastructure Memo to
    Local DOH for Employee Testing memo template located in the Appendices to satisfy this
    requirement, as needed.
  • Once testing options are identified, staff should be made aware of their options in a direct and
    prominent fashion.
  • Per PS6701.01, all employees are required to report a COVID-19 positive test to their institution
    human resources department. Reporting should include completion of the STAFF POSITIVE CASE FORM
    located in the Appendices in addition to the lab report or screen shot indicating diagnosis.
  • Questions related to staff testing, should be routed through the regional Emergency Operations
    Center.

  1. INDICATIONS AND PRIORITIES FOR TESTING
  Specific indications for testing staff in the BOP are listed below in TWO MAIN CATEGORIES. If there are
  limitations in the number of tests that can be performed at a given location, prioritization of testing
  indications may be needed and should be done in consultation with the Central Office Occupational
  Safety & Health Branch and Infectious Disease Prevention & Control Staff.
  • SYMPTOMATIC
     All staff with symptoms consistent with or suggestive of COVID-19 should be referred to their
       private physician or health department for evaluation/testing.
  • ASYMPTOMATIC WITH KNOWN OR SUSPECTED CONTACT WITH A COVID-19 CASE
     As a reminder, the primary testing modality used in this category should be that of the local
    health department when possible.
     When a case of COVID-19 is identified at an institution, a contact tracing of both staff and inmates
       should be performed expeditiously.
     All staff identified as close contacts of the initial case will be referred to local Department of
       Health or contract testing provider (if activated at the local institution).
     Asymptomatic staff will continue to report to work and go through enhanced screening to gain
       entrance to the institution while awaiting testing results and complying with all local requirement
       regarding use of face covering at all times.




                                                    Page 7
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 107 of 154 Page ID #:674
  Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                          February 25, 2021, version 5.0

      Institution-wide testing of staff may be considered by the Warden, in consultation with the local
        health department, where one or more staff cases of COVID-19 have been identified, where there
        is substantial transmission confirmed beyond the initial (index) case, or if the individual has
        moved about the institution.

  2. STAFF TESTING NATIONAL CONTRACT
  The BOP has awarded a national contract with Quest Diagnostics to provide COVID-19 molecular
  diagnostic (PCR). For institutions that utilize/activate the national contract, Quest Diagnostics will
  provide an initial shipment of self-collection kits to each BOP facility which will be replenished based on
  availability.
  Wardens at each facility will assign an ADMINISTRATOR and BACKUP ADMINISTRATOR for this contract.
  • ADMINISTRATOR responsibilities will include:
     Provide contact information to Quest Diagnostics in order to set-up a username and password for
      administrator online access.
     Receive initial training by Quest.
     Provide self-collection kits to BOP staff meeting indications for testing listed above, utilizing Quest
      Diagnostic’s online pre-registration process, and assisting in the shipment of self-collection kits.
     Review registration information for completion.
     Create testing requisitions and provide to staff, along with the self-collection kit, utilizing Quest
      Diagnostic’s online portal.
     Hold all signed consents at each BOP facility in Human Resources Department.
     Arrange FedEx Overnight pick-up of the packages/samples that have been collected on that day.
  • BOP STAFF meeting indications for testing listed above will:
     Be provided a link to complete registration by locally assigned Administrator.
     Register via Quest Diagnostic’s online portal with their demographic information as prompted.
     Sign the required Consents for testing and release of results to the BOP per Employee Health care
      Policy (PS6701).
     Package the sample/paperwork according to provided instructions once the specimen is self-
      collected and paperwork is complete.
     Provide the completed package to the ADMINISTRATOR to arrange for pick-up by FedEx
  • Once the sample has been collected, Quest Diagnostics will manage shipment, processing, testing,
    and resulting of all samples.

  3. QUEST DIAGNOSTICS STAFF TEST RESULTS
  • Staff will have access to their results through a secure on-line portal provided by Quest Diagnostics.
  • All staff with a positive test result will be notified via phone immediately by a Quest Diagnostics
    provider. In the event the staff is not available by phone, he/she will be notified via overnight
    mailing of results.
  • Through a secure electronic method, Quest Diagnostics will provide a nightly aggregate report of
    staff results to the appropriate BOP representative.
  • Report will be provided in Excel format (csv) with de-identified and/or identified information as per
    consent signed.



                                                    Page 8
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 108 of 154 Page ID #:675
  Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                          February 25, 2021, version 5.0

  F. TDY AND OFFICIAL TRAVEL
  • Guidance for COVID-19 TIPS FOR OFFICIAL TRAVEL USING COMMERCIAL VENDORS is available in the
    Appendices
  • Regardless of duty location, upon returning from travel, staff should self-monitor their health
    status twice per day through temperature checks and evaluation for symptoms such as coughing,
    shortness of breath, chills, muscle pain, or new loss of taste and smell.
  • Also, regardless of duty location, staff shall notify their supervisor immediately if they believe they
    had prolonged contact with any COVID-19 positive individual in the workplace while they were not
    properly supplied and/or protected with PPE.

  1. FOR EMPLOYEES RETURNING TO AN INSTITUTION FROM TDY AND OFFICIAL TRAVEL
  (Where screening is performed to gain entrance)
  • If ASYMPTOMATIC and had been assigned to one of the following duty locations: a Quarantine Unit,
    Medical Isolation Unit, Hospital Duty, or Inmate Transport, they shall be placed on Weather & Safety
    Leave for 14 calendar days, unless otherwise determined by the CEO of their home institution
    because of critical staffing needs.
  • If ASYMPTOMATIC and had not been assigned to a post described above, staff are to report to work,
    wear a cloth face covering and proceed through the enhanced screening at the institution per CDC
    guidance on critical infrastructure workers found here: https://www.cdc.gov/coronavirus/2019-
    ncov/downloads/critical-workers-implementing-safety-practices.pdf
  • If an employee in any scenario becomes SYMPTOMATIC at any time during the 14 days post-TDY:
     They should not report to work.
     They should give notice to their Supervisor.
     They should alert the Local Health Department or their personal Healthcare provider.
     See the Algorithm for Symptomatic BOP Staff above.

  2. FOR EMPLOYEES RETURNING TO A NON-INSTITUTION SETTING FROM TDY AND OFFICIAL TRAVEL
  (Where screening IS NOT performed to gain entrance such as Regional Office, Central Office, Grand
  Prairie, Staff Training Academy, or Management and Specialty Training Center)
  • If telework ready and ASYMPTOMATIC, staff should telework.
  • If not telework ready and ASYMPTOMATIC and had not been assigned to a post described above, staff
    should return to work and wear a cloth face covering while at work in addition to any required
    enhanced screening.
  • If not telework ready and asymptomatic and had been assigned to such a post described above,
    they should be placed on Weather & Safety Leave for 14 calendar days unless otherwise determined
    by the CEO of their home institution because of critical staffing needs.
  • If an employee becomes symptomatic at any time:
     They should not report to work.
     They should give notice to their supervisor.
     They should alert the Local Health Department or their personal Healthcare provider.
     See the Algorithm for Symptomatic BOP Staff above.



                                                    Page 9
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 109 of 154 Page ID #:676
  Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                        February 25, 2021, version 5.0

  G. TEMPORARY JOB MODIFICATIONS (TJM)
  Staff who have indicated high-risk medical issue(s) should be given the COVID-19 Medical Condition Self
  Reporting Tool (in the Appendices) to submit to the OSH mailbox: BOP_HSD/Employee Health for
  processing. The subject line of the email should be “High risk staff declaration form- [Last name, First
  name].” The employee should continue to report to work or use personal leave until the employee is
  notified that a determination has been made.

  H. GUIDANCE FOR LEAVE ASSIGNMENTS
  WEATHER & SAFETY LEAVE
  • Weather and Safety Leave is to be used for TDY leave until the staff member becomes
    symptomatic. It is not appropriate to use Weather and Safety Leave for staff who have tested
    positive for COVID-19.
  • Staff are entitled to Weather & Safety Leave if they are placed in quarantine status by the Agency
  •   The granting official for Weather and Safety leave is the local Warden.

  CONTINUATION OF PAY (COP)/OFFICE OF WORKERS’ COMPENSATION PROGRAM (OWCP) LEAVE
  • Once a staff member files for OWCP, they must use COP. COP leave is for a maximum of 45 days
    when medically indicated.

  SICK LEAVE
  As a reminder, supervisors have the authority to approve advanced sick leave for a maximum of 240
  hours (30 days) to full-time employees in accordance with DOJ Order 1630.1B, Leave Administration,
  and P.S. 3630.02, Leave and Benefits.

  I. PERSONAL TRAVEL
  • Regardless of duty location, upon returning from travel, staff should self-monitor their health
    status twice per day through temperature checks and evaluation for symptoms such as coughing,
    shortness of breath, chills, muscle pain, or new loss of taste and smell.
  • If an employee becomes symptomatic at any time:
     They should not report to work.
     They should give notice to their supervisor.
     They should alert the Local Health Department or their personal Healthcare provider.
     See the Algorithm for Symptomatic BOP Staff above.

  • CDC levels of infectivity by region can be located here: https://www.cdc.gov/coronavirus/2019-
    ncov/travelers/map-and-travel-notices.html

  1. FOR EMPLOYEES RETURNING TO AN INSTITUTION (WHERE SCREENING IS PERFORMED TO GAIN
  ENTRANCE)
  • If ASYMPTOMATIC and has traveled from a low infectivity region, staff can report to work, wear a cloth
    face covering and proceed through the enhanced screening at the institution per CDC guidance on



                                                   Page 10
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 110 of 154 Page ID #:677
  Federal Bureau of Prisons (BOP)                                     COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                      February 25, 2021, version 5.0

     critical infrastructure workers found here: https://www.cdc.gov/coronavirus/2019-
     ncov/downloads/critical-workers-implementing-safety-practices.pdf
  • If ASYMPTOMATIC and has traveled from a high infectivity region designated by the CDC, and the CEO
    of the home institution does not require staff to report to work as there is adequate staffing at the
    institution at the time:
     Staff can be offered testing for COVID-19 through the BOP, three days or greater after their return
        • If test results are negative, staff can return 10 days after returning from travel. Leave
          assigned may be annual, sick, advanced sick or leave without pay (LWOP). Weather and
          Safety leave is not permitted.
       • If test results are positive, follow return to work guidance after a positive COVID-19 test.
           Leave assigned may be annual, sick, advanced sick or LWOP. Weather and Safety leave is
           not permitted.
            See the Algorithm for Symptomatic BOP Staff above.
      If staff choose not to participate in COVID-19 testing as offered by BOP, then staff should be
       placed on leave for 14 days after their return. Leave assigned may be annual leave or LWOP.
       Weather and Safety leave is not permitted.
  • If ASYMPTOMATIC and has traveled from a high infectivity region designated by the CDC, and the CEO
    of the home institution does require staff to report to work because of critical staffing needs:
     Staff are to report to work, wear a cloth face covering and proceed through the enhanced
        screening at the institution per CDC guidance on critical infrastructure workers found here:
        https://www.cdc.gov/coronavirus/2019-ncov/downloads/critical-workers-implementing-safety-
        practices.pdf

  2. FOR EMPLOYEES RETURNING TO A NON-INSTITUTION SETTING (WHERE SCREENING is not PERFORMED
  TO GAIN ENTRANCE SUCH AS REGIONAL OFFICE, CENTRAL OFFICE, GRAND PRAIRIE, STAFF TRAINING
  ACADEMY, OR MANAGEMENT AND SPECIALTY TRAINING CENTER)
  • If telework ready and ASYMPTOMATIC, staff should telework.
  • If not telework ready and ASYMPTOMATIC and has traveled from a low infectivity region, staff can
    return to work and wear a cloth face covering while at work and monitor their symptoms at work
    and home.
  • If not telework ready and ASYMPTOMATIC and has traveled from a high infectivity region as
    designated by the CDC:
     Staff can be offered testing for COVID-19 through the BOP, three days or greater after their return
        • If test results are negative, staff can return 10 days after returning from travel. Leave
          assigned may be annual, sick, advanced sick or leave without pay (LWOP). Weather and
          Safety leave is not permitted.
       • If test results are positive, follow return to work guidance after a positive COVID-19 test.
           Leave assigned may be annual, sick, advanced sick or LWOP. Weather and Safety leave is
           not permitted.
            See the Algorithm for Symptomatic BOP Staff above.
      If staff choose not to participate in COVID-19 testing as offered by BOP, then staff should be
       placed on leave for 14 days after their return. Leave assigned may be annual leave or LWOP.
       Weather and Safety leave is not permitted.


                                                 Page 11
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 111 of 154 Page ID #:678
  Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                          February 25, 2021, version 5.0

  J. RECOMMENDATIONS FOR FAMILY OR OTHERS IN THE EMPLOYEE’S HOUSEHOLD
  Employees in isolation or quarantine should be directed to the CDC guidelines on practicing social
  distancing and good hand-hygiene for the 14-day period. See also the CDC recommendations for coping
  with daily life at: https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/index.html

  K. RIDESHARE/VANPOOL GUIDANCE
  • Practice every-day protective measures:
     Wear a cloth face covering over nose and mouth.
     Use proper hand hygiene. Wash your hands regularly with soap and water for at least 20 seconds,
       or use an alcohol-based hand sanitizer containing at least 60% alcohol.
     Avoid touching your eyes, nose, or mouth.

  • Avoid Ridesharing and Vanpools when possible.
  • When using vanpools, implement the following measures:
     Wear a cloth face covering over nose and mouth at all times during the ride.
     Maximize physical distancing among passengers when possible.
     Windows should be cracked open at least one inch.
     The air conditioning unit should be set on FRESH AIR, and NOT on recirculated air.
     To the extent possible, avoid contact with surfaces frequently touched by others such as door
      frame/handles, windows, seat belt buckles, steering wheel, gearshift, signaling levers, and other
      vehicle parts before they are cleaned and disinfected. These surfaces should be cleaned and
      disinfected after each use. Avoid touching your face until you have washed or sanitized your own
      hands.

  L. RESOURCES FOR STAFF
  As a result of COVID-19, staff have most likely been rebalancing personal, family, school, work, and
  community demands to protect themselves and loved ones. Staff may have concerns about becoming
  infected, passing on an infection, being isolated at home, spouses and family members losing jobs, and
  having children out of school. Times of great change, such as these, can cause fear, worry, moodiness,
  sleeplessness, and agitation. These are normal reactions to a new and constantly changing situation.
  Resources to help support efforts at healthy coping maybe located on the Sallyport COVID-19 Guidance
  page and through the CDC.

  1. STAFF SUPPORT LINE
  During the current COVID-19 pandemic, the lives of all persons around the globe and, in particular,
  BOP staff, are being touched directly and indirectly by this deadly disease. Some staff have been
  infected with COVID-19 already. Many know someone who is, or has been infected. With a pandemic of
  this magnitude, it is possible that staff will lose loved ones, or even that the Bureau may suffer the loss
  of staff members to the virus. The stress evoked by COVID-19 weighs on us all.

  We recognize that most staff have COVID-related concerns. Some concerns may be related to the
  workplace. Other concerns may be connected to their family or home life. These concerns can cause
  stress, worry, or other difficult emotions. As law enforcement professionals, Bureau staff are


                                                    Page 12
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 112 of 154 Page ID #:679
  Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
  MODULE 11. BOP Employee Management                                         February 25, 2021, version 5.0

  accustomed to working under stressful conditions. However, the COVID-19 pandemic presents
  challenges that may, at times, appear overwhelming to many staff members.

  To offer a helpful outlet for staff members to openly discuss their concerns, the agency activated a
  24-HOUR STAFF SUPPORT LINE - contact information available on Sallyport. You will not be asked to identify
  yourself, but you may if you wish. The person you speak to will be a Bureau staff member, with
  institution experience. You will be given an opportunity to share your concerns, receive support, and
  engage in problem solving. We believe that talking about your concerns, rather than silently carrying
  them inside, is a better way to cope with the stress of the COVID-19 pandemic.

  The Bureau recognizes its responsibility to the workforce that fulfills its custody mission day after day,
  no matter how challenging. WE ENCOURAGE YOU TO USE THE 24-HOUR STAFF SUPPORT LINE. This is one way we
  take care of our own.




                                                   Page 13
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 113 of 154 Page ID #:680
  Federal Bureau of Prisons (BOP)                                   COVID-19 Pandemic Response Plan
  Appendices                                                             January 20, 2021, version 5.1

         WHAT’S NEW
  VERSION 2.0
  • Added APPENDIX Z. COVID-19 TIPS FOR OFFICIAL TRAVEL USING COMMERCIAL VENDORS

  VERSION 3.0
  • Amendments to APPENDIX S. TRIAGE OF MEDICAL AND MENTAL HEALTH CONDITIONS DURING DISRUPTIONS -
    removed references to dental services

  VERSION 4.0
  • Updates to APPENDIX V. COVID-19 SCREENING TOOL FOR STAFF, CONTRACTORS, AND VISITORS

  VERSION 5.0
  • Updates to add additional diagnoses to APPENDIX Q. COVID-19 CODING CLINICAL REFERENCE GUIDE
  • Added APPENDIX AA. STAFF POSITIVE CASE FORM




                                                  Page 1
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 114 of 154 Page ID #:681
  Federal Bureau of Prisons (BOP)                                                            COVID-19 Pandemic Response Plan
  Appendices                                                                                      January 20, 2021, version 5.1

  LIST OF APPENDICES
  APPENDIX A. RECOMMENDED CLEANING AND DISINFECTION SCHEDULE .............................................................3
  APPENDIX B. DISINFECTING WITH HALT™...................................................................................................4
  APPENDIX C. DISINFECTING WITH HDQC®2 ..................................................................................................5
  APPENDIX D. DISINFECTING WITH VIREX® II/256 .........................................................................................6
  APPENDIX E. INFORMATION FOR ALL STAFF – CLOTH FACE COVERINGS .............................................................7
  APPENDIX F. INFORMATION FOR INMATES – CLOTH FACE COVERINGS (ENGLISH)................................................8
  APPENDIX G. INFORMATION FOR INMATES – CLOTH FACE COVERINGS (SPANISH) ...............................................9
  APPENDIX H. PPE DONNING SKILL TESTING SHEET ......................................................................................10
  APPENDIX I. PPE DOFFING SKILLS TESTING SHEET .......................................................................................11
  APPENDIX J. ABBOTT ID NOW COMPETENCY AND PERFORMANCE ASSESSMENT ................................................13
  APPENDIX K. ABBOTT ID NOW TRAINING LOG ..........................................................................................15
  APPENDIX L. SAMPLE INCIDENT REPORT NARRATIVE FOR INMATES REFUSING COVID-19 TESTING ......................... 16
  APPENDIX M. RESPIRATORY INFECTION MEDICAL ISOLATION ROOM SIGN ........................................................17
  APPENDIX N. QUARANTINE ROOM SIGN ...................................................................................................19
  APPENDIX O. MEDICAL ISOLATION CHECKLIST ............................................................................................21
  APPENDIX P. QUARANTINE CHECKLIST ......................................................................................................23
  APPENDIX Q. COVID-19 CODING CLINICAL REFERENCE GUIDE ......................................................................25
  APPENDIX R. PRIORITIZATION OF HEALTH CARE SERVICES DURING DISRUPTIONS ................................................27
  APPENDIX S. TRIAGE OF MEDICAL AND MENTAL HEALTH CONDITIONS DURING DISRUPTIONS................................28
  APPENDIX U. SWITCHING TO A NON-VENTED FULL-FACE MASK FOR CPAP OR BIPAP .........................................32
  APPENDIX V. COVID-19 SCREENING TOOL FOR STAFF, CONTRACTORS, AND VISITORS.........................................34
  APPENDIX W. CRITICAL INFRASTRUCTURE MEMO TO LOCAL DOH FOR EMPLOYEE TESTING...................................35
  APPENDIX X. COVID-19 MEDICAL CONDITIONS SELF-REPORTING TOOL ..........................................................36
  APPENDIX Y. COVID-19 MEDICAL ISOLATION INFIRMARY GUIDANCE ..............................................................37
  APPENDIX Z. COVID-19 TIPS FOR OFFICIAL TRAVEL USING COMMERCIAL VENDORS ............................................41
  APPENDIX AA. STAFF POSITIVE CASE FORM ...............................................................................................42




                                                                  Page 2
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 115 of 154 Page ID #:682
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 116 of 154 Page ID #:683
  Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
  Appendices                                                                 January 20, 2021, version 5.1

  APPENDIX B. DISINFECTING WITH HALT™
  Consult the manufacturer's recommendations and the safety data sheet for appropriate PPE to be worn
  during preparation and use of this product.

  CONTROL OF HALT CONCENTRATE AND SOLUTION
  • STORAGE OF HALT CONCENTRATE: Must be stored in accordance with institution policy on the storage of
    hazardous products (secured, bin cards, etc.). Must be under DIRECT STAFF SUPERVISION at all times or in
    locked dispensers.
  • MIXING HALT DILUTED SOLUTION FOR DISINFECTING: Mix using dilution dispensers provided by the
    manufacturer. If a dispenser is not available, mixing must be done under DIRECT STAFF SUPERVISION.
    (See PREPARATION OF HALT SOLUTION below.)
  • USE OF DILUTED SOLUTION: Once the solution is diluted, no special supervision is required for inmate
    use.

  PREPARATION OF HALT SOLUTION USING MANUFACTURER’S GUIDANCE
  • IF A DISPENSER IS AVAILABLE: Connect the dispenser and distribute the concentrate as needed into spray
    bottles or mop buckets, following the manufacturer’s instructions.
  • IF NO DISPENSER IS AVAILABLE: A gallon jug may be used. Under DIRECT STAFF SUPERVISION, add 2 ounces of
    HALT concentrate to the jug and fill the rest of it with cold water. Label the jugs as “HALT solution,”
    with the date that the solution was prepared.
  • The manufacturer recommends that a fresh solution be mixed daily for greatest efficacy however,
    they indicate that mixed solutions may be able to last up to a week and maintain efficacy.

  HOW TO USE SOLUTION
  • If surfaces are dirty, they should first be cleaned with detergent or soap and water—prior to
    disinfection with HALT solution.
  • Apply HALT solution to hard, non-porous surfaces.
  • All surfaces must REMAIN WET FOR 10 MINUTES for maximum disinfection. After the 10-minute we time,
    allow to air-dry or wipe surfaces to dry and remove any residue.
     FLOORS do not need to be rinsed unless they are to be coated with finish or restorer.
     FOOD CONTACT SURFACES—such as appliances and kitchen countertops—must be RINSED WITH
        POTABLE WATER.
     Do NOT use HALT on glassware, utensils, or dishes!




                                                   Page 4
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 117 of 154 Page ID #:684
  Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
  Appendices                                                                 January 20, 2021, version 5.1

  APPENDIX C. DISINFECTING WITH HDQC®2
  Consult the manufacturer's recommendations and the safety data sheet for appropriate PPE to be worn
  during preparation and use of this product.

  CONTROL OF HDQC 2 CONCENTRATE AND SOLUTIONS
  • STORAGE OF HDQC 2 CONCENTRATE: Must be stored in accordance with institution policy on the storage
    of hazardous products (secured, bin cards, etc.). Must be under DIRECT STAFF SUPERVISION at all times or
    in locked dispensers.
  • MIXING HDQC 2 DILUTED SOLUTION FOR DISINFECTING: Mix using dilution dispensers provided by the
    manufacturer. If a dispenser is not available, mixing must be done under DIRECT STAFF SUPERVISION.
    (See PREPARATION OF HDQC 2 SOLUTION below.)
  • USE OF DILUTED SOLUTION: Once the solution is diluted, no special supervision is required for inmate
    use.

  PREPARATION OF HDQC 2 SOLUTION USING MANUFACTURER’S GUIDANCE
  • IF A DISPENSER IS AVAILABLE: Connect the dispenser and distribute the concentrate as needed into spray
    bottles or mop buckets, following the manufacturer’s instructions.
  • IF NO DISPENSER IS AVAILABLE: A gallon jug may be used. Under DIRECT STAFF SUPERVISION, add 2 ounces of
    hdqC 2 concentrate to the jug and fill the rest of it with cold water. Label the jugs as “hdqC 2
    solution,” with the date that the solution was prepared.
  • The manufacturer recommends that a fresh solution be mixed daily for greatest efficacy; however,
    they indicate that mixed solutions may be able to last up to a week and maintain efficacy.

  HOW TO USE SOLUTION
  • If surfaces are dirty, they should first be cleaned with detergent or soap and water—prior to
    disinfection with hdqC 2 solution.
  • Apply hdqC 2 solution to hard, non-porous surfaces.
  • All surfaces must REMAIN WET FOR 10 MINUTES for maximum disinfection. After the 10-minute we time,
    allow to air-dry or wipe surfaces to dry and remove any residue.
     FLOORS do not need to be rinsed unless they are to be coated with finish or restorer.
     FOOD CONTACT SURFACES—such as appliances and kitchen countertops—must be RINSED WITH
        POTABLE WATER.
     Do NOT use hdqC 2 on glassware, utensils, or dishes!




                                                   Page 5
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 118 of 154 Page ID #:685
  Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
  Appendices                                                                 January 20, 2021, version 5.1

  APPENDIX D. DISINFECTING WITH VIREX® II/256
  Consult the manufacturer's recommendations and the safety data sheet for appropriate PPE to be worn
  during preparation and use of this product.

  CONTROL OF VIREX II/256 CONCENTRATE AND SOLUTIONS
  • STORAGE OF VIREX II/256 CONCENTRATE: Must be stored in accordance with institution policy on the
    storage of hazardous products (secured, bin cards, etc.). Must be under DIRECT STAFF SUPERVISION at all
    times or in locked dispensers.
  • MIXING VIREX II/256 DILUTED SOLUTION FOR DISINFECTING: Mix using dilution dispensers provided by the
    manufacturer. If a dispenser is not available, mixing must be done under DIRECT STAFF SUPERVISION.
    (See PREPARATION OF VIREX II/256 SOLUTION below.)
  • USE OF DILUTED SOLUTION: Once the solution is diluted, no special supervision is required for inmate
    use.

  PREPARATION OF VIREX II/256 SOLUTION USING MANUFACTURER’S GUIDANCE
  • IF A DISPENSER IS AVAILABLE: Connect the dispenser and distribute the concentrate as needed into spray
    bottles or mop buckets, following the manufacturer’s instructions.
  • IF NO DISPENSER IS AVAILABLE: A gallon jug may be used. Under DIRECT STAFF SUPERVISION, add ½ ounce of
    Virex II/256 concentrate to the jug and fill the rest of it with cold water. Label the jugs as “Virex
    II/256 solution,” with the date that the solution was prepared.
  • The shelf life of the diluted solution is 1 year.

  HOW TO USE SOLUTION
  • If surfaces are dirty, they should first be cleaned with detergent or soap and water—prior to
    disinfection with Virex II/256 solution.
  • Apply Virex II/256 solution to hard, non-porous surfaces.
  • All surfaces must REMAIN WET FOR 10 MINUTES for maximum disinfection. After the 10-minute we time,
    allow to air-dry or wipe surfaces to dry and remove any residue.
     FLOORS do not need to be rinsed unless they are to be coated with finish or restorer.
     FOOD CONTACT SURFACES—such as appliances and kitchen countertops—must be RINSED WITH
        POTABLE WATER.
     Do NOT use Virex II/256 on glassware, utensils, or dishes!




                                                        Page 6
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 119 of 154 Page ID #:686
  Federal Bureau of Prisons (BOP)                           COVID-19 Pandemic Response Plan
  Appendices                                                     January 20, 2021, version 5.1

  APPENDIX E. INFORMATION FOR ALL STAFF – CLOTH FACE COVERINGS


                          Cloth Face Coverings
  Help Slow the Spread of COVID-19
  • The BOP now requires all staff to wear cloth face
    coverings whenever possible.
  • All staff will receive a cloth face covering to use at work.
  • The covering is re-useable and should not be thrown
    away.
  • It is still important to maintain social distancing of 6 feet, when possible.

  How to Wear a Cloth Face Covering
  •   Make sure it fits snugly, but comfortably, against the side of
      the face. Secure with ties or ear loops.
  •   Use a covering with multiple layers of fabric, but make sure it
      allows for breathing without restriction.
  •   It should withstand laundering and machine drying without
      damage or change to shape.
  •   Be careful not to touch your eyes, nose, or mouth when
      removing—and wash hands immediately after.
  •   Do not put used face coverings where others can touch them.
  •   Do not touch or use anyone else’s face covering. Assume that
      used masks are contaminated until they are laundered. Keep a
      bag with you to store your face covering if you will be taking it
      off in the car or other non-social space.
  •   If you take off your face covering (e.g., to eat) and then put it back on, be sure
      that the outside stays on the outside (consider marking the outside or inside).

  Routinely Wash Cloth Face Coverings
  • The covering should be washed before the first use.
  • It is recommended that staff wash cloth face coverings at home after each
    shift. They can be washed with other clothing.
  • Launder items using the warmest water setting, and dry completely.
  • Clean and disinfect clothes hampers or use a liner that can be washed or
    thrown away.
                                           Page 7
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 120 of 154 Page ID #:687
  Federal Bureau of Prisons (BOP)                         COVID-19 Pandemic Response Plan
  Appendices                                                   January 20, 2021, version 5.1

  APPENDIX F. INFORMATION FOR INMATES – CLOTH FACE COVERINGS (ENGLISH)


                          Cloth Face Coverings
  Help Slow the Spread of COVID-19
  • Based on guidance from the CDC, the BOP now
    recommends all inmates wear cloth face coverings.
  • All inmates will receive a cloth face covering.
  • This covering is re-useable and should not be thrown
    away.
  • It is still important to maintain social distancing of 6
    feet, when possible.

  How to Wear a Cloth Face Covering
  •   Make sure it fits snugly, but comfortably, against the side
      of the face. Secure with ties or ear loops.
  •   Use a covering with multiple layers of fabric, but make
      sure it allows for breathing without restriction.
  •   Be careful not to touch your eyes, nose, or mouth when
      removing—and wash hands immediately after.
  •   Do not put used face coverings where others can touch
      them.
  •   Do not touch or use anyone else’s face covering. Assume
      that used masks are contaminated until they are
      laundered.
  •   When not using your cloth face covering, store it in your
      personal locker where the cover will not become soiled or picked up by others.
  •   If you must take off your face covering and then put it back on before
      laundering, be sure that the part of the covering that was facing out stays
      facing out. (Consider marking the outside or inside).

  Routinely Wash Cloth Face Coverings
  • The covering should be washed before the first use.
  • Inmates should send cloth face coverings through the institution wash cycles
    with other clothing.
  • Launder face coverings using the warmest water setting, and dry completely.

                                         Page 8
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 121 of 154 Page ID #:688
  Federal Bureau of Prisons (BOP)                                   COVID-19 Pandemic Response Plan
  Appendices                                                             January 20, 2021, version 5.1

  APPENDIX G. INFORMATION FOR INMATES – CLOTH FACE COVERINGS (SPANISH)


                      Máscara faciales de tela
  Ayuda a disminuir/evitar la propagación de COVID-19
  •   Basado en la guía del CDC, el BOP ahora recomienda que todos
      los reclusos usen cubiertas/máscaras de tela para la cara.
  •   Todos los reclusos recibirán una cubierta/máscara de tela para la
      cara.
  •   Esta cubierta/máscara es reutilizable y no debe desecharse.
  •   Todavía es importante mantener el distanciamiento social de 6
      pies, cuanda sea posible.

  Cómo usar una cubierta/ máscara facial
  •   Asegúrese de que quede ajustada y comoda a los lados de su cara.
      Asegúrelo con las tiras o las bandas elasticas para las orejas.
  •   Use una máscara con varias capas de tela pero asegúrese de que
      permita respirar sin restricciónes.
  •   Tenga cuidado de no tocarse los ojos, la nariz, o la boca cuando se
      retire y lavese las manos inmediatamente despues de retirarla.
  •   No coloque la cubierta facial usada donde otros puedan tocarla.
  •   No toque ni use la cuberta facial/máscara de otra persona. Suponga
      que las máscaras usadas estan contaminadas hasta que sean lavadas.
  •   Cuando no use la cubierta de máscara de su cara, guárdela en su
      casillero personal, donde la cubierta/máscara no se ensucie ni sea
      accesible a otra persona.
  •   Si debe quitarse la máscara y luego volvérsela a poner antes de
      lavarla, asegúrese de que la parte de la cubierta que estaba hacia
      afuera permanezca hacia afuera. (Considere marque el exterior o el
      interior de la máscara.)

  Lave rutinariamente la tela que cubre la cara
  •   La cubierta debe lavarse antes del primer uso.
  •   Los reclusos deben enviar las cubiertas de tela a la lavanderia de la institución con su ropa.
  •   Lave las máscara con la configuración de agua más cáliente y seque completamente.




                                                Page 9
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 122 of 154 Page ID #:689
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 123 of 154 Page ID #:690
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 124 of 154 Page ID #:691
  Federal Bureau of Prisons (BOP)                                                  COVID-19 Pandemic Response Plan
  Appendices                                                                            January 20, 2021, version 5.1

    7. Remove surgical mask or N95 respirator. (Surgical mask may have eye shield.)
        It is important that you not touch the front of the mask!
       a. Tilt your head forward slightly.
       b. Use two hands to grab the bottom strap; close eyes; pull out and over the head.
       c. Next, use both hands; grab the upper strap; close eyes; pull out and over the head.
       d. Keep tension on upper strap as you remove it, which will let the mask fall forward.
       e. Dispose of the mask or N-95, OR place it into labeled container (paper bag labeled with
          person’s name) to be reused.
    8. Perform hand hygiene at sink or use hand sanitizer.

    Doffing PPE Skills (circle one):       PASS               FAIL

    Instructor Signature: __________________________________________________

    Instructor Printed Name: _______________________________________________

                                       PPE DOFFING SKILLS TESTING SHEET, Page 2 of 2




                                                       Page 12
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 125 of 154 Page ID #:692
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 126 of 154 Page ID #:693
  Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
  Appendices                                                                  January 20, 2021, version 5.1

  Abbott ID NOW™ Competency and Performance Assessment (PAGE 2)
  INSTRUCTIONS FOR TRAINER
  PURPOSE:
  The ability of each person to perform their duties should be assessed following training, and periodically
  thereafter. Retraining and reassessment of employee performance needs to be done when problems
  are identified with employee performance. The training and assessment program should be
  documented and specific for each job description. Activities requiring judgment or interpretive skills
  need to be included in the assessment.

  INSTRUCTIONS FOR COMPLETING THE PERFORMANCE ASSESSMENT:
  1. Record the facility name and location.
  2. Record the employee’s name and the procedure being observed.
  3. Have the employee perform the procedure.
  4. Record whether the steps completed were satisfactory or unsatisfactory, note any comments, and
     document any corrective action needed.
  5. Sign and date the form.
  6. Have the employee sign and date the form and provide comments.
  7. Complete forms should be filed with the staff member’s credentialing and training documents

  Adapted from:
  https://www.cdc.gov/labquality/docs/waived-tests/15 255581-test-or-not-test-booklet.pdf




                                                   Page 14
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 127 of 154 Page ID #:694
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 128 of 154 Page ID #:695
  Federal Bureau of Prisons (BOP)                                        COVID-19 Pandemic Response Plan
  Appendices                                                                  January 20, 2021, version 5.1

  APPENDIX L. SAMPLE INCIDENT REPORT NARRATIVE FOR INMATES REFUSING COVID-19
  TESTING
  On ____________(date), _____________________(inmate’s name) , Reg. No. _________(number),
  refused a direct order to submit to testing for the COVID-19 virus as part of the testing initiative to
  prevent the transmission of a life-threatening disease to other staff and inmates. The Bureau tests an
  inmate for an infectious or communicable disease when the test is necessary to verify transmission
  following exposure to bloodborne pathogens or to infectious body fluid. An inmate who refuses
  diagnostic testing is subject to an incident report for refusing to obey an order (Program Statement
  6190.04).




                                                   Page 16
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 129 of 154 Page ID #:696
  Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
  Appendices                                                                 January 20, 2021, version 5.1

  APPENDIX M. RESPIRATORY INFECTION MEDICAL ISOLATION ROOM SIGN
  On the following page is a printable Respiratory Medical Isolation Precautions sign for posting on the
  doors of MEDICAL ISOLATION UNITS.




                                                  Page 17
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 130 of 154 Page ID #:697
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 131 of 154 Page ID #:698
  Federal Bureau of Prisons (BOP)                                      COVID-19 Pandemic Response Plan
  Appendices                                                                January 20, 2021, version 5.1

  APPENDIX N. QUARANTINE ROOM SIGN
  On the following page is a Respiratory Infection Quarantine Precautions sign for posting on the doors of
  housing units being used for QUARANTINE.




                                                  Page 19
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 132 of 154 Page ID #:699
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 133 of 154 Page ID #:700
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 134 of 154 Page ID #:701
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 135 of 154 Page ID #:702
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 136 of 154 Page ID #:703
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 137 of 154 Page ID #:704
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 138 of 154 Page ID #:705
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 139 of 154 Page ID #:706
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 140 of 154 Page ID #:707
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 141 of 154 Page ID #:708
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 142 of 154 Page ID #:709
  Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
  Appendices                                                                 January 20, 2021, version 5.1

  Appendix T.   CPAP OR BIPAP IN USE SIGNAGE
  On the next page is a printable sign to be placed on the door of a room where a CPAP or BiPAP is in use.




                                                  Page 30
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 143 of 154 Page ID #:710
  Federal Bureau of Prisons (BOP)                    COVID-19 Pandemic Response Plan
  Appendices                                              January 20, 2021, version 5.1




                                     Page 31
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 144 of 154 Page ID #:711
  Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
  Appendices                                                                 January 20, 2021, version 5.1

  APPENDIX U. SWITCHING TO A NON-VENTED FULL-FACE MASK FOR CPAP OR BIPAP
  In patients with severe sleep apnea with co-morbidities such as morbid obesity, pulmonary
  hypertension, cardiomyopathy, etc., even the temporary discontinuation of BiPAP or CPAP may
  constitute a higher risk. When the decision is made to allow the patient to continue using CPAP/BiPAP,
  the machine must be set up and used with a full-face, non-vented CPAP mask with an in-line viral filter
  attached to the intake and exhalation ports. The viral filters should be changed daily. See the diagram on
  the next page for setup.

   See MODULE 7 for more information about aerosol generating procedures (AGPs).




                                                  Page 32
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 145 of 154 Page ID #:712
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 146 of 154 Page ID #:713
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 147 of 154 Page ID #:714
  Federal Bureau of Prisons (BOP)                                   COVID-19 Pandemic Response Plan
  Appendices                                                             January 20, 2021, version 5.1

  APPENDIX W. CRITICAL INFRASTRUCTURE MEMO TO LOCAL DOH FOR EMPLOYEE TESTING




                                                          U.S. Department of Justice

                                                          Federal Bureau of Prisons

                                                      Washington, D.C. 20534

                                                          DATE: ______________________________


  MEMORANDUM FOR HEALTH DEPARTMENT


  FROM:          CAPT Sylvie I. Cohen, MD, MPH, FACOEM
                 Chief Occupational Safety & Health Branch
                 Health Services Division


  SUBJECT:       Staff identified as close contact of COVID-19 positive individual


  Please note that ______________________________ is an employee of the Federal Bureau of
  Prisons and as such works in a Critical Infrastructure Industry as defined by the Department of
  Homeland Security. Our employees have a special responsibility to maintain a normal work
  schedule as they are critical in maintaining safety within the Federal Bureau of Prisons and the
  community, and are unable to quarantine for 14 days.
  This individual may have close contact with a confirmed or suspected COVID-19 case, as defined
  by the Center for Disease Control and Prevention (CDC)* and will require testing.
  This necessary priority testing is critical in preventing further transmission within the prison and
  also in the community.
  Therefore, we appreciate your cooperation with this request in considering this employee for
  priority COVID-19 testing.


  * https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
  correctional-detention.html

                                                Page 35
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 148 of 154 Page ID #:715
  Federal Bureau of Prisons (BOP)                                      COVID-19 Pandemic Response Plan
  Appendices                                                                January 20, 2021, version 5.1

  APPENDIX X. COVID-19 MEDICAL CONDITIONS SELF-REPORTING TOOL

                       COVID-19 Medical Condition Self-Reporting Tool


  Last Name: _______________________________ First Name: ________________________________

  BOP ID#: BOP_____________________________

  Job Title: _

            ___ Civil Service

            ___ PHS Officer

  Department: _____________________________

  Dept. Contact Phone #: _____________________

  Institution: _______________________________

  Human Resources Manager Name: _________________________


  Diagnosis/Diagnoses (Please list all that should be considered):




  I certify that this information is true and complete to the best of my knowledge.

  Print Name: ________________________________ Signature: ________________________________

  Date: __________________

  Staff who are self-reporting as high risk, and requesting modification to their work during the COVID-19
  pandemic, must complete and submit this COVID-19 Medical Condition Self-Reporting Tool to their
  designated HR POC or send it directly to the Employee Health mailbox at
  BOP-HSD-EmployeeHealth-S@bop.gov. The subject line of the email should be “High risk staff declaration
  form- [Last name, First name]”




                                                  Page 36
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 149 of 154 Page ID #:716
  Federal Bureau of Prisons (BOP)                                      COVID-19 Pandemic Response Plan
  Appendices                                                                January 20, 2021, version 5.1

  APPENDIX Y. COVID-19 MEDICAL ISOLATION INFIRMARY GUIDANCE
  Under certain circumstances, establishment of an onsite infirmary at an institution may be necessary.
  Considerations include the number of symptomatic patients, institution resources and local healthcare
  resources. The decision to stand up an infirmary should be made in consultation between the institution
  and regional and central office leadership.

  1. GENERAL GUIDELINES FOR INFIRMARY SET-UP
  • PATIENT CRITERIA FOR ADMISSION TO THE MEDICAL ISOLATION INFIRMARY
     Criteria for admission to and discharge from the infirmary should be reviewed in consultation with
       the Clinical Director.
     Admission to and discharge from the infirmary will occur only on the order of a physician or
       designated authorized health professional.
     Follow guidance in MODULE 4 for medical isolation guidance.
     Eligible patients include the following:
        • COVID-19 patients (positive, probable, or suspected) with mild to moderate symptoms.
        • COVID-19 patients who are hemodynamically stable with mild to moderate symptoms and
          requiring 2–3 liters of oxygen per nasal cannula to maintain O2 saturation above 90%.
        • COVID-19 patients post-hospitalization who are still being treated as positive and are
          hemodynamically stable, requiring continued medical observations or treatment (e.g.,
          IV antibiotics, oxygen, etc.).
           Patients returning from the hospital who have completed treatment for COVID-19 infection,
              and have met CDC criteria for release from isolation, should NOT be placed in the isolation
              infirmary.

  • STAFFING PATTERN
     The team may consist of six members, including one Medical Officer, one Advanced Practice
       Provider (APP), and four Registered Nurses (RN) per 5–10 bed infirmary—based on the patients’
       medical acuity. Infirmary bed estimates generally range from 0.5 to 1 percent of the population
       (i.e., 5 to 10 medical infirmary beds per 1,000 inmates).
     A Medical Officer should be on call 24 hours per day for the infirmary.
     A Medical Officer should evaluate patients daily, as required by the severity of their illnesses.
     At least two RNs should be on each shift. This allows for continuous coverage of the unit in case
       one RN has to step off the unit for any reason, as well as allowing the RNs to watch out for breaks
       in each other’s PPE.
     There should be health care personnel on duty 24 hours per day, seven days per week, who make
       rounds a minimum of once per shift—and more often, as required by patients’ needs and
       physicians’ orders. A health care provider is to remain in the infirmary at all times.
     Patients should always be within sight or hearing of a health care staff member (e.g., call lights,
       buzzer system).

                       (COVID-19 Medical Isolation Infirmary Guidance, page 1 of 4)


                                                  Page 37
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 150 of 154 Page ID #:717
  Federal Bureau of Prisons (BOP)                                         COVID-19 Pandemic Response Plan
  Appendices                                                                   January 20, 2021, version 5.1

  • LOCATION OF THE MEDICAL ISOLATION INFIRMARY
     Each institution varies, and coordination with the local executive staff will be necessary to
       determine a suitable location.
     The location of the medical isolation infirmary unit can be co-located within the medical isolation
       unit.
     The institutional pandemic plan, in consultation with facility’s personnel, will identify a location. In
       addition to structures in place at the institution, the institution may also consider utilizing large
       temporary structures like tents.
        • Consider utilizing a location large enough to house the patients and their necessary
          belongings. Approximately 72 square feet (12’ L x 6’ W) should be allowed for each patient, to
          ensure that there is at least six feet between patients’ beds, and safe walkways of at least
          three feet between the head and foot of the bed.
       • Ensure that there is at least a six-foot wide egress aisle for safe evacuation of the unit if
          necessary.
      Housing Units can be utilized for Infirmary Medical Isolation in order of precedence, as
       determined by the CDC guidance provided in MODULE 4.
      Ideally, the location will have a sink with running water, soap, and paper towels. If this is not
       feasible, ensure adequate alcohol-based hand sanitizer is available.
      Ideally, the locations should have separate entrance and exit locations.
        • The entrance/exit locations require space for donning and doffing of PPE, as well as a means of
          performing hand hygiene.
        • Proper donning of appropriate PPE will be completed prior to entering the unit.
        • Proper doffing of PPE will be completed upon exiting the unit.
       • Refer to MODULE 2 for additional guidance on PPE.
      Access to toilets and shower facilities for patients, and toileting facilities for staff.
      If space is utilized that does not have emergency lighting, portable emergency lighting will be
       needed.

  • NECESSARY SUPPLIES
     The list below is in addition to the Suggested Infirmary Supply and Equipment List identified below
      Signage as recommended in the various MODULES.
      In accordance with fire and safety codes, a mechanism to separate patients in the absence of
       walls when privacy is necessary: Foldable panels, privacy screens, a sheet draped between the
       beds, etc.
      Stocked hand hygiene station(s): Running water, soap, paper towels, and/or alcohol-based hand
       sanitizer, as outlined in MODULE 1.
      PPE: Sufficient supply of gowns, gloves, N95 masks, goggles, and face shields in multiple sizes, as
       outlined in MODULE 2.
      Dedicated computer terminal(s) for health care providers to document and review information on
       the patients.

                        (COVID-19 Medical Isolation Infirmary Guidance, page 2 of 4)

                                                   Page 38
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 151 of 154 Page ID #:718
  Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
  Appendices                                                                 January 20, 2021, version 5.1

      Telephone:
        • If secure: A regular phone with dial-out access to outside of the institution should be utilized.
       • If unable to make secure: The telephone will ring directly to Control, like the suicide watch
          phone. This phone would be available for staff working in the unit to receive phone calls, while
          still preventing inmates from using the phone to make outside calls.
      Cleaning supplies as outlined in MODULE 1.
      Mechanisms to properly secure the following items on the unit:
        • Needles, sharps, syringes – behind two locks.
       • Medication – behind at least one lock (excludes controlled substances).
      Dedicated non-critical medical equipment: Vital signs machine, stethoscope, non-touch and oral
       thermometers, pulse oximetry device, blood glucose meter, etc. These will need to be disinfected
       appropriately between patients, following the manufacturer’s recommendations, if supplies do
       not allow for one device per patient.
  • Cleaning and disinfecting of the unit completed in accordance with the guidance in MODULES 1 AND 4.

  2. DOCUMENTATION
  • Documentation should occur in BEMR.
     Health Services should work with the local computer services and facilities to provide additional
      computer terminals where needed.
     Cleaning and disinfection of computer equipment located in a medical isolation infirmary should
      be accomplished frequently in accordance with the manufacturer’s recommendations.
     Paper documentation has the following drawbacks:
        • Creates gaps in the patient record and prohibits the capture of data needed for the COVID-19
          reporting requirements.
        • Leads to potential medical/medication errors.
        • Creates a vehicle for transmission of the COVID-19 virus (minimal paper should be used
          because it cannot be easily disinfected).
  • In addition to documentation required for Medical Isolation (refer to MODULE 4), documentation in
    BEMR should include infirmary admission and discharge notes, along with daily clinical encounter
    notes

  3. PHARMACY:
  • Stock of individually bottled over-the-counter items to treat symptoms. A provider with prescribing
    authority will need to document an order for the patient to receive these items; nurses and
    paramedics may utilize approved protocols.
     Examples include, but are not limited to:
       • Acetaminophen
       • Ibuprofen
       • Cough medicine
     The Clinical Director can modify this list to meet the needs of the patient population.

                       (COVID-19 Medical Isolation Infirmary Guidance, page 3 of 4)

                                                  Page 39
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 152 of 154 Page ID #:719
Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 153 of 154 Page ID #:720
  Federal Bureau of Prisons (BOP)                                                   COVID-19 Pandemic Response Plan
  Appendices                                                                             January 20, 2021, version 5.1

  APPENDIX Z. COVID-19 TIPS FOR OFFICIAL TRAVEL USING COMMERCIAL VENDORS
  To reduce the risk of infection among the traveling workforce, limit close contact with others by
  maintaining a distance of at least 6 feet while at work and in public, when possible.

                    •    Don’t come to work if you are sick. Please notify your supervisor and stay home,
                         except to get medical care. Discuss your work situation with supervisor before
                         returning to work.

                    •    Afterhours: Stay in your hotel room to the extent possible. Eat in your hotel room
                         with either room service or delivery service. If in-room food delivery options is not
                         available, get take-out from the hotel restaurant or another restaurant nearby.
                                      o Limit activities in public to essential errands, such as getting food.

                    •    Wash your hands often with soap and water for at least 20 seconds. Use hand
                         sanitizer with at least 60% alcohol if soap and water aren’t available.
                                  Key times to wash your hands include:
                                      o Before preparing and serving food and beverages
                                      o Before eating food
                                      o Before and after work breaks and shifts
                                      o After touching frequently touched surfaces
                                      o After removing gloves or other personal protective equipment (PPE)


                    •    Avoid touching your eyes, nose, and mouth with unwashed hands.

                    •    Cover your mouth and nose with a tissue when you cough or sneeze, or use the inside
                         of your elbow. Throw used tissues in the trash and immediately wash hands with
                         soap and water for at least 20 seconds or use hand sanitizer containing at least 60%
                         alcohol.


                    •    You must wear a face covering while around other people, especially in
                         situations where you cannot maintain proper social distancing (6ft.) from others.


  Monitor your health and practice social distancing outside of work. Further COVID-19 Guidance for all
  staff can be located on the Agency’s COVID-19 Sallyport Page.

  If you get sick with fever, cough, or trouble breathing during travel, stop working immediately, put on a
  mask, notify your supervisor, and separate yourself from others to the extent possible while you seek
  medical attention as appropriate.
  These recommendations are derived from the Centers for Disease Control guidance document at the following link:
  https://www.cdc.gov/coronavirus/2019-ncov/travelers/airline-toolkit.html




                                                          Page 41
 Case 2:20-cr-00155-VAP Document 99-8 Filed 04/12/21 Page 154 of 154 Page ID #:721
    Federal Bureau of Prisons (BOP)                                       COVID-19 Pandemic Response Plan
    Appendices                                                                 January 20, 2021, version 5.1

    APPENDIX AA. STAFF POSITIVE CASE FORM
    Per PS6701.01, all employees are required to report a COVID-19 positive test through their
    institution human resources department to Dr. Sylvie Cohen (scohen@bop.gov) and Julie King
    (jdking@bop.gov). In addition to completion of this form, a copy/screenshot of the laboratory
    results or healthcare provide statement indicating the results should also be included. The subject
    line for the email should include: “COVID-19 Staff + Results – Name of Institution”




Employee Name

Institution

Employee Department

Unit(s)/Facility worked 48 hours prior to
symptoms or positive test
TDY date and institution
(f applicable)

Last day of work

First date of symptoms
(list symptoms if available)

Test date

Test confirmation date

Test report date
Did COVID-19+ staff spend an
accumulated time of more than 15 min
with anyone (lunch, breaks)?
If yes, provide # of staff contacts.
Provide # of known staff positive
contacts.
Were staff contacts notified?
Number of known inmate contacts

Are any inmates quarantined and being
tested as result of exposure? If yes,
provide # of inmates and unit(s)




                                                    Page 42
